                           Case 20-10432-MFW               Doc 6      Filed 02/26/20        Page 1 of 124




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                              10432 (____)
                                                                      Case No. 20- _______

                                              Debtor.


                        DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL
                     ORDERS, PURSUANT TO SECTIONS 105, 361, 362, 363, 364 AND 507
                      OF THE BANKRUPTCY CODE, (I) APPROVING POST-PETITION
               FINANCING, (II) AUTHORIZING USE OF CASH COLLATERAL, (III) GRANTING
             LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
             (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING AUTOMATIC STAY,
              (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                            Suitable Technologies, Inc., the debtor and debtor-in-possession in the above-

         captioned chapter 11 case (the “Debtor”), hereby submits this motion (this “Motion”) for the

         entry of an interim order, substantially in the form attached hereto as Exhibit B (the “Interim

         Order”), and following a final hearing to be set by the Court, entry of a final order (the “Final

         Order,” and together with the Interim Order, the “DIP Order”), pursuant to sections 105, 361,

         363, 364 and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

         “Bankruptcy Code”): (i) authorizing the Debtor to obtain senior secured postpetition financing

         (the “DIP Facility”) on an interim and final basis pursuant to the terms and conditions of that

         certain Debtor-In-Possession Credit and Security Agreement (the “DIP Credit Agreement”) by

         and among the Debtor and MagicHeart Investments, LLC (the “DIP Lender” or the “Lender”)

         attached hereto as Exhibit A; (ii) authorizing the use of Cash Collateral;2 (iii) granting liens and

         superpriority claims; (iv) granting adequate protection to the Lender; (v) modifying the

         automatic stay; (vi) scheduling a final hearing on this Motion to incur such financing on a



         1
             The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
             address is 921 East Charleston Road, Palo Alto, CA 94303.


26042601.3
                          Case 20-10432-MFW           Doc 6        Filed 02/26/20    Page 2 of 124




         permanent basis pursuant to Rule 4001 of the Federal Rules of Bankruptcy Procedure (the

         “Bankruptcy Rules”); and (vii) granting related relief. The facts and circumstances supporting

         this Motion are set forth in the concurrently filed Declaration of Charles C. Reardon in Support

         of Chapter 11 Petition and First Day Pleadings (the “First Day Declaration”). In further support

         of this Motion, the Debtor respectfully states as follows:

                                             JURISDICTION AND VENUE

                   1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334, and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”). This

         is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this Court pursuant to

         28 U.S.C. §§ 1408 and 1409.

                   2.      Pursuant to Local Rule 9013-1(f), the Debtor consents to the Court’s entry of a

         final judgment or order with respect to the Motion if it is determined that the Court, absent

         consent of the parties, cannot enter final orders or judgments consistent with Article III of the

         United States Constitution

                   3.      The statutory and legal predicates for the relief sought herein are sections 105,

         361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and

         9014, and Rule 4001-2 of the Local Rules of Bankruptcy Practice and Procedure for the United

         States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                                      BACKGROUND

         A.        General

                   4.      On the date hereof (the “Petition Date”), the Debtor commenced a voluntary case

         under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). As set forth in the First Day


         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the DIP Credit
                                                               2
26042601.3
                          Case 20-10432-MFW               Doc 6       Filed 02/26/20   Page 3 of 124




         Declaration, the Debtor commenced the Chapter 11 Case to continue the process of winding

         down its business affairs and to conduct a sale process for substantially all of its assets pursuant

         to section 363 of the Bankruptcy Code (the “Sale Process”). Pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code, the Debtor is continuing to manage its financial affairs as a debtor

         in possession. No official committees have been appointed in the Chapter 11 Case, and no

         request has been made for the appointment of a trustee or examiner.

                   5.       Additional information regarding the Debtor’s business, capital structure, and the

         circumstances leading to the commencement of this Chapter 11 Case is set forth in the First Day

         Declaration.

         B.        Pre-petition Debt Structure

                   6.       As discussed in the First Day Declaration, since the Debtor’s formation in 2011,

         the Debtor’s founder, Scott Hassan, has been the Debtor’s sole source of funding. Since that

         time, Mr. Hassan, through certain entities owned and controlled by him, including the Lender,

         has provided almost $92 million pursuant to documented promissory notes. Of this amount,

         $5.93 million was through secured notes with the Lender (i.e., the Prepetition Secured

         Promissory Notes), $8 million was through an unsecured note with the Lender, and the

         remainder was through unsecured notes (i.e., the Prepetition Unsecured Promissory Notes) with

         Greenheart Investments, LLC (“Greenheart”), an entity affiliated with Mr. Hassan.

                   7.       The most recent secured note—the Prepetition Secured 2020 Promissory Note—

         was executed on January 20, 2020, and was put in place as a “pre-DIP Loan” to provide the

         Debtor with the financing needed to prepare for this chapter 11 filing. As of the date hereof, the

         principal balance of the Prepetition Secured 2020 Promissory Note is approximately $1.655




             Agreement or the Interim Order, as applicable.
                                                                  3
26042601.3
                       Case 20-10432-MFW          Doc 6       Filed 02/26/20   Page 4 of 124




         million, and is secured by substantially all of the Debtor’s assets, as provided for in the

         Prepetition Security Agreement.

                8.      Aside from these obligations, the Debtor has no bank debt, less than $1 million in

         unsecured (liquidated) trade debt, and contingent liabilities arising from subscription service,

         warranty and repair obligations tied to its products.

         C.     Debtor’s Need For Postpetition Financing and Use of the Cash Collateral

                9.      As discussed in the First Day Declaration, the Debtor has never been profitable,

         and the Debtor suffered operating losses exceeding $50 million between 2013 and 2018. As a

         result, the Debtor has always relied on Mr. Hassan to fund its operations and affairs. As of

         December 19, 2018, the Debtor reported (on an unaudited basis) revenue of $3 million and net

         income of negative $10.9 million for 2018, with over $91.5 million in notes payable to

         Greenheart at that time. Following these significant and continued losses, Greenheart ultimately

         determined that it would no longer fund the Debtor’s continuing operating losses. As a result, in

         December 2018, the Debtor determined to wind down its operations.

                10.     In light of this, and the fact the Debtor’s business is no longer generating

         meaningful revenue, the Debtor lacks sufficient liquidity to maintain its business and administer

         the Chapter 11 Case, which was initiated to effectuate a transparent, orderly and efficient process

         to sell substantially all of the Debtor’ assets for the benefit of all stakeholders. To enable the

         Debtor to fund the administration of the Chapter 11 Case and pursue the Sale Process, the

         Debtor, through the CRO and its other professionals advisors, solicited post-petition financing

         proposals from certain parties, including Mr. Hassan.

                11.     As a result of those efforts, the Debtor was able to secure post-petition financing

         from the DIP Lender, an entity owned and controlled by Mr. Hassan, in the form of a $5.956

         million secured line of credit, as provided for in the DIP Credit Agreement and described herein.

                                                          4
26042601.3
                       Case 20-10432-MFW         Doc 6       Filed 02/26/20   Page 5 of 124




         The DIP Facility is secured by a lien on substantially all of the Debtor’s assets, and is a multi-

         draw term loan facility in the amount of new funds up to $3.801 million.

                12.     Upon entry of the Interim Order, the DIP Credit Agreement rolls up an aggregate

         amount of the Prepetition Secured Debt equal to the amount of the Prepetition Secured 2020

         Promissory Note (i.e., $1.655 million) (the “Interim Roll-Up”). And upon entry of the Final

         Order, in addition to the Interim Roll-Up, the DIP Credit Agreement will also roll up the

         aggregate amount of all advances made on or after November 27, 2019 in connection with the

         Prepetition Secured Debt Documents (i.e., an additional $500,000) (together with the Interim

         Roll-Up, the “Roll-Up”).

                13.     The Debtor’s use of the Cash Collateral and the proceeds of the DIP Facility will

         be used to fund the Debtor’s business and the expenditures permitted under the Interim Order,

         the DIP Credit Agreement, and the budget attached to the Interim Order as Exhibit B (the

         “Budget”). Access to the DIP Facility and the Cash Collateral will provide the Debtor with the

         liquidity necessary to administer the Chapter 11 Case and conduct the contemplated Sale

         Process. Without this access, the Debtor’s ability to successfully prosecute the Chapter 11 Case

         will be jeopardized, to the detriment of all of the Debtor’s stakeholders. The Debtor’s financial

         situation requires it to seek immediate access to the DIP Facility to manage its business and to

         preserve the value of its estate for the benefit of all stakeholders until the Sale Process can be

         completed.    The absence of the DIP Facility and access to Cash Collateral would cause

         immediate and irreparable harm to the Debtor, its estate, and stakeholders, by compromising the

         Debtor’s ability to, among other things, maintain its business relationships and pay independent

         contractors that are providing necessary services to the Debtor, and impeding the Debtor’s

         chapter 11 efforts.




                                                         5
26042601.3
                            Case 20-10432-MFW               Doc 6        Filed 02/26/20      Page 6 of 124




         D.         The DIP Facility

                    14.      Pursuant to Bankruptcy Rule 4001, the following is a summary of the significant

         elements of the DIP Facility:3

         Entities with an                   MagicHeart Investments, LLC
         Interest in the Cash
         Collateral
         Amount of DIP Facility The aggregate amount of the DIP Facility is $5.956 million.
         See DIP Credit                     $3.801 million of this will consist of New Money Loans.
         Agreement, Article 1               The interim borrowing limit is $2.713 million.
         DIP Facility Fees and              Borrower shall reimburse the DIP Lender for its reasonable and
         Expenses                           documented Attorney Costs relating to the preparation, approval,
                                            administration and enforcement of the DIP Credit Agreement.
         See DIP Credit
         Agreement, § 4.5                   There are no commitment fees or the like under the DIP Credit
                                            Agreement or the Interim Order.
         Use of Proceeds; Roll-  The Debtor is authorized and has agreed to incur Postpetition Debt
         Up                      solely: (1) in accordance with the terms and provisions of the DIP
                                 Order; (2) to the extent required to pay those expenses enumerated in
         See DIP Credit
                                 the Budget, including, without limitation, the Carveout and the Post-
         Agreement, §§ 1.1, 4.3;
                                 Termination Date Carveout, as and when such expenses become due
         Interim Order, ¶ 3(b),
                                 and payable, subject to the Permitted Variance and the terms of the
         (d)
                                 Postpetition Documents; (3) to pay Allowable 506(b) Amounts in
                                 connection with the Prepetition Secured Promissory Note Debt and
                                 Lender Charges; and (4) as expressly permitted pursuant to the
                                 Postpetition Documents. Notwithstanding the foregoing, if the DIP
                                 Lender advances monies to the Debtor and the Debtor uses any such
                                 monies other than in accordance with the terms and provisions of the
                                 DIP Order, then such advances will be considered to be Postpetition
                                 Debt for purposes of the DIP Order.
                                            Effective upon entry of the Interim Order, the Debtor is authorized
                                            and has agreed to incur Postpetition Debt under the DIP Credit
                                            Agreement to refinance, in full, an aggregate amount of the
                                            Prepetition Secured Debt equal to the amount of Prepetition Secured
                                            Promissory Note Debt. Effective upon entry of the Final Order, the
                                            Debtor is authorized and has agreed to incur Postpetition Debt under

         3
             The terms and conditions of the DIP Facility set forth in this Motion are intended solely for informational purposes
             to provide the Court and interested parties with a brief overview of the significant terms thereof and should only
             be relied upon as such. For a complete description of the terms and conditions of the DIP Facility, reference
             should be made to the DIP Credit Agreement and the Interim Order. The summary herein is qualified in its
             entirety by reference to such document and order. Interested parties are encouraged to read the DIP Credit
             Agreement. In the event there is a conflict or inconsistency between this Motion, on the one hand, and the DIP
             Credit Agreement and the Interim Order, on the other hand, the DIP Credit Agreement and the Interim Order shall
             control in all respects.
                                                                     6
26042601.3
                         Case 20-10432-MFW     Doc 6     Filed 02/26/20     Page 7 of 124




                                  the DIP Credit Agreement to refinance, in full, the aggregate amount
                                  of all advances made on or after November 27, 2019, in connection
                                  with the Prepetition Secured Debt Documents.
         Interest Rate            Interest Rate: Each Loan shall bear interest on the outstanding
                                  principal amount thereof from the date when made at a rate per annum
         See DIP Credit
                                  equal to five percent (5%). Accrued interest on each Loan shall be
         Agreement, § 1.5(a),
                                  payable in cash at maturity (whether by acceleration or otherwise).
         (c)
                                  Default Interest Rate: At the election of the DIP Lender while any
                                  Event of Default exists, the Borrower shall accrue interest (after as
                                  well as before entry of judgment thereon to the extent permitted by
                                  law) on the Loans and other Obligations under the Loan Documents
                                  from and after the date of occurrence of such Event of Default, at a
                                  rate per annum equal to seven percent (7%).
         Post-Petition Lien       Among other things, the DIP Credit Agreement provides that all
         Granting                 Obligations shall be secured by first-priority, properly perfected, valid
                                  and enforceable Liens on and security interests in all assets (other
         See DIP Credit
                                  than Avoidance Actions) of the Borrower (including, without
         Agreement, §§ 1.2,
                                  limitation, all intellectual property), wherever located, and whether
         Article 6; Interim
                                  existing now or after the date of entry of the Interim DIP Order,
         Order, ¶ 3(f)
                                  subject to the Permitted Priority Liens and the priorities described in
                                  section 6.2 of the DIP Credit Agreement.
                                  Additionally, Paragraph 3(f) of the Interim DIP Order provides (and
                                  the Debtor anticipates the Final Order will similarly provide) as
                                  follows:
                                  Lender is hereby granted the Postpetition Liens to secure the
                                  Postpetition Debt in the Postpetition Collateral. The Postpetition
                                  Liens: (1) are in addition to the Prepetition Liens; (2) are, by this
                                  Order hereby deemed to be, and shall be for all purposes, properly
                                  perfected, valid, and enforceable liens without any other or further
                                  action by the Debtor or Lender, and without the execution, filing, or
                                  recordation of any financing statement, security agreement, control
                                  agreement, mortgage, title notation, or other document or instrument;
                                  (3) under sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy
                                  Code, are Priority Liens (subject only to Permitted Priority Liens)
                                  without any further action by the Debtor or Lender, and without the
                                  execution, delivery, filing, or recordation of any financing statements,
                                  security agreements, control agreements, title notations, mortgages, or
                                  other documents or instruments; (4) will not be subject to any security
                                  interest or lien that is avoided and preserved under section 551 of the
                                  Bankruptcy Code; (5) will remain in full force and effect
                                  notwithstanding any subsequent conversion or dismissal of the
                                  Chapter 11 Case; (6) will not be subject to section 510(c) of the
                                  Bankruptcy Code; (7) shall rank junior to the Carveout and the Post-
                                  Termination Date Carveout; and (8) upon entry of the Final Order,
                                  will not be subject to any non-consensual statutory liens as described
                                  in section 546(b) of the Bankruptcy Code. Without limiting the
                                                         7
26042601.3
                     Case 20-10432-MFW          Doc 6       Filed 02/26/20   Page 8 of 124




                                  foregoing, the Debtor must deliver to Lender any such financing
                                  statements, security agreements, control agreements, mortgages, title
                                  notations, and other documents and instruments as Lender may
                                  request from time to time in its discretion…Without limiting the
                                  foregoing, Lender has, and will be deemed to have, a perfected
                                  Postpetition Lien on all existing deposit accounts of the Debtor and
                                  any new deposit account that the Debtor may establish on or after the
                                  date hereof without any further action by the Debtor or Lender.
                                  There are no liens on avoidance actions under the DIP Credit
                                  Agreement or the Interim DIP Order.
         Superpriority Claim      The Postpetition Debt is granted superpriority administrative expense
                                  status under section 364(c)(1) of the Bankruptcy Code, with priority
         See DIP Credit
                                  over all costs and expenses of administration of the Chapter 11 Case
         Agreement, § 6.2;
                                  that are incurred under any provision of the Bankruptcy Code other
         Interim Order, ¶ 3(f)
                                  than the Carveout and the Post-Termination Date Carveout (the
                                  “Superpriority Claim”).
         Maturity Date            Termination Date: At the DIP Lender’s election, the DIP Facility will
         (Term of DIP Facility)   terminate by the earliest to occur of: (a) the date on which the DIP
                                  Lender provides, via electronic mail or overnight mail, written notice
         See DIP Credit
                                  to counsel for the Borrower and the United States Trustee of the
         Agreement, § 9.1
                                  occurrence and continuance of any Event of Default; (b) the date that
         (definitions of
                                  is thirty-five (35) days following entry of the Interim Order if the
         “Maturity Date” and
                                  Final Order is not entered in form and substance satisfactory to the
         “Termination Date”);
                                  DIP Lender by such date; (c) the date of the final hearing with respect
         Interim Order,
                                  to the Interim Order, if the Interim Order is modified at such hearing
         ¶ 3(d)(iv)
                                  in a manner unacceptable to the DIP Lender; (d) the closing date of
                                  the sale of all or substantially all of the assets of the Borrower; (e) the
                                  date on which all Obligations are Paid in Full (as defined in the
                                  Interim DIP Order); and (f) August 4, 2020.
                                  Maturity Date: The DIP Facility will mature and be due and payable
                                  in full by the earlier of (x) the date that is six (6) months after the
                                  entry of the Final Order by the Bankruptcy Court, (y) the effective
                                  date of a Chapter 11 plan in the Chapter 11 Case and (z) on the
                                  Termination Date.
         Carveout and Post-       For purposes of the Interim Order, “Carveout” shall mean the sum of:
         Termination Date         (i) all fees required to be paid to the clerk of the Court (including fees
         Carveout                 and expenses of the noticing and claims agent) and statutory fees
         See Interim Order,       payable to the U.S. Trustee under section 1930(a) of title 28 of the
         ¶ 6(a)                   United States Code plus interest at the statutory rate;
                                  (ii) for the Chief Restructuring Officer and Independent Director,
                                  $1,500,000 to pay any current or future Indemnity Obligations; and
                                  (iii) for each Carveout Professional, an aggregate amount not to
                                  exceed the lesser of (A) the aggregate amount provided in the
                                  applicable line item in the Budget for such Carveout Professional for

                                                        8
26042601.3
                     Case 20-10432-MFW       Doc 6       Filed 02/26/20   Page 9 of 124




                                the period commencing on the Petition Date and ending on the
                                Termination Date and (B) the aggregate amount of allowed fees and
                                expenses that accrued during the period commencing on the Petition
                                Date and ending on the Termination Date; provided, however, that
                                such amount for each Carveout Professional will be reduced dollar-
                                for-dollar by (1) any payments of fees and expenses to such Carveout
                                Professional during the period commencing on the Petition Date and
                                ending on the Termination Date and (2) the amount of any remaining
                                Specified Retainer held by such Carveout Professional as of the
                                Termination Date.
                                In addition to the Carveout, upon the Termination Date, Lender shall
                                provide Postpetition Debt to the Debtor, to be used by the Debtor for
                                the sole purpose of funding Carveout Professionals for fees and
                                expenses first incurred after the Termination Date, in the aggregate
                                amount of $100,000 for Carveout Professionals retained by the
                                Debtor (minus the amount of any remaining Specified Retainers held
                                by such Carveout Professionals as of the Termination Date not
                                previously applied to the fees and expenses of such Carveout
                                Professionals set forth in clause (iii) above) and in the aggregate
                                amount of $25,000 for Carveout Professionals retained by any
                                Committee (the “Post-Termination Date Carveout”).
         Conditions Precedent   Article 2 of the DIP Credit Agreement contains various conditions
                                precedent, many or all of which are customary for debtor-in-
         See DIP Credit
                                possession credit facilities of this nature and some of which are
         Agreement, Article 2
                                customized to the facts and circumstances of this Chapter 11 Case.
                                Among other things, pursuant to Article 2 of the DIP Credit
                                Agreement,
                                 1.     Within three (3) Business Days after the Petition Date, the
                                Bankruptcy Court shall have entered the Interim DIP Order, in form
                                and substance satisfactory to the Lender in its sole discretion
                                authorizing and approving (a) the financing contemplated by the DIP
                                Credit Agreement, including, without limitation, the granting of the
                                DIP Liens in favor of the Lender, and (b) the current cash payment of
                                expenses under any Prepetition Obligations, including such amounts
                                arising before and after the Petition Date and without the necessity of
                                filing motions, to the extent such expenses have actually been
                                incurred. The Interim DIP Order shall be in full force and effect, shall
                                not have been reversed, vacated or stayed and shall not have been
                                amended, supplemented or otherwise modified without the prior
                                written consent of the Lender; and
                                2.      For any Subsequent Borrowing, the Final DIP Order in form
                                and substance satisfactory to the Lender, shall have been entered by
                                the Bankruptcy Court and shall be in full force and effect, and shall
                                not have been amended, vacated, reversed, modified or rescinded or
                                subject to a presently effective stay pending appeal.

                                                     9
26042601.3
                     Case 20-10432-MFW        Doc 6    Filed 02/26/20     Page 10 of 124




         Covenants                Articles 4 and 5 of the DIP Credit Agreement contains various
                                  affirmative and negative covenants, many or all of which are
         See DIP Credit
                                  customary for debtor-in-possession credit facilities of this nature and
         Agreement, Articles 4-
                                  some of which are customized to the facts and circumstances of this
         5
                                  Chapter 11 Case.
                                  As set forth more fully therein, Articles 4 and 5 of the DIP Credit
                                  Agreement require, among other things, that:
                                   1.    The Borrower shall reimburse the Lender for its reasonable
                                  and documented Attorney Costs relating to the preparation, approval,
                                  administration and enforcement of the DIP Credit Agreement.
                                   2.     Compliance with the Budget shall begin testing in the first
                                  week after the date of entry of the Interim DIP Order and shall
                                  continue every two weeks thereafter (each, a “Budget Test Date”) for
                                  the period from the prior Budget Test Date through the next
                                  applicable Budget Test Date (each period, a “Budget Test Period”).
                                  For the avoidance of doubt, the first Budget test shall occur the week
                                  beginning March 13, 2020. During each Budget Test Period, the
                                  Borrower will not permit the actual aggregate amount of
                                  disbursements to be more than 110% of the aggregate budgeted
                                  disbursements set forth in the Budget for such Budget Test Period nor
                                  permit actual aggregate receipts to be less than 90% of the aggregate
                                  budgeted receipts set forth in the Budget for such period (the
                                  “Permitted Deviation”); provided, that, if the actual aggregate amount
                                  of disbursements for a Budget Test Period is less than 100% of the
                                  aggregate budgeted disbursements set forth in the Budget for such
                                  Budget Test Period or if the actual aggregate amount of receipts for a
                                  Budget Test Period is greater than 100% of the aggregated budgeted
                                  receipts set forth in the Budget for such Budget Test Period, then all
                                  or a portion of such disbursement deficit or receipts surplus may be
                                  carried forward and applied in any future Budget Test Period when
                                  calculating the Permitted Deviation for such future Budget Test
                                  Period. The Lender may, in its sole discretion and without further
                                  Bankruptcy Court approval, authorize the Borrower in writing to
                                  exceed the Permitted Deviation. Commencing in the first week
                                  following entry of the Interim order, the Borrower shall submit a
                                  Variance Report to the Lender every two weeks on Tuesday of the
                                  week following the immediately preceding Budget Test Period.
                                   3.      the Borrower shall comply with each of the DIP Financing
                                  Milestones set forth in Exhibit D to the DIP Credit Agreement, which
                                  are set forth below;
                                   4.     Except as provided in the DIP Order, the Borrower shall not,
                                  directly or indirectly, make, create, incur, assume or suffer to exist
                                  any Lien upon or with respect to any part of its Property, whether now
                                  owned or hereafter acquired which did not exist as of the date of the
                                  DIP Credit Agreement other than Permitted Priority Liens.

                                                      10
26042601.3
                     Case 20-10432-MFW     Doc 6     Filed 02/26/20     Page 11 of 124




         Events of Default     Section 7.1 of the DIP Credit Agreement contain various “Events of
                               Default,” many or all of which are customary for debtor-in-possession
         See DIP Credit
                               credit facilities of this nature.
         Agreement, § 7.1
                               Section 7.1(e) of the DIP Credit Agreement contains certain
                               bankruptcy related defaults, which include, without limitation:
                                1.    the Interim DIP Order is not entered within three (3) Business
                               Days after the Petition Date;
                                2.      other than in connection with the payment in full or other
                               satisfaction or refinancing of the Obligations, the filing of any motion,
                               taking of any action or the filing of any reorganization or liquidation
                               plan or disclosure statement in the Case by the Borrower (A) to obtain
                               additional financing under section 364(c) or (d) of the Bankruptcy
                               Code that is senior to or pari passu with the financing provided under
                               the DIP Credit Agreement, (B) to grant any Lien upon or affecting
                               any Collateral that is senior to or pari passu with the DIP Liens
                               granted under the DIP Credit Agreement, (C) except as provided in a
                               DIP Order, to use Cash Collateral under section 363(c) of the
                               Bankruptcy Code without prior written consent of the Lender, (D) that
                               seeks to prohibit the Lender from credit bidding on any or all of the
                               Borrower’s assets during the pendency of the Chapter 11 Case or (E)
                               that is otherwise materially adverse to the rights and remedies granted
                               to the Lender under the DIP Credit Agreement or the DIP Order;
                                3.     the DIP Credit Agreement, any of the other Loan Documents,
                               or the Interim DIP Order or the Final DIP Order for any reason ceases
                               to be in full force and effect or is declared to be null and void by a
                               court of competent jurisdiction, or the Borrower shall seek to, or shall
                               support (in any such case by way of any motion or other pleading
                               filed with the Bankruptcy Court or any other writing to another party-
                               in-interest executed by or on behalf of such Borrower or such Person)
                               any other Person’s motion to, disallow in whole or in part the
                               Lender’s claims in respect of the Obligations or to challenge the
                               validity of any portion of the Loan Documents, the Loans and the
                               related obligations or the applicability or enforceability of same or
                               which seeks to void, limit, subordinate or otherwise adversely affect
                               any Liens in favor of the Lender or any payment pursuant to the Loan
                               Documents or the Interim DIP Order or the Final DIP Order;
                                4.    any Lien or security interest purported to be created under the
                               Collateral Documents shall cease to be, or shall be asserted by the
                               Borrower not to be, a valid and perfected Lien on or security interest
                               in any of the Collateral, with the priority set forth in the DIP Credit
                               Agreement and in the related Collateral Documents;
                                5.     the Bankruptcy Court shall enter one or more orders granting
                               relief from or modifying the automatic stay of section 362 of the
                               Bankruptcy Code to allow any one or more creditors to execute upon
                               or enforce liens on or security interests in any Collateral;

                                                    11
26042601.3
                    Case 20-10432-MFW      Doc 6     Filed 02/26/20     Page 12 of 124




                                6.     the Bankruptcy Court shall enter any order revoking,
                               reversing, staying, vacating, rescinding, or materially modifying,
                               supplementing or amending in each case, without the consent of the
                               Lender, the Interim DIP Order or Final DIP Order, as applicable;
                                7.     any application for any of the orders described in (2), (3), (4),
                               (5) or (6) above or (8) or (9) below shall be made and, if made by a
                               Person other than a Borrower, such application is not being diligently
                               contested by the Borrower in good faith;
                                8.    the Bankruptcy Court shall enter any order (which has not
                               been reversed or vacated within five (5) calendar days): (a) appointing
                               a Chapter 11 trustee under section 1104 of the Bankruptcy Code in
                               the Chapter 11 Case, (b) appointing an examiner with expanded
                               powers under section 1106(b) of the Bankruptcy Code in the Case or
                               otherwise or (c) dismissing or converting the Chapter 11 Case to a
                               Chapter 7 case; and
                                9.     if a plan of reorganization or liquidation is filed by the
                               Borrower in the Chapter 11 Case, or an order shall be entered by the
                               Bankruptcy Court confirming any plan in the Chapter 11 Case, that
                               does not provide for (I)(A) the indefeasible payment in full in cash of
                               all Obligations (or other treatment of the Obligations acceptable to the
                               Lender) and (B) the release of the Lender and its affiliates in full from
                               all claims of the Borrower and their estates arising out of or in
                               connection with or by reason of (including, without limitation, in
                               connection with any investigation, litigation or proceeding or
                               preparation of a defense in connection therewith) the transactions
                               contemplated by the Loan Documents, the actual or proposed use of
                               the proceeds of the Loans, the Loan Documents or any of the
                               transactions contemplated hereby and thereby, in each case on or
                               before the effective date of such plan (provided, however, that this
                               subpart (I)(B) does not apply to Scott Hassan solely in his capacity as
                               a former director or officer of the Borrower), and (II) the continuation
                               of the DIP Liens and security interests granted to the Lender until the
                               effective date of such plan.
         Section 506(c) and    Section 506(c)/552(b) Waivers:
         552(b) waivers;       Paragraph 9 of the Interim Order provides that, subject to entry of a
         marshalling waiver    Final Order, there shall be no surcharge of the Aggregate Collateral
         See DIP Credit        for any purpose unless agreed to in writing by Lender, and effective
         Agreement, § 8.5;     upon entry of the Final Order, the Debtor (or any Trustee), on behalf
         Interim Order, ¶¶ 9   of its estate, will be deemed to have waived any and all rights,
         and 17                benefits, or causes of action under section 506(c) of the Bankruptcy
                               Code, the enhancement of collateral provisions of section 552 of the
                               Bankruptcy Code, and under any other legal or equitable doctrine
                               (including, without limitation, unjust enrichment) as they may relate
                               to, or be asserted against, Lender or any of the Aggregate Collateral.


                                                    12
26042601.3
                    Case 20-10432-MFW        Doc 6     Filed 02/26/20     Page 13 of 124




                                 Marshalling Waiver:
                                 Section 8.5 of the DIP Credit Agreement provides as follows:
                                 Subject to the entry of the Final DIP Order, the Lender shall not be
                                 under any obligation to marshal any Property in favor of the Borrower
                                 or any other Person or against or in payment of any Obligation. To
                                 the extent that the Lender receives a payment from the Borrower,
                                 from the proceeds of the Collateral, from the exercise of its rights of
                                 setoff, any enforcement action or otherwise, and such payment is
                                 subsequently, in whole or in part, invalidated, declared to be
                                 fraudulent or preferential, set aside or required to be repaid to a
                                 trustee, receiver or any other party, then to the extent of such
                                 recovery, the obligation or part thereof originally intended to be
                                 satisfied, and all Liens, rights and remedies therefor, shall be revived
                                 and continued in full force and effect as if such payment had not
                                 occurred.
                                 Paragraph 17 of the Interim Order provides that upon entry of a Final
                                 Order that so provides, neither the Lender nor any of the Aggregate
                                 Collateral will be subject to the doctrine of marshaling.
         Modification of         Section 7.2 of the DIP Credit Agreement provides that immediately
         Automatic Stay          upon the occurrence and during the continuation of an Event of
                                 Default, the Lender may, in its sole discretion (without further notice
         See DIP Credit
                                 or grace period, unless required by any Requirements Law), take any
         Agreement, § 7.2;
                                 or all of the actions set forth in section 7.2, including, without
         Interim Order, ¶ 5(b)
                                 limitation, exercise all rights and remedies available to it under the
                                 Loan Documents, the DIP Order, or applicable law, in each case,
                                 without further order of or application or motion to the Bankruptcy
                                 Court, and without restriction or restraint by any stay under sections
                                 362 or 105 of the Bankruptcy Code.
                                 Paragraph 5(b) of the Interim Order provides (and the Debtor
                                 anticipates the Final Order will similarly provide) as follows:
                                 On the fifth (5th) business day after the Termination Date, at Lender’s
                                 election without notice or further order of the Court: (1) Lender will
                                 have automatic and immediate relief from the automatic stay with
                                 respect to the Aggregate Collateral (without regard to the passage of
                                 time provided for in Bankruptcy Rule 4001(a)(3)), and will be entitled
                                 to exercise all rights and remedies available to it under the Prepetition
                                 Secured Debt Documents, the Postpetition Documents, and applicable
                                 nonbankruptcy law; and (2) the Debtor must surrender the Aggregate
                                 Collateral promptly upon Lender’s written demand and will not
                                 interfere in any manner with Lender in the exercise of Lender’s rights
                                 and remedies under the Prepetition Secured Debt Documents, the
                                 Postpetition Documents, and applicable nonbankruptcy law, and the
                                 Debtor will file a motion to retain one or more agents to sell, lease, or
                                 otherwise dispose of the Aggregate Collateral upon the written
                                 request of, and subject to terms and conditions acceptable to, Lender.

                                                      13
26042601.3
                      Case 20-10432-MFW       Doc 6     Filed 02/26/20     Page 14 of 124




                                  The costs of such agent(s), including, without limitation, the costs
                                  related to filing the retention motion(s) shall be paid by Lender.
                                  Notwithstanding the foregoing, during the five (5) business day
                                  period following the Termination Date, the Debtor, any Committee,
                                  and the U.S. Trustee may seek an order of this Court determining that
                                  an Event of Default alleged to have given rise to the Termination Date
                                  did not occur or seek other appropriate relief; provided, however, that
                                  during such five (5) business day period, and subject to the terms of
                                  this Order with respect to the Carveout, the Post-Termination Date
                                  Carveout, and the funding under the DIP Credit Agreement of
                                  Lenders’ Fees and Expenses, Lender will have no obligation
                                  whatsoever to advance any Postpetition Debt to the Debtor or allow
                                  the use of the Cash Collateral. For the avoidance of doubt,
                                  notwithstanding the foregoing, the Debtor shall be permitted to fund
                                  and make payments from the Professional Fee Escrow (as defined
                                  below) as provided for in this Order.
         Adequate Protection      Pursuant to, and subject to the terms of, the DIP Order, as adequate
         for the Benefit of the   protection for any decrease in the value of the Lender’s interests in the
         Lender                   Prepetition Collateral from and after the Petition Date on account of
                                  the stay, use, sale, lease, license, grant, or other disposition of any
         See Interim Order, ¶¶
                                  Prepetition Collateral:
         4 and 18
                                  A. the Lender is granted, subject to the Carveout and the Post-
                                  Termination Date Carveout, the Replacement Liens as security for the
                                  complete payment and performance of the Prepetition Secured Debt.
                                  The Replacement Liens: (1) are in addition to the Prepetition Liens;
                                  (2) are, by the DIP Order deemed to be, and shall be for all purposes,
                                  properly perfected, valid, and enforceable liens without any other or
                                  further action by the Debtor or the Lender, and without the execution,
                                  filing, or recordation of any financing statement, security agreement,
                                  control agreement, mortgage, title notation, or other document or
                                  instrument; and (3) will remain in full force and effect
                                  notwithstanding any subsequent conversion or dismissal of the
                                  Chapter 11 Case;
                                  B. the Lender is granted, if and to the extent the adequate protection
                                  of the interests of the Lender in the Prepetition Collateral granted
                                  pursuant to the DIP Order proves insufficient, an allowed claim under
                                  section 507(b) of the Bankruptcy Code, subject to the Carveout and
                                  the Post-Termination Date Carveout, in the amount of any such
                                  insufficiency, with priority over (1) any and all costs and expenses of
                                  administration of the Chapter 11 Case (other than the Lender’s claims
                                  under section 364 of the Bankruptcy Code) that are incurred under
                                  any provision of the Bankruptcy Code and (2) the claims of any other
                                  party in interest under section 507(b) of the Bankruptcy Code;
                                  C. the Lender shall receive payment of the reasonable fees and
                                  disbursements of counsel to the DIP Lender as provided for in the

                                                       14
26042601.3
                    Case 20-10432-MFW        Doc 6    Filed 02/26/20      Page 15 of 124




                                DIP Credit Agreement and the DIP Order; and
                                D. any sale or other disposition of all or any portion of the Aggregate
                                Collateral outside of the ordinary course of the Debtor’s business
                                must be for cash consideration.
         Releases               In consideration of the DIP Lender providing the DIP Facility,
                                Paragraph 23 of the Interim Order provides (and the Debtor
         See Interim Order, ¶
                                anticipates the Final Order will similarly provide) as follows:
         23
                                Upon the date that the Postpetition Debt is Paid in Full and prior to
                                the release of the Postpetition Liens, the Debtor, on behalf of its estate
                                and itself, must execute and deliver to Lender and its successors and
                                assigns, and its present and former affiliates, shareholders,
                                subsidiaries, divisions, predecessors, members, managers, directors,
                                officers, attorneys, employees, agents, advisors, principals,
                                consultants, and other representatives (collectively, the “Releasees”),
                                a general release of and from any and all claims, demands, liabilities,
                                responsibilities, disputes, remedies, causes of action, indebtedness,
                                and obligations, of every kind, nature, and description, that the Debtor
                                had, has, or hereafter can or may have against any of the Releasees,
                                whether known or unknown, foreseen or unforeseen, existing or
                                hereafter arising, in law, in equity, or otherwise, with respect to, or in
                                connection with, the Prepetition Secured Debt, the Prepetition
                                Unsecured Debt, the Prepetition Liens, any of the Prepetition Secured
                                Debt Documents, or any of the Prepetition Unsecured Promissory
                                Notes in respect of events that occurred on or prior to the date on
                                which the Postpetition Debt is Paid in Full (collectively, the
                                “Release”); provided, however, that the foregoing does not apply to
                                Scott Hassan solely in his capacity as a former director and officer of
                                the Debtor. The Release shall not impair any continuing rights of the
                                Chief Restructuring Officer or the Independent Director to funding of
                                the Indemnity Obligations, including their future funding by access to
                                the Aggregate Collateral via the Carveout.
         DIP Financing          The Borrower shall perform or deliver each of the items set forth in
         Milestones             Exhibit D of the DIP Credit Agreement on or before the dates
                                specified therein (collectively, the “DIP Financing Milestones”).
         See DIP Credit
         Agreement, Ex. D        1.    Not later than 25 days after the Petition Date, (i) the
                                confidential information memorandum (subject to supplementation)
                                with respect to a 363 Sale by the Borrower shall have been finalized
                                and delivered to potential bidders and (ii) an electronic dataroom
                                (subject to supplementation) for such 363 Sale shall have been
                                opened.
                                 2.      Not later than 35 days after the Petition Date, the Borrower
                                shall file a motion (the “Sale Procedures Motion”) for approval of the
                                Bidding Procedures.
                                 3.     Not later than 60 days after the Petition Date, the Borrower
                                will obtain entry of the Bid Procedures Order.

                                                     15
26042601.3
                      Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 16 of 124




                                     4.    Not later than 145 days after the Petition Date, the Borrower
                                    will conduct one or more auctions for all, or substantially all, of the
                                    assets of the Borrower pursuant to and in accordance with the Bid
                                    Procedures Order.
                                     5.     Not later than 150 days after the Petition Date, the Borrower
                                    shall obtain the entry of an order, in form and substance reasonably
                                    satisfactory to the Lender (the “Sale Order”), authorizing and
                                    approving one or more sales of all, or substantially all, of the assets of
                                    the Borrower pursuant to one or more definitive purchase agreements
                                    in form and substance reasonably acceptable to the Lender, including,
                                    without limitation, with respect to the purchase price, any conditions
                                    to closing, the closing date, and other terms and conditions (each, a
                                    “Purchase Agreement”).
                                     6.     Not later than 160 days after the Petition Date, the Borrower
                                    shall have consummated one or more sales of all, or substantially all,
                                    of the assets of the Borrower pursuant to, and in accordance with, the
                                    terms of the Sale Order and the Purchase Agreement(s), and, except
                                    as provided in the DIP Order with respect to any sale transaction fees
                                    of Stout Risius Ross Advisors, LLC, remitted all of the proceeds
                                    thereof to the Lender for application in accordance with the terms of
                                    the Loan Documents.

                                  LOCAL RULE 4001-2(a)(i) DISCLOSURES

                15.     Local Rule 4001-2(a)(i) requires the disclosure of certain provisions that are

         contained in post-petition financing motions and proposed orders or in the loan documents

         underlying those pleadings (collectively, “Financing Motions”). The Debtor hereby makes the

         following disclosures in accordance with such Local Rule.

                16.     Lien Investigation: Local Rule 4001-2(a)(i)(B) requires the disclosure of

         findings of fact in Financing Motions that are intended to bind the estate with respect to the

         validity, amount, or perfection of liens or a waiver of claims, without first giving certain parties

         in interest an opportunity to conduct an investigation as to those facts or claims. The Interim

         Order contains certain findings of fact agreed to by the Debtor, but Paragraph 10 of the Interim

         Order provides for an “Investigation Period,” which is the period from the Petition Date until the

         date that is the earlier of (a) seventy-five (75) days after the entry of the Interim Order and

         (b) sixty (60) days after the date that a Committee is formed, if any. Paragraph 10(a) of the
                                                         16
26042601.3
                      Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 17 of 124




         Interim Order also sets forth certain procedures by which a Challenge Party must assert any

         Challenge.

                17.     506(c) Waiver: Local Rule 4001-2(a)(i)(C) requires disclosure of provisions in

         Financing Motions that seek to waive, without notice, whatever rights the estate may have under

         section 506(c) of the Bankruptcy Code. The proposed waiver of the rights of the Debtor and its

         estate under section 506(c) of the Bankruptcy Code (the “506(c) Waiver”) in Paragraph 9 of the

         Interim Order will be effective only after notice to parties in interest and entry of a Final Order

         granting such relief.

                18.     Liens on Avoidance Actions: Local Rule 4001-2(a)(i)(D) requires disclosure of

         provisions that immediately grant to the prepetition secured lender liens on the debtor’s claims

         and causes of action arising under sections 544, 545, 547, 548 and 549 of the Bankruptcy Code

         (collectively, “Avoidance Actions”).     The DIP Lender is not being granted any liens on

         Avoidance Actions pursuant to the DIP Credit Agreement or the Interim Order.

                19.     Roll-Up:    Local Rule 4001-2(a)(i)(E) requires disclosure of provisions in

         Financing Motions that deem prepetition secured debt to be postpetition debt. As noted above,

         the Interim DIP Order and the DIP Credit Agreement provide for the Roll-Up.

                20.     Professional Fee Carve Out: Local Rule 4001-2(a)(i)(F) requires disclosure of

         provisions in Financing Motions that, with respect to professional fee carve-outs, provide

         disparate treatment to professionals retained by any creditors’ committee from professionals

         retained by the debtor. The Post-Termination Date Carveout set forth in Paragraph 6(a) of the

         Interim Order is $100,000 for Carveout Professionals retained by the Debtor, and $25,000 for

         Carveout Professionals retained by any Committee.




                                                         17
26042601.3
                      Case 20-10432-MFW           Doc 6    Filed 02/26/20     Page 18 of 124




                21.     Priming Liens: Local Rule 4001-2(a)(i)(G) requires disclosure of provisions in

         Financing Motions that prime any secured liens without the consent of the lienholder. As

         discussed herein, the Lender is consenting to the priming of its Prepetition Liens.

                22.     552(b) Waiver:       Finally, Local Rule 4001-2(a)(i)(H) requires disclosure of

         provisions in Financing Motions that seek to affect the Court’s power to consider the equities of

         the case under section 552(b)(1) of the Bankruptcy Code. The proposed waiver in Paragraph 9

         of the Interim Order of the enhancement of collateral provisions of section 552 of the

         Bankruptcy Code (the “552 Waiver”) will be effective only after notice to parties in interest and

         entry of a Final Order granting such relief.

                23.     The provisions of the DIP Credit Agreement requiring disclosure pursuant to

         Local Rule 4001-2(a)(i) are justified under the circumstances of this Chapter 11 Case. First and

         foremost, without the inclusion of such terms, the DIP Lender would not agree to make the DIP

         Facility available to the Debtor, and would not agree to the Debtor’s use of the Cash Collateral or

         the priming of its liens. In light of the unavailability of adequate financing alternatives and for

         the reasons set forth more fully below, the Debtor determined, in the exercise of its sound

         business judgment, that agreeing to the terms of the DIP Facility, including the Roll-Up, is

         appropriate under the circumstances of this Chapter 11 Case.

                          AUTHORIZATION TO USE THE CASH COLLATERAL

                24.     The Debtor needs to use the Cash Collateral to obtain services that are necessary

         to its business. However, the Cash Collateral alone is insufficient to satisfy the Debtor’s ongoing

         funding requirements for its business and the administration of the Chapter 11 Case, including

         the Sale Process. Thus, the Debtor needs to supplement its use of the Cash Collateral with the

         funds being provided by the DIP Facility. Nevertheless, as the Debtor’s usage of the Cash

         Collateral is a key component of the DIP Facility, it is imperative that the Debtor obtain

                                                          18
26042601.3
                      Case 20-10432-MFW           Doc 6       Filed 02/26/20   Page 19 of 124




         authority to use the Cash Collateral, subject to the terms described in this Motion and provided

         for in the Interim Order. Accordingly, to obtain the necessary financing, and to avoid immediate

         and irreparable harm to its business and estate, the Debtor has an immediate need for authority to

         use the Cash Collateral.

                              THE LENDER’S ADEQUATE PROTECTION
                          ON ACCOUNT OF THE PREPETITION SECURED DEBT

                25.     The DIP Lender is entitled to adequate protection of its interest, including the

         Cash Collateral, pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code for the

         Prepetition Collateral. In light of this, the Debtor has agreed, subject to the Court’s entry of the

         Interim Order, to provide the DIP Lender with certain adequate protection (as set for the more

         fully in the DIP Credit Agreement and the Interim Order, the “Adequate Protection”) on account

         of the Debtor’s use of the Prepetition Collateral (including the Cash Collateral), the imposition of

         the automatic stay, and the subordination to the Carveout and the Post-Termination Date

         Carveout, and in return for the DIP Lender’s agreement to permit the priming of its pre-petition

         liens by the post-petition liens described herein.

                26.     The Adequate Protection consists of, among other things, the following:

                        A.       subject to the Carveout and the Post-Termination Date Carveout, the
                                 Lender is granted the Replacement Liens as security for the complete
                                 payment and performance of the Prepetition Secured Debt. The
                                 Replacement Liens: (1) are in addition to the Prepetition Liens; (2) are,
                                 by the DIP Order deemed to be, and shall be for all purposes, properly
                                 perfected, valid, and enforceable liens without any other or further action
                                 by the Debtor or the Lender, and without the execution, filing, or
                                 recordation of any financing statement, security agreement, control
                                 agreement, mortgage, title notation, or other document or instrument; and
                                 (3) will remain in full force and effect notwithstanding any subsequent
                                 conversion or dismissal of the Chapter 11 Case;

                         B.      if and to the extent the adequate protection of the interests of the Lender
                                 in the Prepetition Collateral granted pursuant to the DIP Order proves
                                 insufficient, the Lender will have an allowed claim under section 507(b)
                                 of the Bankruptcy Code, subject to the Carveout and the Post-
                                 Termination Date Carveout, in the amount of any such insufficiency, with
                                                          19
26042601.3
                        Case 20-10432-MFW        Doc 6    Filed 02/26/20     Page 20 of 124




                                 priority over (1) any and all costs and expenses of administration of the
                                 Chapter 11 Case (other than the Lender’s claims under section 364 of the
                                 Bankruptcy Code) that are incurred under any provision of the
                                 Bankruptcy Code and (2) the claims of any other party in interest under
                                 section 507(b) of the Bankruptcy Code;

                          C.     payment of the reasonable fees and disbursements of counsel to the DIP
                                 Lender as provided for in the DIP Credit Agreement and the DIP Order;
                                 and

                          D.     any sale or other disposition of all or any portion of the Aggregate
                                 Collateral outside of the ordinary course of the Debtor’s business must be
                                 for cash consideration.

                                             RELIEF REQUESTED

                27.      By this Motion, the Debtor requests entry of the Interim Order and a Final Order

         authorizing:

                          A.     in the case of the Interim Order, the Debtor to borrow up to an aggregate
                                 principal amount of $2.713 million or, in the case of a Final Order, the
                                 Debtor to borrow the full amount of the DIP Facility up to an aggregate
                                 principal amount of $5.956 million;

                          B.     the Debtor to execute and enter into the DIP Credit Agreement and to
                                 perform such other and further acts as may be required by the DIP Credit
                                 Agreement in connection therewith;

                          C.     the granting to the DIP Lender of the Postpetition Liens;

                          D.     the granting of the Superpriority Claim in favor of the DIP Lender for the
                                 Postpetition Debt;

                          E.     the Debtor, pursuant to sections 361 and 363(c) and (e) of the Bankruptcy
                                 Code, to use the Collateral, including the Cash Collateral;

                          F.     the Debtor to provide the Adequate Protection in favor of the Lender, as
                                 adequate protection for the diminution in value of the Lender’s interests
                                 in the Prepetition Collateral (including Cash Collateral) on account of the
                                 Debtor’s use of such collateral, the imposition of the automatic stay and
                                 the subordination to the Carveout and the Post-Termination Date
                                 Carveout;

                          G.     pursuant to Bankruptcy Rule 4001, an interim hearing (the “Interim
                                 Hearing”) to be held on this Motion to consider entry of the Interim
                                 Order;

                          H.     the scheduling of a final hearing (the “Final Hearing”) to be held on this
                                 Motion to consider entry of a Final Order; and
                                                         20
26042601.3
                          Case 20-10432-MFW                Doc 6      Filed 02/26/20        Page 21 of 124




                              I.       in the case of a Final Order, among other things, the Roll-Up, the 506(c)
                                       Waiver and the 552 Waiver.

                                              BASIS FOR RELIEF REQUESTED

                    28.      For the following reasons, the Debtor respectfully submits that it has satisfied the

         standards applicable for the use of the Cash Collateral and for the Court’s approval of the DIP

         Facility and entry of the Interim Order and a Final Order.

         A.         The Debtor Should Be Authorized to Use the Cash Collateral

                    29.      Section 363 of the Bankruptcy Code governs the Debtor’s use of property of the

         estate.4 Section 363(c)(1) of the Bankruptcy Code provides that:

                             If the business of the debtor is authorized to be operated under
                             Section . . . 1108 . . . of this title and unless the court orders
                             otherwise, the trustee may enter into transactions, including the
                             sale or lease of property of the estate, in the ordinary course of
                             business, without notice or a hearing, and may use property of the
                             estate in the ordinary course of business without notice or a
                             hearing.

         11 U.S.C. § 363(c)(1).

                    30.      Section 363(c)(2) of the Bankruptcy Code, however, provides an exception with

         respect to “cash collateral” to the general grant of authority to use property of the estate in the

         ordinary course set forth in section 363 of the Bankruptcy Code. Specifically, a trustee or

         debtor-in-possession may not use, sell, or lease “cash collateral” under subsection (c)(1) unless:

                             (A)      each entity that has an interest in such collateral consents;
                                      or

                             (B)      the court, after notice and a hearing, authorizes such use,
                                      sale, or lease in accordance with the provisions of this
                                      section.

             11 U.S.C. § 363(c)(2).



         4
             Pursuant to section 1107 of the Bankruptcy Code, a debtor-in-possession has all of the rights and powers of a
             trustee with respect to property of the estate, including the right to use property of the estate in compliance with
             section 363 of the Bankruptcy Code.
                                                                    21
26042601.3
                        Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 22 of 124




                  31.     In this case, the DIP Lender has consented to the use of the Cash Collateral in

         exchange for the Adequate Protection. Therefore, the Debtor is authorized to use Cash Collateral

         pursuant to section 363(c)(2) of the Bankruptcy Code. Moreover, the Debtor submits that the

         Adequate Protection to be provided to the DIP Lender is appropriate. Section 363(e) of the

         Bankruptcy Code provides as follows:

                          Notwithstanding any other provision of this section, at any time, on
                          request of an entity that has an interest in property used ... by the
                          [debtor-in-possession], the court, with or without a hearing, shall
                          prohibit or condition such use . . . as is necessary to provide
                          adequate protection of such interest.

             See 11 U.S.C. § 363(e).

                  32.     The concept of adequate protection finds its basis in the Fifth Amendment’s

         protection of property interests. H.R. Rep. No. 595, 95th Cong., 1st Sess. 338-40 (1977), reprinted

         in U.S. Code Cong & Admin. News 1978, pp. 5963. Adequate protection is also grounded in the

         belief that secured creditors should not be deprived of the benefit of their bargain. Id. The

         Bankruptcy Code does not define adequate protection, but section 361 of the Bankruptcy Code

         does list three non-exclusive examples of adequate protection. First, making a cash payment or

         periodic cash payments to the extent necessary to compensate for any decrease in value of an

         entity’s interest in property may constitute adequate protection.         See 11 U.S.C. § 361(1).

         Second, providing additional or replacement liens to the extent necessary to compensate for any

         decrease in value of an entity’s interest in property may suffice. See 11 U.S.C. § 361(2). Third,

         “granting such other relief . . . as will result in the realization by such entity of the indubitable

         equivalent of such entity’s interest in such property” may also suffice. See 11 U.S.C. § 361(3).

                  33.     As adequate protection under sections 361 and 363 of the Bankruptcy Code on

         account of the Prepetition Collateral, the Debtor has agreed to provide the Lender with the

         Adequate Protection, which includes the Replacement Lien and the Superpriority Claim.


                                                           22
26042601.3
                       Case 20-10432-MFW        Doc 6     Filed 02/26/20    Page 23 of 124




         Additionally, as noted above, the Debtor receiving authorization from the Court to use the Cash

         Collateral is a critical component of the DIP Facility. Hence, absent such authority, the Debtor

         would not have access to sufficient liquidity, which would imperil its ability to successfully

         prosecute this Chapter 11 Case.

                34.     Therefore, the Debtor requests that the Court authorize it to use the Cash

         Collateral.

         B.     The Debtor Should Be Authorized to Enter into the DIP Facility

                35.     The Debtor proposes to obtain post-petition financing under the DIP Facility by

         providing security interests and other liens, as described herein and provided for in the DIP

         Credit Agreement, pursuant to sections 364(c) and (d) of the Bankruptcy Code. The statutory

         requirement for obtaining post-petition credit under section 364(c) of the Bankruptcy Code is a

         finding, made after notice and hearing, that the debtors are “unable to obtain unsecured credit

         allowable under section 503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C. § 364(c).

                36.     Indeed, section 364(c) financing is appropriate when the debtor-in-possession is

         unable to obtain unsecured credit allowable as an ordinary administrative claim. See In re YL

         West 87th Holdings I LLC, 423 B.R. 421, 441 (Bankr. S.D.N.Y. 2010) (“Courts have generally

         deferred to a debtor’s business judgment in granting section 364 financing”); In re Ames Dep’t

         Stores, Inc., 115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990) (debtor must show that it has made a

         reasonable effort to seek other sources of financing under Sections 364(a) and (b) of the

         Bankruptcy Code); In re Crouse Grp., Inc., 71 B.R. 544, 549 (Banks. E.D. Pa. 1987) (secured

         credit under section 364(e)(2) of the Bankruptcy Code is authorized, after notice and hearing,

         upon showing that unsecured credit cannot be obtained).

                37.     Courts have articulated a three-part test to determine whether a debtor is entitled

         to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

                                                        23
26042601.3
                      Case 20-10432-MFW           Doc 6    Filed 02/26/20      Page 24 of 124




                        a.      the debtor is unable to obtain unsecured credit under section 364(b), i.e.,
                                by allowing a lender only an administrative claim;

                        b.      the credit transaction is necessary to preserve the assets of the estate; and

                        c.      the terms of the transaction are fair, reasonable, and adequate, given the
                                circumstances of the debtor-borrower and the proposed lender.

         In re Ames Dep’t Stores, 115 B.R. at 37-39; In re Gen. Growth Props., Inc., 412 B.R. 122, 125-

         26 (Bankr. S.D.N.Y. 2009) (granting motion for postpetition financing upon finding that (a) “no

         comparable credit [was] available on more favorable terms”; (b) that the debtors needed

         postpetition financing “to preserve [their] assets and continue their operations”; and (c) that the

         terms and conditions of the DIP Documents had been negotiated in good faith).

                38.     Prior to the Petition Date, the Debtor endeavored to identify potential sources of

         post-petition financing. Based on the outcome, the Debtor has determined that adequate post-

         petition financing on an unsecured basis or on a junior priority basis to the Prepetition Secured

         Debt is not available. Without post-petition financing, the Debtor would be unable to maintain

         its business and consummate the Sale Process, which would significantly impair the value of the

         Debtor’s assets, to the detriment of all stakeholders. In addition, the terms of the DIP Facility,

         including the interest rate, the absence of a commitment fee or the like, the Postpetition Liens not

         extending to any Avoidance Actions, and the DIP Financing Milestones, are fair, reasonable and

         adequate given the Debtor’s circumstances, all as more fully set forth below.

         C.     The Court Should Approve the Priming Liens and the Adequate Protection

                39.     If a debtor is unable to obtain credit under the provisions of section 364(c) of the

         Bankruptcy Code, the debtor may obtain credit secured by a senior or equal lien on property of

         the estate that is already subject to a lien, commonly referred to as a “priming lien.” 11 U.S.C.

         § 364(d).    Section 364(d)(1) of the Bankruptcy Code, which governs the incurrence of

         postpetition debt secured by senior or “priming” liens, provides that the court may, after notice


                                                          24
26042601.3
                       Case 20-10432-MFW            Doc 6     Filed 02/26/20   Page 25 of 124




         and a hearing, authorize a debtor to obtain credit or incur debt secured by a senior or equal lien

         on property of the estate that is subject to a lien, only if:

                         (A)     the trustee is unable to obtain credit otherwise; and

                         (B)      there is adequate protection of the interest of the holder of
                         the lien on the property of the estate on which such senior or equal
                         lien is proposed to be granted.

         11 U.S.C. § 364(d); In re Levitt & Sons, LLC, 384 B.R. 630, 640-41 (Bankr. S.D. Fla. 2008) (“In

         the event the debtor is unable to obtain credit under the provisions of §364(c) of the Bankruptcy

         Code, the debtor may obtain credit secured by a senior or equal lien on property of the estate that

         is already subject to a lien, commonly called a “priming lien.”).

                 40.     A debtor has the burden of establishing that the holder of a lien to be

         subordinated, or whose cash collateral will be used, has adequate protection.             See In re

         Swedeland Dev. Co., 16 F.3d 552, 564 (3d Cir. 1994); see also In re Marcys Lee Assocs., L.P.,

         Case No. 10-667 (Bankr. E.D. Pa. Jan. 20, 2011) (memo and order, Judge J. William Ditter, Jr.).

         The determination of adequate protection is a fact-specific inquiry to be decided on a case-by-

         case basis. In re Stoney Creek Techs., LLC, 364 B.R. 882, 890 (Bankr. E.D. Pa. 2007) (section

         364(d)(3) of the Bankruptcy Code serves as a catch-all that allows the bankruptcy court

         discretion to fashion adequate protection on a case by case basis); see In re Mosello, 195 B.R.

         277, 288 (Bankr. S.D.N.Y. 1996). “Its application is left to the vagaries of each case . . . but its

         focus is protection of the secured creditor from diminution in the value of its collateral during the

         reorganization process.” In re Mosello, 195 B.R. at 288 (quoting In re Beker Indus. Corp., 58

         B.R. 725, 736 (Bankr. S.D.N.Y. 1986)).

                 41.     In accordance with section 364(d) of the Bankruptcy Code, and consistent with

         the purposes underlying the provision of adequate protection, the Interim Order provides the

         Lender with the Adequate Protection on account of its interest in the Prepetition Collateral. The


                                                            25
26042601.3
                       Case 20-10432-MFW         Doc 6     Filed 02/26/20     Page 26 of 124




         Lender has consented to the priming of its prepetition liens with respect to the Prepetition

         Secured Debt provided that the relief requested herein is granted, including the grant of the

         Adequate Protection provided for in the Interim Order.

                42.     Moreover, a “priming” lien may be granted with the consent of the secured

         creditors whose lien will be primed. See In re Sun Healthcare Grp., Inc., 245 B.R. 779, 782 n.5

         (Bankr. D. Del. 2000) (“Their consent (to the use of their cash collateral and priming of their

         liens) was given in exchange for . . . adequate protection”); In re El Paso Refinery, L P., 171 F.3d

         249, 252 (5th Cir. 1999) (noting that “El Paso gave BBL a priming lien, which by agreement was

         given a priority over the preexisting first lien of a group of Term Lenders”); In re Outboard

         Marine Corp., No. 00-37405, 2002 WL 571661, at *1 (Bankr. N.D. Ill Jan. 9, 2002) (“the DIP

         Lenders committed to provide certain financing to the Debtors . . . pursuant to which the Pre-

         petition Lenders consented to the imposition of priming liens upon the Pre-Petition Collateral

         and in favor of the DIP Lenders”), aff’d, Bank of America, N.A. v. Moglia, 330 F.3d 942 (7th

         Cir. 2003).

                43.     The Lender agreed to the priming of its liens in favor of the DIP Facility.

         Therefore, the Court should authorize the Debtor to grant priming liens to the Lender to secure

         the Debtor’s obligations under the DIP Facility, as provided for in the Interim Order.

         D.     No Adequate Alternative to the DIP Facility is Currently Available

                44.     A debtor need only demonstrate “by a good faith effort that credit was not

         available without” the protections afforded to potential lenders by sections 364(c) and (d) of the

         Bankruptcy Code. In re YL West 87th Holdings I LLC, 423 B.R. at 441 (“Courts have generally

         deferred to a debtor’s business judgment in granting section 364 financing”); In re Gen. Growth

         Props., Inc., 412 B.R. at 125 (debtor has an obligation to make “reasonable efforts, under the

         circumstances . . .to obtain [unsecured financing], in the ordinary course of business or

                                                         26
26042601.3
                      Case 20-10432-MFW            Doc 6     Filed 02/26/20     Page 27 of 124




         otherwise” ); In re Harborwalk, LP, Case No. 10-80043-G3-11 (LZP) (Bankr. S.D. Texas, Jan.

         29, 2010) (“Section 364(d)(1) does not require that a debtor seek credit from every possible

         source, but a debtor must show that it made a reasonable effort to obtain post-petition financing

         from other potential lenders on less onerous terms and that such financing was unavailable.”).

                45.       Substantially all of the Debtor’s assets are subject to the prepetition liens asserted

         by the Lender on account of the Prepetition Secured Debt. Under the circumstances, including

         the nature and amount of the Prepetition Secured Debt and the Debtor’s other outstanding pre-

         petition debt obligations, obtaining the financing needed by the Debtor as unsecured debt, or debt

         secured by liens junior to the liens of the DIP Lender, was not a realistic option. In the days

         prior to the commencement of the Chapter 11 Case, the Debtor pursued alternative post-petition

         financing. None of the potential lenders that were solicited were willing to provide an adequate

         stand-alone debtor-in-possession financing facility on terms more favorable than the DIP

         Facility, which includes no commitment fees or the like, the Postpetition Liens not extending to

         any Avoidance Actions, and interest rates and DIP Financing Milestones that are reasonable

         under the circumstances of this Chapter 11 Case. Therefore, the Debtor determined that the DIP

         Facility is the best post-petition financing option available to the Debtor and its estate under the

         circumstances.

                46.       Thus, the Debtor has satisfied the requirement of sections 364(c) and (d) of the

         Bankruptcy Code that alternative credit on more favorable terms was unavailable to the Debtor.

         E.     The DIP Facility Terms are Fair, Reasonable and Appropriate
                Under the Circumstances of this Chapter 11 Case

                47.       The proposed terms of the DIP Credit Agreement are fair, reasonable, and

         appropriate under the circumstances. First and foremost, as discussed above, the Debtor made a

         good-faith effort to obtain credit on the most favorable terms available under the circumstances.

         No other lender that the Debtor reached out to was willing to provide the funding necessary to
                                                           27
26042601.3
                      Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 28 of 124




         pay the Prepetition Secured Debt and fund the Debtor’s business and the contemplated Sale

         Process on terms more favorable than those provided in the DIP Facility. Against this backdrop,

         the Debtor and its bankruptcy counsel carefully evaluated the proposed financing offered by the

         DIP Lender, and engaged in extensive good faith negotiations with the Lender and its

         professionals regarding the proposed terms and conditions of the DIP Facility and the Interim

         Order. Eventually, the Debtor, in its sound business judgment, agreed to the DIP Facility as the

         proposal best suited to the Debtor’s needs in connection with this Chapter 11 Case. Moreover,

         the terms and conditions of the DIP Facility were negotiated by the parties and their respective

         professionals in good faith, and the Debtor believes that the terms of the DIP Facility—including

         the interest rates, the fees to be paid by the Debtor (which generally include only the fees of

         counsel to the DIP Lender associated with this Chapter 11 Case, and no commitment fees or the

         like), the Postpetition Liens (which do not extend to any Avoidance Actions), and the DIP

         Financing Milestones (which allow for a 160-day sale process)—are fair, reasonable and

         adequate under the circumstances.

                48.     To further illustrate this, the proposed DIP Facility and the Interim Order provide

         that the security interests and administrative expense claims granted to the DIP Lender are

         subject to the Carveout and the Post-Termination Date Carveout. In In re Ames Dep’t Stores, the

         court found that such “carve-outs” are not only reasonable, but are necessary to ensure that

         official committees and the debtor’s estate will be assured of the assistance of counsel. 115 B.R.

         at 40; accord In re Gen. Growth Props., Inc., 412 B.R. at 125.

                49.     Accordingly, the terms of the DIP Facility are fair, reasonable and appropriate,

         and the DIP Lender should be accorded the benefits of section 364(e) of the Bankruptcy Code in

         respect of the DIP Facility.




                                                        28
26042601.3
                      Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 29 of 124




         F.     The Roll-Up of Should Be Approved

                50.     The Debtor’s agreement to the Roll-Up should be approved pursuant to sections

         363 and 105(a) of the Bankruptcy Code. Section 363(b)(1) of the Bankruptcy Code provides, in

         relevant part: “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the

         ordinary course of business, property of the estate . . . .” 11 U.S.C. § 363(b)(1). In addition,

         section 105(a) of the Bankruptcy Code provides that the Court “may issue any order, process, or

         judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

         11 U.S.C. § 105(a).

                51.     The proposed use, sale, or lease of property of the estate may be approved under

         section 363(b) of the Bankruptcy Code if it is supported by sound business justification. See In

         re Montgomery Ward, 242 B.R. 147, 153 (D. Del. 1999) (“In determining whether to authorize

         the use, sale or lease of property of the estate under this section, courts require the debtor to show

         that a sound business purpose justifies such actions”); Motorola, Inc. v. Official Comm. of

         Unsecured Creditors and JPMorgan Chase Bank, N.A. (In re Iridium Operating LLC), 478 F.3d

         452, 466 & n. 21 (2d Cir. 2007); In re Global Crossing Ltd., 295 B.R. 726, 742 (Bankr. S.D.N.Y.

         2003); In re Del. & Hudson H.R. Co., 124 B.R. 169, 176 (Bankr. D. Del. 1991) (explaining that

         the Third Circuit has adopted the “sound business purpose” test to evaluate motions brought

         pursuant to section 363(b)). The Debtor believes that entry into the proposed DIP Facility is a

         sound exercise of its business judgment. See In re Trans World Airlines, Inc., 163 B.R. 964, 974

         (Bankr. D. Del. 1994) (approving interim loan, receivables facility and asset-based facility based

         upon the debtor’s prudent business judgment); see also In re General Growth Props., Inc., 412

         B.R. at 125 (finding that the terms of the borrowings and other financial accommodations

         reflected prudent business judgment consistent with the debtors’ fiduciary duties). Moreover,

         pursuant to section 105 of the Bankruptcy Code, the Court has expansive equitable powers to

                                                          29
26042601.3
                      Case 20-10432-MFW         Doc 6    Filed 02/26/20     Page 30 of 124




         fashion any order or decree which is in the interest of preserving or protecting the value of the

         Debtor’s assets. See, e.g., In re Fleurantin, Case No. 09-4376 (unpaginated) (3d Cir. March, 24

         2011); see also In re Padilla, 389 B.R. 409, 429 (Bankr. E.D. Pa. 2008); Chinichian v.

         Campolongo, 784 F.2d 1440, 1443 (9th Cir. 1986).

                52.    As noted above, the Roll-Up is supported by sound business judgment and was a

         condition to the DIP Facility. Also, the Roll-Up will not affect the rights of any Committee or

         other appropriate parties in interest to assert any challenges to the liens or claims of the DIP

         Lender during the Investigation Period and as otherwise provided for in the DIP Order.

         G.     Interim Approval of the DIP Facility Should Be Granted

                53.    Bankruptcy Rules 4001(b) and (c)(2) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code may not be commenced earlier than

         fifteen (15) days after the service of such motion. Upon request, however, a bankruptcy court is

         empowered to conduct a preliminary expedited hearing on the motion and authorize the

         obtaining of credit to the extent necessary to avoid immediate and irreparable harm to a debtor’s

         estate. See Fed. R. Bankr. P. 4001(c)(2).

                54.    The Debtor requests that the Court authorize the Debtor, on an interim basis

         pending the Final Hearing, to borrow under the DIP Facility in an aggregate amount up to $2.713

         million. This relief will enable the Debtor to maintain its business in a manner that will permit

         the Debtor to preserve and maximize value. Absent the Court’s entry of the Interim Order, the

         Debtor’s business and its efforts to find a value-maximizing transaction for its assets would

         suffer immediate and irreparable harm. The Debtor would have no funds available to obtain

         necessary services and administer the Chapter 11 Case, which has been commenced to preserve

         and maximize value for the benefit of all stakeholders. Simply put, the failure to obtain interim




                                                        30
26042601.3
                      Case 20-10432-MFW           Doc 6     Filed 02/26/20      Page 31 of 124




         (and final) approval of the DIP Facility will imperil the Debtor’s chapter 11 efforts and the

         contemplated Sale Process, to the detriment of all stakeholders.

                                                 FINAL HEARING

                55.     The Debtor respectfully requests that the Court set a date and time for the Final

         Hearing to consider the entry of a Final Order approving the relief sought in this Motion no later

         than thirty (30) days after the date of the Court’s entry of the Interim Order (the “Interim Order

         Date”), because pursuant to the DIP Credit Agreement a Final Order must be entered within

         thirty-five (35) days after the Interim Order Date.

                                    WAIVER OF ANY APPLICABLE STAY

                56.     The Debtor also requests that the Court waive any applicable stay of the Interim

         Order and a Final Order, including any stay that may be imposed by Bankruptcy Rules

         4001(a)(3) and 6004(h). As described above, the relief that the Debtor seeks in this Motion is

         necessary for it to maintain its business without interruption and to preserve and maximize value

         for its estate. The exigent nature of the relief sought herein justifies immediate relief.

                                                       NOTICE

                57.     Notice of this Motion has been provided to: (i) the Office of the United States

         Trustee for the District of Delaware; (ii) the Office of the United States Attorney for the District

         of Delaware; (iii) the Internal Revenue Service; (iv) counsel for the DIP Lender; (v) those

         creditors holding the largest unsecured claims against the Debtor’s estate (excluding insiders);

         and (vi) any party that the Debtor believes has asserted or may assert a lien in the Debtor’s

         assets. As this Motion is seeking “first day” relief, within two business days of the hearing on

         this Motion, the Debtor will serve copies of the Motion and any order entered with respect to this

         Motion as required by Local Rule 9013-1(m). In light of the nature of the relief requested, the

         Debtor submits that no other or further notice is necessary.

                                                          31
26042601.3
                      Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 32 of 124




                                                  CONCLUSION

                        WHEREFORE, the Debtor requests entry of the Interim Order and, after the Final

         Hearing, a Final Order, granting the relief requested herein and such other and further relief as is

         just and proper.

         Dated: February 26, 2020                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                   /s/ Robert F. Poppiti, Jr.
                                                   Robert S. Brady (No. 2847)
                                                   Michael R. Nestor (No. 3526)
                                                   Robert F. Poppiti, Jr. (No. 5052)
                                                   Jaclyn C. Marasco (No. 6477)
                                                   Rodney Square, 1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   Emails: rbrady@ycst.com
                                                            mnestor@ycst.com
                                                            rpoppiti@ycst.com
                                                            jmarasco@ycst.com

                                                   Proposed Counsel to the Debtor
                                                   and Debtor in Possession




                                                         32
26042601.3
             Case 20-10432-MFW    Doc 6    Filed 02/26/20   Page 33 of 124




                                     EXHIBIT A

                                 DIP Credit Agreement




26042601.3
 Case 20-10432-MFW    Doc 6    Filed 02/26/20    Page 34 of 124

                                                         Execution Version




DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT

                          Dated as of

                      February 26, 2020

                           between

           SUITABLE TECHNOLOGIES, INC.,

           as the Borrower and Debtor-in-Possession,

                              and

          MAGICHEART INVESTMENTS, LLC,

                         as the Lender
                  Case 20-10432-MFW                    Doc 6        Filed 02/26/20             Page 35 of 124




                                                 TABLE OF CONTENTS

ARTICLE 1 THE CREDIT ............................................................................................................ 2
     1.1   Amounts and Terms of Commitments .................................................................... 2
     1.2   Security ................................................................................................................... 2
     1.3   Availability of Funds .............................................................................................. 2
     1.4   Evidence of Loans; Notes ....................................................................................... 3
     1.5   Interest, Fees and Other Amounts ........................................................................... 3
     1.6   Procedure for Borrowing ........................................................................................ 3
     1.7   Payments by the Borrower ...................................................................................... 4
     1.8   Disbursement of Loan Proceeds ............................................................................. 4
     1.9   Mandatory Prepayments ......................................................................................... 4
     1.10 Termination ............................................................................................................. 5

ARTICLE 2 CONDITIONS PRECEDENT ................................................................................... 5
     2.1   Conditions of Loans ................................................................................................ 5
     2.2   Conditions to All Loans .......................................................................................... 6

ARTICLE 3 REPRESENTATIONS AND WARRANTIES .......................................................... 7
     3.1   Corporate Existence and Power .............................................................................. 7
     3.2   Corporate Authorization; No Contravention .......................................................... 8
     3.3   Governmental Authorization .................................................................................. 8
     3.4   Binding Effect ......................................................................................................... 8
     3.5   Litigation ................................................................................................................. 8
     3.6   Regulated Entities ................................................................................................... 9
     3.7   Ownership of Property; Liens ................................................................................. 9
     3.8   Full Disclosure ........................................................................................................ 9

ARTICLE 4 AFFIRMATIVE COVENANTS................................................................................ 9
     4.1   Notices .................................................................................................................... 9
     4.2   Compliance with Laws ........................................................................................... 9
     4.3   Use of Proceeds..................................................................................................... 10
     4.4   Financing Orders ................................................................................................... 10
     4.5   Reimbursement of the Lender’s Fees ................................................................... 10
     4.6   Budget ................................................................................................................... 10
     4.7   Further Assurances................................................................................................ 11
     4.8   Bankruptcy Matters ............................................................................................... 12
     4.9   Other Information; Inspection of Property and Books and Records..................... 12
     4.10 Cash Management ................................................................................................. 13

ARTICLE 5 NEGATIVE COVENANTS .................................................................................... 13
     5.1   Limitation on Liens ............................................................................................... 13
     5.2   Limitation on Indebtedness and Contingent Obligations...................................... 13
     5.3   Margin Stock; Use of Proceeds............................................................................. 13
     5.4   Bankruptcy Matters ............................................................................................... 14

ARTICLE 6 SUPERPRIORITY CLAIMS, COLLATERAL SECURITY, ETC. ....................... 14

                                                                  -i-
                  Case 20-10432-MFW                      Doc 6         Filed 02/26/20               Page 36 of 124

                                                                                                                                          Page

          6.1       Generally ............................................................................................................... 14
          6.2       Priority .................................................................................................................. 14
          6.3       Identification of Collateral .................................................................................... 15
          6.4       Perfection and Maintenance of Liens ................................................................... 15
          6.5       Costs of Perfection and Enforcement ................................................................... 16

ARTICLE 7 EVENTS OF DEFAULT ......................................................................................... 16
     7.1   Events of Default .................................................................................................. 16
     7.2   Remedies ............................................................................................................... 18
     7.3   Rights Not Exclusive ............................................................................................ 19

ARTICLE 8 MISCELLANEOUS ................................................................................................ 19
     8.1   Amendments and Waivers .................................................................................... 19
     8.2   Notices .................................................................................................................. 19
     8.3   No Waiver; Cumulative Remedies ....................................................................... 20
     8.4   Costs and Expenses; Yield Protection; Indemnity etc. ......................................... 20
     8.5   Marshalling; Payments Set Aside ......................................................................... 21
     8.6   Successors and Assigns......................................................................................... 22
     8.7   Binding Effect ....................................................................................................... 22
     8.8   Counterparts; Facsimile Signature ........................................................................ 22
     8.9   Severability ........................................................................................................... 22
     8.10 Captions ................................................................................................................ 22
     8.11 Independence of Provisions .................................................................................. 22
     8.12 Interpretation ......................................................................................................... 23
     8.13 No Third Parties Benefited ................................................................................... 23
     8.14 Governing Law and Jurisdiction ........................................................................... 23
     8.15 Waiver of Jury Trial .............................................................................................. 25
     8.16 Entire Agreement; Release; Survival .................................................................... 25

ARTICLE 9 DEFINITIONS ......................................................................................................... 26
     9.1   Defined Terms ...................................................................................................... 26
     9.2   Other Interpretive Provisions ................................................................................ 33
     9.3   Accounting Terms and Principles ......................................................................... 34
     9.4   Inconsistencies with Other Documents ................................................................. 34




                                                                     -ii-
            Case 20-10432-MFW   Doc 6     Filed 02/26/20   Page 37 of 124




                                   EXHIBITS

Exhibit A             Form of Term Note
Exhibit B             Form of Notice of Borrowing
Exhibit C             Form of Initial Budget
Exhibit D             Milestones




                                        -iii-
             Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 38 of 124




          DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT

                This DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
(including all exhibits and schedules hereto, as the same may be amended, modified and/or
restated from time to time, this “Agreement”) is entered into as of February 26, 2020, by and
between SUITABLE TECHNOLOGIES, INC., a Delaware corporation and a debtor and debtor-
in-possession (the “Borrower”), and MAGICHEART INVESTMENTS, LLC, a California
limited liability company, as the Lender (the “Lender”).

                                         WITNESSETH:

               WHEREAS, on February 26, 2020 (the “Petition Date”), the Borrower filed a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code, which case is being
administered as Bankruptcy Case No. ____________ (the “Case”) before the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Borrower
remains in possession of its assets and is managing its business as a debtor-in-possession under
Chapter 11 of the Bankruptcy Code;

               WHEREAS, pursuant to that certain Secured Line of Credit Promissory Note,
dated as of January 20, 2020 (as amended, restated, supplemented or otherwise modified from
time to time (the “2020 Prepetition Credit Agreement”) executed by the Borrower in favor of the
Lender, the Lender made certain loans and financial accommodations to the Borrower, on the
terms and conditions set forth therein, which loans and other financial accommodations are
secured by liens on all of the assets of the Borrower;

               WHEREAS, the Borrower has a need for additional liquidity and has requested
that the Lender make advances and other financial accommodations available to the Borrower of
up to $5,956,000.00 on a senior secured and superpriority basis (subject to the limitations
described herein), pursuant to, inter alia, Section 364(c) and (d) of the Bankruptcy Code to be
used for the purposes specified herein, and in accordance with the terms hereof; and

                WHEREAS, the Lender is willing to provide advances and other financial
accommodations to the Borrower on the terms and subject to the conditions of this Agreement,
so long as such post-petition credit obligations are (i) secured by Liens on all of the assets,
property and interests, real and personal, tangible and intangible, of the Borrower, whether now
owned or hereafter acquired, which Liens are superior to all other Liens (other than the Permitted
Priority Liens) pursuant to Sections 364(c) and (d) of the Bankruptcy Code (collectively, the
“DIP Liens”); and (ii) given priority over any or all administrative expenses of the kind specified
in the Bankruptcy Code, including without limitation, under Sections 105, 326, 328, 330, 331,
364(c)(1), 365, 503, 506(c), 507, 546, 726, 1113 or 1114 of the Bankruptcy Code, subject, as to
priority, only to the Permitted Priority Liens, as provided in the DIP Order.

              NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein by this reference, the mutual agreements, provisions and covenants
contained herein, the Borrower (acting for itself and as debtor-in possession) and the Lender
hereby agree as follows:
              Case 20-10432-MFW         Doc 6    Filed 02/26/20     Page 39 of 124




                                           ARTICLE 1

                                          THE CREDIT

       1.1     Amounts and Terms of Commitments

       .

               (a)     Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower contained herein, the Lender agrees to make
available to the Borrower (i) a multi-draw term loan facility in the amount of new funds up to
$3.801 million dollars ($3,801,000.00) (such loans being referred to herein as “New Money
Loans”); and (ii) subject to the entry of the Interim DIP Order, the Lender is hereby authorized to
make (or deemed to make) Loans in an amount equal to the then outstanding 2020 Prepetition
Obligations, and subject to the entry of the Final DIP Order, the Lender is authorized to make (or
deemed to make) Loans in an amount equal to the then outstanding Prepetition Obligations (the
“Roll-Up Facility Loans” and the New Money Loans, are referred to as “Loans”).

               (b)    Amounts borrowed as a Loan that are repaid or prepaid may not be
reborrowed.

               (c)    The New Money Loan Commitments shall be reduced as provided in
Section 1.10 and in Section 7.2 hereof.

       1.2     Security

        . All Obligations shall be secured by first-priority, properly perfected, valid and
enforceable Liens on and security interests in all assets (other than Avoidance Actions) of the
Borrower (including, without limitation all intellectual property) wherever located, and whether
existing now or after the date of entry of the Interim DIP Order, subject only to the Permitted
Priority Liens and the priorities descrbed in Section 6.2.

       1.3     Availability of Funds

       .

               (a)    Interim DIP Facility. During the period commencing on the date hereof
and ending upon the earlier of (i) entry of the Final DIP Order or (ii) the Maturity Date (such
period, the “Interim Period”), subject to compliance with the terms, conditions and covenants in
this Agreement, the Interim DIP Order and the Budget, the maximum amount of New Money
Loans available to be drawn by the Borrower shall be $1,058,000.00, which may be borrowed in
one or more draws in accordance with the initial Budget.

              (b)    Full Availability. Upon entry of the Final DIP Order, subject to
compliance with the terms, conditions and covenants in this Agreement, the DIP Order and the
Budget, the full remaining amount of the New Money Loan Commitment (the “Subsequent
Borrowing”) shall be available to the Borrower during the Availability Period in one or more


                                                -2-
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 40 of 124




borrowings; provided, that, in any event the Lender shall not be required to advance to the
Borrower an amount greater than $3,801,000.00 in New Money Loans.

                (c)    Roll-Up Facility Loans. Notwithstanding anything set forth herein to the
contrary, (i) upon entry of the Interim DIP Order, the Lender shall be deemed to have exchanged
the 2020 Prepetition Obligations for Roll-Up Facility Loans equal to the then outstanding
amount of the 2020 Prepetition Obligations, and (ii) upon entry of the Final DIP Order, the
Lender shall be deemed to have exchanged the Prepetition Obligations for Roll-Up Facility
Loans equal to the then outstanding amount of the Prepetition Obligations, in each case without
any further action on behalf of any Party.

                (d)    Reserves. Notwithstanding anything set forth herein to the contrary,
pursuant to and in accordance with the DIP Order, the Lender shall have the right to establish
and maintain such sums as it deems necessary or advisable to permit satisfaction of the Carveout
(such amounts, the “Reserves”). The availability of New Money Loans hereunder shall be
subject to, and reduced by, any Reserves.

       1.4    Evidence of Loans; Notes

        . The Loans made by the Lender shall be evidenced by the books and records of the
Lender, or, if requested by the Lender, shall be evidenced by a Term Note (in the form attached
hereto as Exhibit A) payable to the Lender in an amount equal to the unpaid principal balance of
the Loans held by the Lender.

       1.5    Interest, Fees and Other Amounts

       .

              (a)     Each Loan shall bear interest on the outstanding principal amount thereof
from the date when made at a rate per annum equal to five percent (5%). Accrued interest on
each Loan shall be payable in cash at maturity (whether by acceleration or otherwise).

              (b)    All computations of fees, interest and other amounts payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed. Interest, fees
and other amounts, as applicable, shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

               (c)     At the election of the Lender while any Event of Default exists, the
Borrower shall accrue interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the Loans and other Obligations under the Loan Documents from and after
the date of occurrence of such Event of Default, at a rate per annum equal to seven percent (7%).

       1.6    Procedure for Borrowing

       .

              (a)   Subject to Section 1.3(c), each Borrowing of a Loan, both in terms of
timing, use and amount, shall occur at the Borrower’s request, but subject to, and based upon

                                               -3-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 41 of 124




advances scheduled to be made by the Lender pursuant to, and in accordance with the Budget.
The Borrower shall request a Borrowing by written notice delivered to the Lender substantially
in the form of a Notice of Borrowing attached hereto as Exhibit B, or in writing in any other
form acceptable to the Lender, which notice must be received prior to 1:00 p.m. (New York
time) on the date that is three (3) Business Days prior to the requested Borrowing date. Such
Notice of Borrowing shall specify:

                       (i)    the amount of the Borrowing; and

                       (ii)   the requested Borrowing date, which shall be a Business Day.

               (b)    The Borrower shall only request a Borrowing to the extent it reasonably
determines that the amount of such Borrowing is necessary to satisfy amounts due and payable
within thirty (30) days of such Borrowing in accordance with the Budget. Any Notice of
Borrowing shall constitute a certification by the Borrower with respect to the preceding sentence.

       1.7     Payments by the Borrower

       .

              (a)    The Loans, including the aggregate outstanding principal amount of the
Loans, plus accrued and unpaid interest thereon and all other Obligations, shall be repaid on the
Maturity Date (whether by acceleration or otherwise).

                (b)    All payments (including prepayments) to be made by the Borrower on
account of principal, interest, fees and other amounts required hereunder shall be made (i)
without set-off, recoupment, counterclaim or deduction of any kind and shall be free and clear of
and without deduction for any and all present or future taxes, levies, imposts, deductions, charges
or withholdings (other than taxes that are imposed on the Lender’s overall net income), (ii)
except as otherwise expressly provided herein, to the Lender pursuant to the wiring instructions
delivered to the Borrower prior to the date hereof or as the Lender may from time to time specify
in accordance with this Agreement), and (iii) in Dollars and in immediately available funds, no
later than 2:00 p.m. (New York time) on the date due.

               (c)     If any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of interest or fees, as the case
may be.

       1.8     Disbursement of Loan Proceeds

       . The Lender shall disburse funds into the Blocked Account.

       1.9     Mandatory Prepayments

       . The Borrower shall repay the Obligations promptly following receipt of the net
proceeds of any insurance proceeds or extraordinary receipts or proceeds of any asset disposition


                                                -4-
              Case 20-10432-MFW        Doc 6     Filed 02/26/20    Page 42 of 124




received by the Borrower that were not otherwise contemplated to be received under the Budget
or subject to Article 5, upon the receipt of proceeds of any equity or debt issuances.

       1.10    Termination

        . The New Money Loan Commitment shall terminate upon the earlier of (A) an
Acceleration, (B) a Lender declaration of a Default, (C) the Maturity Date, or (D) the termination
of the Commitments in accordance with Section 7.2(a) hereof.

                                          ARTICLE 2

                                 CONDITIONS PRECEDENT

       2.1     Conditions of Loans

         . The effectiveness of this Agreement and the obligation of the Lender to advance the
initial New Money Loan and any other New Money Loans during the Interim Period are subject
to satisfaction or waiver of the following conditions, each as of the date of such Borrowing, in a
manner satisfactory to the Lender:

               (a)    Bankruptcy Filing. The filing of the Case with the Bankruptcy Court;

               (b)     Loan Documents. The preparation, authorization and execution of the
Loan Documents with respect to the financing contemplated by this Agreement, in form and
substance satisfactory to the Lender;

              (c)   Bankruptcy Case. The Case shall have not been dismissed or converted to
a Chapter 7 case and there shall be no pending motion to dismiss or convert the Case to a
Chapter 7 case; and no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with expanded powers shall have been appointed in the Case;

                (d)    Interim DIP Order. Within three (3) Business Days after the Petition Date,
the Bankruptcy Court shall have entered the Interim DIP Order, in form and substance
satisfactory to the Lender in its sole discretion authorizing and approving (a) the financing
contemplated by this Agreement, including, without limitation, the granting of the DIP Liens in
favor of the Lender and (b) the current cash payment of expenses under any Prepetition
Obligations, including such amounts arising before and after the Petition Date and without the
necessity of filing motions, to the extent such expenses have actually been incurred. The Interim
DIP Order shall be in full force and effect, shall not have been reversed, vacated or stayed and
shall not have been amended, supplemented or otherwise modified without the prior written
consent of the Lender;

              (e)    Approvals. All governmental and third-party consents and approvals
necessary in connection with this Agreement and the transactions contemplated hereby shall
have been obtained and shall remain in effect;

               (f)    Budget. The delivery of the initial Budget in form and substance mutually
agreeable to the Borrower and the Lender;

                                               -5-
             Case 20-10432-MFW           Doc 6    Filed 02/26/20    Page 43 of 124




              (g)     Liens. The Lender shall have valid and perfected DIP Liens in the
Collateral. A deposit account control agreement shall be entered into with respect to each
deposit account and security account of the Borrower, establishing “control” under the applicable
state Uniform Commercial Code, in favor of the Lender;

               (h)     First Day Orders. All of the “first day orders” entered around the time of
the Petition Date shall be consistent with the Loan Documents and be reasonably satisfactory in
form and substance to the Lender in all respects;

                (i)    Officer’s Certificates. The Lender shall have received customary officer’s
certificate(s) for the Borrower attaching (a) certificates of incorporation or other similar
document for the Borrower, certified as of a recent date by the applicable governmental
authority, (b) the bylaws for the Borrower, (c) the resolutions of the Borrower’s board of
directors or other appropriate governing body approving and authorizing the execution, delivery
and performance of the Loan Documents and (d) incumbency specimens;

               (j)    No Default or Event of Default shall exist under the Loan Documents;

               (k)    A Material Adverse Effect shall not have occurred.

              (l)     The representations and warranties of the Borrower under the Loan
Documents shall be true and correct immediately prior to, and after giving effect to, such
funding, except to the extent such representations and warranties specifically relate to an earlier
date;

               (m)    After giving effect to a Borrowing, the Commitments would not be
exceeded;

               (n)    Receipt of a Notice of Borrowing from the Borrower in form and
substance reasonably satisfactory to the Lender; and

                (o)    Other Information. The Lender shall have received and be reasonably
satisfied with such other information (financial or otherwise) with respect to the Borrower or the
Case reasonably requested by the Lender.

               The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan shall be deemed to constitute, as of the date thereof and the date of such Borrowing, a
representation and warranty by the Borrower that the conditions in this Section 2.1 have been
satisfied;

       2.2     Conditions to All Loans

        . Unless otherwise indicated below, during the Availability Period, the obligation of the
Lender to make each Loan shall be subject to the prior or concurrent satisfaction by the Borrower
(unless waived by the Lender) of each of the following:

               (a)    No Default or Event of Default shall exist under the Loan Documents;


                                                 -6-
             Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 44 of 124




              (b)     The representations and warranties of the Borrower under the Loan
Documents shall be true and correct immediately prior to, and after giving effect to, such
funding, except to the extent such representations and warranties specifically relate to an earlier
date;

                (c)     The making of such Loan shall not violate any requirement of law and
shall not be enjoined, temporarily, preliminarily or permanently;

               (d)    After giving effect to a Borrowing, the Commitments would not be
exceeded;

               (e)    For any Subsequent Borrowing, the Bankruptcy Court has approved the
Roll-Up Facility;

               (f)     For any Subsequent Borrowing, the Final DIP Order, in form and
substance satisfactory to the Lender, shall have been entered by the Bankruptcy Court and shall
be in full force and effect, and shall not have been amended, vacated, reversed, modified or
rescinded or subject to a presently effective stay pending appeal;

               (g)    Receipt of a Notice of Borrowing from the Borrower in form and
substance reasonably satisfactory to the Lender; and

               (h)     Each of the conditions set forth in clauses (c), (e), (g) and (k) of Section
2.1 shall have been satisfied or waived by the Lender.

               The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan shall be deemed to constitute, as of the date thereof and the date of such Borrowing, a
representation and warranty by the Borrower that the conditions in this Section 2.2 have been
satisfied.

                                           ARTICLE 3

                          REPRESENTATIONS AND WARRANTIES

                The Borrower represents and warrants to the Lender that the following are, and
after giving effect to the funding of any Loan will be, true, correct and complete:

       3.1     Corporate Existence and Power

       . The Borrower:

                (a)      is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable;

                (b)  has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and, following entry of
the DIP Order to execute, deliver, and perform its obligations under the Loan Documents to
which it is a party;

                                                -7-
             Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 45 of 124




               (c)     is duly qualified and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct of its business
requires such qualification or license; and

               (d)    is in compliance with all Requirements of Law in all material respects.

       3.2     Corporate Authorization; No Contravention

        . Following the entry of the DIP Order the execution, delivery and performance by the
Borrower of this Agreement and each other Loan Document shall have been duly authorized by
all necessary action, and do not and will not:

               (a)    contravene the terms of any of the Borrower’s Organization Documents;

               (b)     other than as a result of the commencement of the Case and the Liens
granted hereunder and by the DIP Order, to the Knowledge of the Borrower, conflict with or
result in any breach or contravention of, or result in the creation of any Lien under, any
document evidencing any contractual obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or its Property is
subject;

              (c)     require any Consent to be obtained, which has not already been authorized
pursuant to an order of the Bankruptcy Court or obtained prior to the execution, delivery or
performance of the terms of this Agreement; or

               (d)    violate any Requirement of Law in any material respect.

       3.3     Governmental Authorization

       . Following the entry of the DIP Order no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to the Lender under the Collateral
Documents and (b) those obtained or made on or prior to the date hereof.

       3.4     Binding Effect

        . Following the entry of the DIP Order this Agreement and each other Loan Document
shall constitute the legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as enforceability may be limited by
equitable principles relating to enforceability.

       3.5     Litigation

        . Except for audits conducted by the IRS and other taxing authorities, any related actions,
suits, proceedings, claims or disputes, claims and disputes arising in connection with the Case, or
claims or disputes arising in connection with the Chancery Court Action, to the Knowledge of

                                                -8-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 46 of 124




the Borrower, there are no actions, suits, proceedings, claims or disputes pending, or threatened
or contemplated, at law, in equity, in arbitration or before any Governmental Authority, against
the Borrower or any of its Property which purport to affect or pertain to this Agreement, any
other Loan Document, or any of the transactions contemplated hereby or thereby.

       3.6     Regulated Entities

        . The Borrower is not (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other federal or state statute, rule
or regulation limiting its ability to incur Indebtedness, pledge its assets or perform its Obligations
under the Loan Documents.

       3.7     Ownership of Property; Liens

       . The Borrower has good and valid title to the Collateral. The Borrower does not own or
have an interest in any Subsidiaries or other entities.

       3.8     Full Disclosure

        . None of the representations or warranties made by the Borrower in the Loan
Documents as of the date such representations and warranties are made in writing, and none of
the statements contained in each exhibit, report, statement or certificate furnished by or on behalf
of the Borrower in connection with the Loan Documents on or after the date hereof contains any
untrue statement of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered; provided that with respect to
projections, the Borrower represents only that such projections were prepared in good faith based
upon estimates, information and assumptions believed to be reasonable.

                                            ARTICLE 4

                                 AFFIRMATIVE COVENANTS

            The Borrower covenants and agrees that, so long as the Lender shall have any
Commitment hereunder, or any Loan shall remain unpaid, unsatisfied or outstanding:

       4.1     Notices

       . The Borrower shall notify promptly the Lender following (and in no event later than
three (3) Business Days after a Responsible Officer has actual knowledge thereof) the
occurrence or existence of any Default, Event of Default or Material Adverse Effect.

       4.2     Compliance with Laws

      . The Borrower shall comply in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business.


                                                 -9-
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 47 of 124




       4.3     Use of Proceeds

       . The Borrower shall use the proceeds of the Loans solely in accordance with the Budget
and the DIP Order.

       4.4     Financing Orders

       . The Borrower shall comply with the DIP Order.

       4.5     Reimbursement of the Lender’s Fees

       . The Borrower shall reimburse the Lender for its reasonable and documented Attorney
Costs relating to the preparation, approval, administration and enforcement of the Agreement.

       4.6     Budget

       .

                (a)     Budget and Approvals. Attached hereto as Exhibit C is the initial Budget,
which has been approved by the Lender. Commencing on the Wednesday of the fourth (4th)
week following the Petition Date, the Borrower shall deliver to the Lender no less frequently
than once every two (2) weeks an updated budget (each a “Proposed Budget”) reflecting weekly
cash flow forecasts of receipts and disbursements for such Budget period (in substantially the
same format as the prior monthly cash flow forecast of receipts and disbursements), in the
manner and with the accompanying information set forth in this Agreement. Each Proposed
Budget shall be subject to review and approval by the Lender before being deemed an approved
Budget. Three (3) Business Days after delivery of a Proposed Budget, unless the Lender delivers
a written objection to the Borrower (a “Proposed Budget Objection”) setting forth specific
objections to the Proposed Budget, such Proposed Budget shall be deemed approved by the
Lender and shall become the new Budget. If the Lender shall have timely delivered a Proposed
Budget Objection to the Borrower, the prior approved Budget shall continue in place and the
Parties shall negotiate to resolve the objections set forth in the Proposed Budget Objection. Upon
resolution of the objections set forth in the Proposed Budget Objection, such Proposed Budget
shall become the new Budget.

               (b)    Payment of the Post-Termination Date Carve Out. Any payment made on
or after the occurrence of the Termination Date in respect of any allowed fees and expenses of
the Carveout Professionals that accrued during the period commencing on the Petition Date and
ending on the Termination Date shall permanently reduce the Carveout on a dollar-for-dollar
basis; provided, that, for the avoidance of doubt, such payments shall not reduce the Post-
Termination Date Carveout. Any funding of the Carveout shall be added to, and made a part of,
the Obligations secured by the Collateral and shall be otherwise entitled to the protections
granted under the DIP Order, the Loan Documents, the Bankruptcy Code, and Applicable Law.

               (c)      Budget Covenants.

                     (i)    The Borrower shall not, directly or indirectly, (A) use any proceeds
of the Loans in a manner or for a purpose other than those consistent with this Agreement and

                                               -10-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 48 of 124




the DIP Order; or (B) permit a disbursement causing any deviation from the Budget other than
the Permitted Deviations.

                       (ii)   Prior to the occurrence of an Event of Default, the Borrower shall
be permitted to pay fees and expenses of Carveout Professionals solely to the extent that such
fees and expenses are in accordance with the Budget and authorized to be paid under sections
330 and 331 of the Bankruptcy Code (other than any Carveout Professionals whose fees are not
subject to such provisions) pursuant to an order of the Bankruptcy Court, as the same may be due
and payable. Subject to the DIP Order, upon the occurrence of an Event of Default (subject to all
applicable grace periods set forth in this Agreement and the DIP Order), the right of the
Borrower to pay Carveout Professional fees and expenses shall terminate, other than as provided
with respect to the Carveout and the Post-Termination Date Carveout.

                (d)     Budget Tests; Permitted Deviation. Compliance with the Budget shall
begin testing in the first week after the date of entry of the Interim DIP Order and shall continue
every two weeks thereafter (each, a “Budget Test Date”) for the period from the prior Budget
Test Date through the next applicable Budget Test Date (each period, a “Budget Test Period”).
For the avoidance of doubt, the first Budget test shall occur the week beginning March 13, 2020.
During each Budget Test Period, the Borrower will not permit the actual aggregate amount of
disbursements to be more than 110% of the aggregate budgeted disbursements set forth in the
Budget for such Budget Test Period nor permit actual aggregate receipts to be less than 90% of
the aggregate budgeted receipts set forth in the Budget for such period (the “Permitted
Deviation”); provided, that, if the actual aggregate amount of disbursements for a Budget Test
Period is less than 100% of the aggregate budgeted disbursements set forth in the Budget for
such Budget Test Period or if the actual aggregate amount of receipts for a Budget Test Period is
greater than 100% of the aggregated budgeted receipts set forth in the Budget for such Budget
Test Period, then all or a portion of such disbursement deficit or receipts surplus may be carried
forward and applied in any future Budget Test Period when calculating the Permitted Deviation
for such future Budget Test Period. The Lender may, in its sole discretion and without further
Bankruptcy Court approval, authorize the Borrower in writing to exceed the Permitted Deviation.
Commencing in the first week following the entry of the Interim DIP Order, the Borrower shall
submit a Variance Report to the Lender every two weeks on Tuesday of the week following the
immediately preceding Budget Test Period.

       4.7     Further Assurances

       .

               (a)     The Borrower will promptly disclose to the Lender and correct any defect
or error that may be discovered in any Loan Document, any written information, exhibits and
reports furnished to the Lender or in the execution, acknowledgement or recordation thereof.

               (b)    Without any further order of the Bankruptcy Court, promptly upon request
by the Lender, the Borrower shall take such additional actions and execute such documents as
the Lender may reasonably require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the DIP Liens created
by any of the Loan Documents all of the properties, rights or interests covered by any of the

                                                -11-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 49 of 124




Loan Documents, (iii) to perfect and maintain the validity, effectiveness and priority of any of
the Loan Documents and the DIP Liens intended to be created thereby, and (iv) to better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the Lender the rights granted or
now or hereafter intended to be granted to the Lender under any Loan Document.

       4.8     Bankruptcy Matters

       .

                (a)      The Borrower shall perform or deliver each of the items set forth on
Exhibit D (the “Milestones”) on or before the dates specified therein with respect to such item
(the “Milestone Covenants”), which Milestone Covenants pertain to the sale of all, or
substantially all, of the assets of the Borrower in the Case pursuant to a 363 Sale.

               (b)      The Borrower shall deliver to the Lender (i) as soon as practicable in
advance of filing with the Bankruptcy Court the proposed Interim DIP Order and proposed Final
DIP Order, as applicable, and pleadings proposed to be filed seeking approval of the Loans
(which, in each case, must be in form and substance reasonably satisfactory to the Lender prior
to being filed), any other material filings proposed to be filed in the Case (including the Bid
Procedures Order), any plan of reorganization or liquidation, and any disclosure statement
related to such plan, which in each case shall be in such form acceptable to the Lender in its sole
discretion (unless this Agreement provides for a different standard); (ii) contemporaneously with
delivery thereof to the Committee, if any, copies of all material written reports and all term
sheets for any 363 Sale, with copies of such reports and term sheets also provided to or served on
the Lender’s counsel; and (iii) access to information (including historical information) and
personnel, including, without limitation, regularly scheduled meetings as mutually agreed with
the chief restructuring officer and other advisors of the Borrower (including any investment
bankers), which meetings shall include reports with respect to asset sales and other matters
reasonably requested by the Lender.

       4.9     Other Information; Inspection of Property and Books and Records

       .

               (a)    The Borrower shall promptly forward or make available to the Lender any
such business, financial, corporate affairs, perfection certificate and other information regarding
the Borrower (including, without limitation, Collateral reports) as the Lender may from time to
time reasonably request.

                (b)     The Borrower shall maintain proper books of record and account, in which
full, true and correct entries consistent with Borrower’s existing accounting practices applied on
a consistent basis shall be made of all financial transactions and matters involving the assets and
business of such Person. The Borrower shall, with respect to each owned, leased or controlled
property, during normal business hours and upon reasonable advance notice (unless an Event of
Default shall have occurred and be continuing, in which event no notice shall be required and the
Lender shall have access at any and all times during the continuance thereof): (a) provide access
to such property to the Lender and any of its respective employees or representatives, as
frequently as such party reasonably determines to be appropriate; and (b) permit the Lender and
                                                -12-
              Case 20-10432-MFW        Doc 6     Filed 02/26/20    Page 50 of 124




any of their respective employees or representatives to conduct field examinations, audit, inspect
and make extracts and copies from all of the Borrower’s books and records, and evaluate and
make physical verifications of the inventory and other Collateral in any manner and through any
medium that such party considers advisable, in each instance, at the Borrower’s expense;
provided the Borrower shall only be obligated to reimburse such party for the expenses for two
such field examination, audit and inspection per year.

       4.10    Cash Management

       . The Borrower shall deposit all cash or cash equivalents received by the Borrower into
the Blocked Account promptly upon the Borrower’s receipt thereof in accordance with the DIP
Order. All Cash Collateral shall be used in accordance with the DIP Order.

                                          ARTICLE 5

                                  NEGATIVE COVENANTS

            The Borrower covenants and agrees that, so long as the Lender shall have any
Commitment hereunder, or any Loan shall remain unpaid, unsatisfied or outstanding:

       5.1     Limitation on Liens

       . Except as provided in the DIP Order, the Borrower shall not, directly or indirectly,
make, create, incur, assume or suffer to exist any Lien upon or with respect to any part of its
Property, whether now owned or hereafter acquired which did not exist as of the date of this
Agreement other than Permitted Priority Liens.

       5.2     Limitation on Indebtedness and Contingent Obligations

       . The Borrower shall not create, incur, assume, permit to exist or otherwise become or
remain directly or indirectly liable with respect to, any indebtedness or Contingent Obligations,
except for (a) the Obligations, (b) indebtedness incurred in accordance with the Budget or the
DIP Order, (c) indebtedness consented to in writing by the Lender, (d) any indebtedness or
Contingent Obligations in existence on the date hereof, or (e) arising out of arrangements for the
sale of goods entered into by Borrower in the ordinary course of business consistent with
Borrower’s past practices immediately prior to the Petition Date.

       5.3     Margin Stock; Use of Proceeds

       . The Borrower shall not use any portion of the Loan proceeds, directly or indirectly, to
purchase or carry Margin Stock or repay or otherwise refinance Indebtedness of the Borrower or
others incurred to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of any Loan Document.




                                               -13-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 51 of 124




       5.4     Bankruptcy Matters

       .

                (a)    The Borrower shall not directly or indirectly, seek, consent to, incur,
assume, create, permit or suffer to exist (i) any material modification or amendment or stay or
vacation to (a) the DIP Order, unless the Lender has consented in advance to such modification,
stay, vacation or amendment in writing; (ii) entry of any material order impacting this financing
or the Collateral in the Case that is not, in form and substance, reasonably satisfactory to the
Lender; (iii) a claim for any administrative expense or unsecured claim which is pari passu with
or senior to the Superpriority Claim of the Lender in respect of the Obligations other than the
Permitted Priority Liens; or (iv) any Lien on any Collateral having a priority equal or senior to
the Liens in favor of the Lender in respect of the Obligations other than the Permitted Priority
Liens; provided, however, that none of the restrictions set forth in this Section 5.4 shall apply if
the Obligations have been Paid in Full (as defined in the Interim DIP Order).

                (b)   The Borrower shall not make any expenditure except of the type and for
the purposes and in the amounts provided for in the Budget and subject to the variances provided
herein and in the DIP Order.

                                           ARTICLE 6

               SUPERPRIORITY CLAIMS, COLLATERAL SECURITY, ETC.

       6.1     Generally

        . To secure payment of the Obligations, subject to the DIP Order, the Borrower hereby
grants to the Lender Liens upon, and security interest in, subject to the Carveout, the Post-
Termination Date Carveout, and priorities set forth in Section 6.2 (collectively, the “DIP Liens”),
in and to the Collateral.

       6.2     Priority

       . The Borrower hereby covenants, represents and warrants that, upon entry of the DIP
Order and subject to the Carveout and the Post-Termination Date Carveout, at all times:

               (a)    All amounts owing by the Borrower under the Loan Documents at all
times will constitute allowed superpriority administrative expense claims in the Case, having
priority over all administrative expenses of the kind specified in sections 503(b) and 507(b) of
the Bankruptcy Code.

                (b)     All Liens authorized and granted pursuant to the DIP Order entered by the
Bankruptcy Court approving the Loan Documents and the transactions contemplated hereby
shall be deemed effective and perfected as of the Petition Date, and no further filing, notice or
act will be required to effect such perfection.

              (c)     All Obligations, including all Loans under the Loan Documents, and the
DIP Liens against the Collateral securing the Obligations shall:

                                                -14-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 52 of 124




                        (i)    pursuant to section 364(c)(2) of the Bankruptcy Code, constitute
valid, fully perfected and enforceable, senior first priority DIP Liens on all Collateral that is not
subject to the Permitted Priority Liens; and

                        (ii)   pursuant to section 364(d) of the Bankruptcy Code, constitute
valid, fully perfected, enforceable, first priority, priming DIP Liens on all Collateral subject to
the Permitted Priority Liens.

       6.3     Identification of Collateral

        . No submission by the Borrower to the Lender of a schedule or other particular
identification of Collateral shall be necessary to grant to the Lender a DIP Lien upon, or to vest
in the Lender security title to and a security interest in each and every item of Collateral now
existing or hereafter created or acquired, but rather such Lien, security title and security interest
shall vest in the Lender immediately upon the creation or acquisition or any item of DIP
Collateral hereafter created or acquired, without the necessity for any other or further action by
any the Borrower or by the Lender.

       6.4     Perfection and Maintenance of Liens

       .

                (a)    The DIP Liens securing the Obligations shall become effective and
perfected automatically pursuant to and upon entry of the Interim DIP Order and shall continue
pursuant to and in accordance with the Final DIP Order. No filing or registration of any kind
shall be required in order to perfect the DIP Liens granted herein or in any other Collateral
Document. Nevertheless, the Lender may elect, from an abundance of caution and in order to
remove uncertainty, to file or record any and all Collateral Documents, including any financing
statements, mortgages, deeds of trust, deeds to secure Debt, pledge agreements, affidavits,
security agreements, fixture filings, assignments, memoranda or other documents, instruments or
evidences of perfection with respect to the Collateral as the Lender may deem appropriate, and
no such filing or recording shall in any manner alter, diminish or otherwise limit the automatic
perfection of all DIP Liens granted by the DIP Order.

                (b)     In order to further evidence and perfect DIP Liens, the Borrower agrees
that it shall execute and deliver to the Lender all such Collateral Documents as the Lender may
from time to time reasonably request, including without limitation any deposit account control
agreement to be executed in connection with the Blocked Account.

                (c)    The Borrower authorized the Lender to prepare and record or file all such
notices or instruments of perfection as may be necessary or desirable, in the sole discretion of the
Lender, to establish, perfect and maintain the DIP Liens upon the Collateral including Uniform
Commercial Code financing statements (collectively referred to herein as the “Perfection
Documents”).

               (d)    The Borrower hereby appoints the Lender as its true and lawful attorney-
in-fact (without requiring the Lender to act as such), which power shall be coupled with an
interest and irrevocable, for the limited purpose to prepare and record or file any Collateral

                                                 -15-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 53 of 124




Documents or Perfection Documents, and to perform all other acts that the Lender deems
appropriate, to establish, perfect, maintain and continue the DIP Liens upon the Collateral.

       6.5     Costs of Perfection and Enforcement

       . The Borrower shall reimburse the Lender for the payment of all costs, expenses and
taxes of any kind or character incurred in connection with filing, recording or enforcing the
Collateral Documents or the Perfection Documents, with all such costs and expenses being
automatically added to the principal amount of the Loans.

                                            ARTICLE 7

                                     EVENTS OF DEFAULT

       7.1     Events of Default

       . Any of the following shall constitute an “Event of Default”:

              (a)     DIP Order. The occurrence of any Event of Default as defined in the
Interim DIP Order or the Final DIP Order;

              (b)     Non-Payment. The Borrower fails to pay when and as required to be paid
herein, any amount of any Loan within three (3) Business Days from the date that such amount
has become due;

               (c)     Representation or Warranty. Any representation, warranty or certification
by or on behalf of the Borrower made or deemed made herein, in any other Loan Document, or
which is contained in any certificate, document or financial or other statement by any such
Person, or their respective Responsible Officers, furnished at any time under this Agreement, or
in or under any other Loan Document, shall prove to have been incorrect in any material respect
(without duplication of other materiality qualifiers contained therein) on or as of the date made
or deemed made.

                (d)      Specific Defaults. The Borrower (i) fails to perform or observe any term,
covenant or agreement contained in Article 4 or Article 5 of this Agreement or (ii) fails to
perform any other term, covenant or agreement contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of ten (10) days after the
earlier to occur of (i) the date upon which a Responsible Officer of the Borrower becomes aware
of such default and (ii) the date upon which written notice thereof is given to the Borrower by the
Lender;

               (e)     Bankruptcy Defaults. The occurrence of any of the following in the Case:

                       (i)    the Interim DIP Order is not entered within three (3) Business
Days after the Petition Date;

                        (ii)    other than in connection with the payment in full or other
satisfaction or refinancing of the Obligations, the filing of any motion, taking of any action or the

                                                 -16-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 54 of 124




filing of any reorganization or liquidation plan or disclosure statement in the Case by the
Borrower (A) to obtain additional financing under Section 364(c) or (d) of the Bankruptcy
Code that is senior to or pari passu with the financing provided under this Agreement, (B) to
grant any Lien upon or affecting any Collateral that is senior to or pari passu with the DIP Liens
granted under this Agreement, (C) except as provided in a DIP Order, to use Cash Collateral
under Section 363(c) of the Bankruptcy Code without prior written consent of the Lender, (D)
that seeks to prohibit the Lender from credit bidding on any or all of the Borrower’s assets
during the pendency of the Case or (E) that is otherwise materially adverse to the rights and
remedies granted to the Lender hereunder or under the DIP Order;

                      (iii) this Agreement, any of the other Loan Documents, or the Interim
DIP Order or the Final DIP Order for any reason ceases to be in full force and effect or is
declared to be null and void by a court of competent jurisdiction, or the Borrower shall seek to,
or shall support (in any such case by way of any motion or other pleading filed with the
Bankruptcy Court or any other writing to another party-in-interest executed by or on behalf of
such Borrower or such Person) any other Person’s motion to, disallow in whole or in part the
Lender’s claims in respect of the Obligations or to challenge the validity of any portion of the
Loan Documents, the Loans and the related obligations or the applicability or enforceability of
same or which seeks to void, limit, subordinate or otherwise adversely affect any Liens in favor
of the Lender or any payment pursuant to the Loan Documents or the Interim DIP Order or the
Final DIP Order;

                        (iv)   any Lien or security interest purported to be created under the
Collateral Documents shall cease to be, or shall be asserted by the Borrower not to be, a valid
and perfected Lien on or security interest in any of the Collateral, with the priority set forth
herein and in the related Collateral Documents;

                      (v)    the Bankruptcy Court shall enter one or more orders granting relief
from or modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any one or
more creditors to execute upon or enforce liens on or security interests in any Collateral;

                       (vi)    the Bankruptcy Court shall enter any order revoking, reversing,
staying, vacating, rescinding, or materially modifying, supplementing or amending in each case,
without the consent of the Lender, the Interim DIP Order or Final DIP Order, as applicable;

                        (vii) any application for any of the orders described in clauses (ii), (iii),
(iv), (v) or (vi) above or (viii) or (ix) below shall be made and, if made by a Person other than a
Borrower, such application is not being diligently contested by the Borrower in good faith;

                      (viii) the Bankruptcy Court shall enter any order (which has not been
reversed or vacated within five (5) calendar days): (a) appointing a Chapter 11 trustee under
Section 1104 of the Bankruptcy Code in the Case, (b) appointing an examiner with expanded
powers under Section 1106(b) of the Bankruptcy Code in the Case or otherwise or (c) dismissing
the Case or converting the Case to a Chapter 7 case; and

                     (ix)    if a plan of reorganization or liquidation is filed by the Borrower
in the Case, or an order shall be entered by the Bankruptcy Court confirming any plan in the

                                                 -17-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20      Page 55 of 124




Case, that does not provide for (I)(A) the indefeasible payment in full in cash of all Obligations
(or other treatment of the Obligations acceptable to the Lender) and (B) the release of the Lender
and its affiliates in full from all claims of the Borrower and their estates arising out of or in
connection with or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in connection therewith) the
transactions contemplated by the Loan Documents, the actual or proposed use of the proceeds of
the Loans, the Loan Documents or any of the transactions contemplated hereby and thereby, in
each case on or before the effective date of such plan (provided, however, that this subpart (I)(B)
does not apply to Scott Hassan solely in his capacity as a former director or officer of the
Borrower), and (II) the continuation of the DIP Liens and security interests granted to the Lender
until the effective date of such plan.

                (f)     Collateral. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against the Borrower or the Borrower
shall so state in writing or bring an action to limit its obligations or liabilities thereunder; or any
Collateral Document (together with the DIP Order) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid security interest in the Collateral purported to be
covered thereby or such security interest shall for any reason cease to be a perfected and first
priority security interest.

       7.2     Remedies

       . Immediately upon the occurrence and during the continuation of an Event of Default,
the Lender may, in its sole discretion (without further notice or grace period, unless required by
any Requirements Law), take any or all of the following actions:

               (a)   Declare all or any portion of the Commitments of the Lender to make
Loans to be suspended or terminated, whereupon such Commitments shall forthwith be
suspended or terminated;

                (b)     declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or payable hereunder
or under any other Loan Documents to be immediately due and payable (such event being
referred to herein as an “Acceleration”) without presentment, demand, protest or (except as
provided above) other notice of any kind, all of which are hereby expressly waived by the
Borrower;

                (c)    terminate the Borrower’s ability (i) to access the Loans and (ii) to use the
cash collateral provided for by the DIP Order; and

              (d)    exercise all rights and remedies available to it under the Loan Documents,
the DIP Order, or applicable law, in each case, without further order of or application or motion
to the Bankruptcy Court, and without restriction or restraint by any stay under Sections 362 or
105 of the Bankruptcy Code.

The Borrower shall not seek to enjoin, hinder, delay or object to the Lender’s exercise of rights
and remedies in accordance with this Agreement, and at any proceeding with respect to the


                                                 -18-
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 56 of 124




Lender’s exercise of rights and remedies, the Borrower cannot raise any substantive objections,
other than to challenge the occurrence of the relevant Event of Default.

       7.3     Rights Not Exclusive

        . The rights provided for in this Agreement are cumulative and are not exclusive of any
other rights, powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

                                          ARTICLE 8

                                      MISCELLANEOUS

       8.1     Amendments and Waivers

       .

               (a)     No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrower therefrom, shall
be effective unless the same shall be in writing and signed by the Lender and the Borrower, and
then such waiver shall be effective only in the specific instance and for the specific purpose for
which given.

               (b)     No amendment, waiver or consent to this Agreement or any other Loan
Document shall become effective prior to delivery of a copy of such amendment, waiver or
consent to the Lender.

               (c)     Notwithstanding anything in this Section 8.1 to the contrary, the parties
hereto shall be permitted to amend this Agreement and the other Loan Documents without
further approval or order of the Court to the extent provided in the DIP Order.

       8.2     Notices

       .

               (a)    Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing or by Electronic
Transmission, unless otherwise expressly specified herein, and addressed to the address set forth
on the applicable signature page hereto.

               (b)     Effectiveness, (i) All communications described in clause (a) above and
all other notices, demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service and with a copy to be
delivered by electronic mail, and (ii) if by electronic mail, upon successful delivery.

               (c)    The Lender shall notify the Borrower in writing of any changes in the
address to which notices to the Lender should be directed.

                                               -19-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 57 of 124




       8.3     No Waiver; Cumulative Remedies

        . No failure to exercise and no delay in exercising, on the part of the Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege. No course of
dealing between the Borrower or the Lender shall be effective to amend, modify or discharge any
provision of this Agreement or any of the other Loan Documents.

       8.4     Costs and Expenses; Yield Protection; Indemnity etc.

                (a)     Any action taken by the Borrower under or with respect to any Loan
Document, even if required under any Loan Document or at the request of the Lender, shall be at
the expense of the Borrower, and the Lender shall not be required under any Loan Document to
reimburse the Borrower therefor. In addition, the Borrower agrees to pay or reimburse upon
demand (1) the Lender for all reasonable out-of-pocket costs and expenses incurred by them or
any of their respective Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, court approval, execution, interpretation or administration
of, any modification of any term of or termination of, any Loan Document, any commitment or
proposal letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, including, without
limitation, any out-of-pocket costs and expenses incurred in connection herewith or therewith, in
each case including Attorney Costs, (2) the Lender for all reasonable costs and expenses incurred
in connection with internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such examiners, at the
per diem rate per individual charged by the Lender for its examiners), (3) each of the Lender and
its Related Persons for all reasonable costs and expenses incurred in connection with (i) the
enforcement or preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (ii) the commencement,
defense, conduct of, intervention in, or the taking of any other action (including, without
limitation, preparation for and response to any subpoena or request for document production
relating thereto) with respect to, any proceeding related to any Borrower, any Loan Document or
Obligation, including Attorney Costs, (4) the Lender and its Related Persons, in connection with
the Case, including without limitation for, reasonable costs and expenses incurred in connection
with (i) the review of pleadings and other filings made with the Bankruptcy Court, (ii) attendance
at hearings in respect of the Case, and (iii) defending and prosecuting any actions or proceedings
arising out of or relating to the Obligations, the Liens securing the Obligations or any
transactions related to arising in connection with the Loan Documents and (5) the reasonable fees
and disbursements of Attorney Costs of one law firm on behalf of the Lender and, in each case,
to the extent necessary, one local counsel in each relevant jurisdiction (and in the case of an
actual or perceived conflict of interest, one additional law firm on behalf of the Lender) incurred
in connection with any of the matters referred to in clauses (3) and (4) above. Such expenses
shall be part of the Obligations.

              (b)    If, due to either a change in law, the compliance with any law, guideline or
request from any central bank or other governmental authority (whether or not having the force
of law) or other Requirement of Law, there shall be any increase in the cost to the Lender of

                                                -20-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 58 of 124




agreeing to make or of making, funding or maintaining Loans, including costs due to taxes
imposed on payments to be made hereunder, or changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign jurisdiction or state under
the laws of which the Lender is organized, then the Borrower shall from time to time, upon
demand by the Lender, pay to the Lender additional amounts sufficient to compensate the Lender
for such increased cost. A certificate as to the amount of such increased cost, submitted to the
Borrower by the Lender shall be conclusive and binding for all purposes, absent manifest error.

                (c)      The Borrower agrees to indemnify, defend and save and hold harmless the
Lender and each of its Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnitee”) from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any Indemnitee, in
each case arising out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the transactions contemplated by the Loan Documents, the actual or
proposed use of the proceeds of the Loans, the Loan Documents or any of the transactions
contemplated hereby and thereby, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s actual fraud, gross negligence or willful misconduct. In the case
of an investigation, litigation or other proceeding to which the indemnity applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors, any Indemnitee or any other Person, whether or
not any Indemnitee is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim against the Lender
or any of its Affiliates, or any of its respective officers, directors, employees, agents and
advisors, on any theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the transactions contemplated by the Loan Documents, the
actual or proposed use of the proceeds of the Loans, the Loan Documents or any of the
transactions contemplated by the Loan Documents. Notwithstanding the foregoing, this Section
8.4(c) shall not apply to Scott Hassan solely in his capacity as a former director or officer of the
Borrower.

               (d)    If any taxes (other than the Lender income taxes) shall be required by law
to be deducted from or in respect of any amount payable under the Loan Documents to the
Lender (i) such amount shall be increased as necessary to ensure that, after all required
deductions for taxes are made the Lender receives the amount it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, (iii) the Borrower
shall timely pay the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within thirty (30) days after such
payment is made, the Borrower shall deliver to the Lender an original or certified copy of a
receipt evidencing such payment.

       8.5     Marshalling; Payments Set Aside

        . Subject to the entry of the Final DIP Order, the Lender shall not be under any
obligation to marshal any Property in favor of the Borrower or any other Person or against or in

                                                -21-
              Case 20-10432-MFW         Doc 6     Filed 02/26/20     Page 59 of 124




payment of any Obligation. To the extent that the Lender receives a payment from the Borrower,
from the proceeds of the Collateral, from the exercise of its rights of setoff, any enforcement
action or otherwise, and such payment is subsequently, in whole or in part, invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not occurred.

       8.6     Successors and Assigns

        . The provisions of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided that the Borrower may not
assign or transfer any of their respective rights or obligations under this Agreement without
the prior written consent of the Lender. The rights and obligations of the Lender under this
Agreement shall be freely assignable by the Lender.

       8.7     Binding Effect

        . Subject to Section 2.1 hereof, this Agreement shall become effective when it shall have
been executed by the Borrower and the Lender and approved by the Bankruptcy Court.
Thereafter, it shall be binding upon and inure to the benefit of, but only to the benefit of, the
Borrower and the Lender receiving the benefits of the Loan Documents and, in each case, their
respective successors and permitted assigns. Except as expressly provided herein, the Borrower
shall not have the right to assign any rights or obligations hereunder.

       8.8     Counterparts; Facsimile Signature

        . This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by facsimile
transmission or Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

       8.9     Severability

       . The illegality or unenforceability of any provision of this Agreement or any instrument
or agreement required hereunder shall not in any way affect or impair the legality or
enforceability of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

       8.10    Captions

        . The captions and headings of this Agreement are for convenience of reference only and
shall not affect the interpretation of this Agreement.

       8.11    Independence of Provisions

                                                -22-
              Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 60 of 124




       . The parties hereto acknowledge that this Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the same or similar
matters, and that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.

       8.12    Interpretation

        . This Agreement is the result of good faith negotiations among the parties hereto and
has been reviewed by counsel to the Borrower and the Lender. Accordingly, this Agreement and
the other Loan Documents shall not be construed against the Lender merely because of the
Lender’s involvement in the preparation of such documents and agreements. Without limiting
the generality of the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 8.14 and 8.15.

       8.13    No Third Parties Benefited

        . This Agreement is made and entered into for the sole protection and legal benefit of the
Borrower and the Lender and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect cause of action or claim
in connection with, this Agreement or any of the other Loan Documents. The Lender shall not
have any obligation to any Person not a party to this Agreement or the other Loan Documents.

       8.14    Governing Law and Jurisdiction

       .

               (a)     Governing Law.

                       (i)    The laws of the State of Delaware shall govern all matters arising
out of, in connection with or relating to this Agreement, including, without limitation, its
validity, interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post-judgment interest), except to the extent that the
application of the Bankruptcy Code is mandatory.

                (ii)  IF (I) THE CASE IS DISMISSED, (II) THE BANKRUPTCY
COURT ABSTAINS FROM HEARING ANY ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO) OR (III) THE BANKRUPTCY COURT REFUSES TO EXERCISE
JURISDICTION OVER ANY ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO), THEN
ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING

                                                 -23-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 61 of 124




OUT OF OR FROM, RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN STATE
OR FEDERAL COURTS LOCATED WITHIN THE COUNTY OF NEW CASTLE, STATE OF
DELAWARE.

                       (iii) The Borrower hereby waives personal service of any and all
process upon it by the Lender and consents that all such service of process may be made by
registered mail (return receipt requested) directed to the Borrower at its address set forth on its
signature page and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mail of the United States of America. Nothing herein shall affect
the right to serve process in any manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower in the courts of any other jurisdiction. The Borrower
waives any objection to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum non conveniens.
Any judicial proceeding by the Borrower against the Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought in the Bankruptcy Court provided that if the Bankruptcy
Court does not have jurisdiction, then only in a federal or state court located in the County of
New Castle, State of Delaware.

                (b)     Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document over which the Bankruptcy Court does not have jurisdiction or any action
described in Section 8.14(a)(ii) above, shall be brought exclusively in the courts of the State of
Delaware located in the County of New Castle, or of the United States of America for the
District of Delaware and, by execution and delivery of this Agreement, the Borrower hereby
accepts for itself and in respect of its Property, generally and unconditionally, the jurisdiction of
the aforesaid courts; provided that nothing in this Agreement shall limit the right of the Lender
to commence any proceeding in the federal or state courts of any other jurisdiction to the extent
the Lender determines that such action is necessary or appropriate to exercise its rights or
remedies under the Loan Documents. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any such action or
proceeding in such jurisdictions.

                (c)    Service of Process. The Borrower hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and other service of
process of any kind by the Lender and consents to such service in any suit, action or proceeding
brought in the United States of America with respect to or otherwise arising out of or in
connection with any Loan Document by any means permitted by applicable Requirements of
Law, including by the mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

                (d)     Non-Exclusive Jurisdiction. Nothing contained in this Section 8.14
shall affect the right of the Lender to serve process in any other manner permitted by applicable

                                                 -24-
              Case 20-10432-MFW         Doc 6     Filed 02/26/20     Page 62 of 124




Requirements of Law or commence legal proceedings or otherwise proceed against the Borrower
in any other jurisdiction.

       8.15    Waiver of Jury Trial

      . THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY
AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

       8.16    Entire Agreement; Release; Survival

       .

          (a)   THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO DEBTOR-IN-POSSESSION FINANCING AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE
SUBJECT MATTER HEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT
LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING THE
BORROWER, THE LENDER OR ANY OF THE LENDER’S AFFILIATES WITH RESPECT
HERETO. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT (OTHER THAN THE DIP ORDER,
IN WHICH CASE THE DIP ORDER SHALL GOVERN), THE TERMS OF THIS
AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS
ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN
WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO
COMPLY THEREWITH).

               (b)      Execution of this Agreement by the Borrower constitutes a full, complete
and irrevocable release of any and all claims which the Borrower may have at law or in equity
in respect of all prior discussions and understandings, oral or written, relating to the Loan
Documents. In no event shall any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits, business or anticipated
savings). The Borrower hereby waives, releases and agrees not to sue upon any such claim for
any special, indirect, consequential or punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

                (c)    Any indemnification or other protection provided to any Indemnitee
pursuant to this Agreement shall (x) survive the termination of the Commitments and the
payment in full or other satisfaction of all other Obligations and (y) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.




                                                -25-
                    Case 20-10432-MFW                        Doc 6          Filed 02/26/20                 Page 63 of 124




                                                                  ARTICLE 9

                                                               DEFINITIONS

           9.1         Defined Terms

           . The following terms are defined in the Sections or subsections referenced opposite such
terms:

Term                                                                                                       Section
Acceleration ......................................................................................        7.2(b)
Agreement .........................................................................................        Preamble
Bankruptcy Court ..............................................................................            Recitals
Borrower ...........................................................................................       Preamble
Case ...................................................................................................   Recitals
DIP Liens ..........................................................................................       Recitals
Event of Default ................................................................................          7.1
Indemnitee.........................................................................................        8.4(c)
Interim Period ...................................................................................         1.3(a)
Lender ...............................................................................................     Preamble
Loans .................................................................................................    1.1(a)
Milestone Covenants .........................................................................              4.8(a)
Petition Date......................................................................................        Recitals
2020 Prepetition Credit Agreement ..................................................                       Recitals
primary obligations ...........................................................................            9.1
primary obligor .................................................................................          9.1
Proposed Budget ...............................................................................            4.6(a)
Proposed Budget Objection ..............................................................                   4.6(a)
Roll-Up Facility Loans .....................................................................               1.1(a)


               In addition to the terms defined elsewhere in this Agreement, the following terms
have the following meanings:

                        “363 Sale” means a sale of the Borrower’s assets as approved by the 363 Sale
Order.

              “363 Sale Order” means an order entered by the Bankruptcy Court approving the
363 Sale, which order shall be reasonably satisfactory to the Lender.

                “2019 Prepetition Obligations” means any and all advances made under the
Prepetition Secured Promissory Notes on or after November 27, 2019, together with any interest,
fees or any charges accrued with respect to such advances; provided, however, that the 2019
Prepetition Obligations shall not include (i) any advances made under the Prepetition Secured
Promissory Notes on or before November 26, 2019, or (ii) any interest, fees, penalties or other
costs attributable to any advances made under the Prepetition Secured Promissory Notes on or


                                                                        -26-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 64 of 124




before November 26, 2019 regardless of when such interest, fees, penalties or other costs
accrued.

               “2020 Prepetition Obligations” means any and all amounts outstanding under the
2020 Prepetition Credit Agreement.

              “Attorney Costs” means and includes all reasonable and documented (in summary
form) fees and disbursements of any law firm or other external counsel acting for the Lender
hereunder and as permitted hereunder.

               “Avoidance Actions” means any and all claims and causes of action of the
Borrower’s estate arising under Bankruptcy Code sections 542, 544, 545, 547, 548, 549, 550,
551, 553(b) or 724(a), together with any proceeds therefrom.

               “Auction” means an auction of the Borrower’s assets to be held in accordance
with the Bidding Procedures and Bid Procedures Order.

               “Availability Period” means the period during which New Money Loans shall be
available hereunder, which period shall commence upon the entry of the Final DIP Order and
end on the Maturity Date.

              “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. § 101, et seq.)

               “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

              “Bidding Procedures” means the bidding procedures governing the 363 Sale, as
approved by the Bankruptcy Court pursuant to the Bid Procedures Order and any other order of
the Bankruptcy Court affecting the 363 Sale, in such form reasonably satisfactory to the Lender.

               “Bid Procedures Order” means an order of the Bankruptcy Court approving the
Bidding Procedures for the 363 Sale, scheduling the date for an Auction of the Borrower’s
assets, scheduling the hearing to consider approval of the 363 Sale, establishing related objection
and other deadlines, and approving related notices and forms, in form and substance satisfactory
to the Lender.

               “Blocked Account” shall have the meaning set forth in the DIP Order.

              “Borrowing” means each borrowing under a Notice of Borrowing of Loan(s) by
the Borrower from the Lender pursuant to this Agreement.

                “Budget” means (i) the initial budget for the ensuing thirteen (13) week period
reflecting weekly cash flow forecasts of receipts and disbursements attached hereto as Exhibit C,
and (ii) each subsequent thirteen (13) week budget (in substantially the same format as the initial
budget) submitted by the Borrower to the Lender in accordance with the terms of Section 4.6.

               “Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City.

                                                -27-
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 65 of 124




               “Carveout” shall have the meaning set forth in the DIP Order.

               “Carveout Professional” shall have the meaning set forth in the DIP Order.

              “Cash Collateral” shall have the meaning given to such term in Section 363(a) of
the Bankruptcy Code.

              “Chancery Court Action” means the civil action pending before the Court of
Chancery in the State of Delaware, captioned Allison Huynh, derivatively on behalf of Suitable
Technologies, Inc. v. Scott Hassan, Blue Ocean Robotics Holdings ApS, Beam Robots Aps,
Beam Robots US Incorporated, C.A. No. 2019-0893-JTL.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Collateral” means all real and personal property of the Borrower and its estate of
any kind or nature whatsoever, tangible or mixed, now existing or hereafter acquired or created,
whether existing before or arising after the commencement of the Case, including: (a) Accounts;
(b) money of every kind; (c) Intellectual Property; (d) Chattel Paper; (e) Commercial Tort
Claims; (f) Deposit Accounts; (g) Documents: (h) Electronic Chattel Paper; (i) Equipment; (j)
Fixtures; (k) General Intangibles; (l) Goods; (m) Instruments; (n) Inventory; (o) Investment
Property; (p) Letter-of-Credit Rights; (q) Payment Intangibles; (r) Promissory Notes; (s)
Securities Entitlements; (t) Securities Accounts; (u) Software; (v) Supporting Obligations; (w)
Tangible Chattel Paper; (x) all other personal property not otherwise described in clauses (a)
through (w) above; and (y) all accessions to, substitutions and replacements for and proceeds and
products of the foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records related thereto and
any General Intangibles at any time evidencing or relating to any of the foregoing and all
collateral security and guarantees given by any Person with respect to any of the foregoing;
provided that Collateral shall not include any Avoidance Actions.

                “Collateral Documents” means, collectively, this Agreement, the DIP Order and
any and all other security agreements, pledge agreements, deposit account control agreements
and other similar agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by the Borrower pledging or granting a Lien on Collateral now or hereafter
delivered to the Lender pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against the Borrower in favor of the Lender, as any of the
foregoing may be amended, restated and/or modified from time to time.

               “Committee” shall have the meaning set forth in the DIP Order.

            “Commitments” means an amount equal to $5,956,000.00 consisting of the New
Money Loan Commitment and the Roll-Up Commitment.

               “Contingent Obligations” mean, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to purchase any such

                                               -28-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 66 of 124




primary obligation or any property constituting direct or indirect security therefor, (b) to advance
or supply funds (i) for the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof.

               “Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such time) become an
Event of Default.

                “DIP Order” means, (i) until entry of the Final DIP Order, the Interim DIP Order
and (ii) from and after the entry of the Final DIP Order, the Final DIP Order, in each case as the
same may be amended, modified or otherwise supplemented from time to time in a manner
satisfactory to the Lender and in compliance with this Agreement.

               “Dollars,” “dollars” and “$” each mean lawful money of the United States of
America.

             “Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or other customary electronic system.

                “Final DIP Order” means an order of the Bankruptcy Court, satisfactory to the
Lender in its sole discretion, approving the Loan Documents and granting the Super-priority
Claim status and Liens described in Article 6 on a final basis, which Final DIP Order (i) shall
have been entered upon an application or motion of the Borrower satisfactory in form and
substance to the Lender in all material respects, on such prior notice to such Parties as may in
each case be entitled to notice under the Bankruptcy Code, (ii) shall be in full force and effect,
and (iii) shall not have been stayed, reversed, modified or amended in any respect; and, if the
Final DIP Order is the subject of a pending appeal in any respect, neither the making of any Loan
nor the performance by the Borrower of any of its obligations hereunder or under any of the
other the Loan Documents or under any other instrument or agreement related thereto shall be
the subject of a presently effective stay pending appeal.

               “GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public Accountants, in the
statements and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions and comparable stature and authority within the accounting profession) that
are applicable to the circumstances as of the date of determination.

                “Governmental Authority” means any nation, sovereign or government, any state
or other political subdivision thereof, any agency, authority or instrumentality thereof and any
entity or authority exercising executive, legislative, taxing, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank, stock exchange, regulatory

                                                 -29-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 67 of 124




body, arbitrator, public sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

                “Interim DIP Order” means an order of the Bankruptcy Court, satisfactory to the
Lender in its sole discretion, approving, on an interim basis, the Interim DIP Facility.

              “Interim DIP Facility” means the agreement among the Borrower and the Lender,
subject to compliance with the terms, conditions and covenants of this Agreement, the Interim
DIP Order and the Budget, pursuant to which the Lender shall make available to the Borrower an
amount equal to $2,713,000.00, which may be borrowed in one or more draws in accordance
with the Budget.

               “Knowledge of Borrower” means facts actually known by the Responsible
Officer.

              “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or otherwise), security
interest or other security arrangement and any other preference, priority or preferential
arrangement of any kind or nature whatsoever.

               “Loans” means, collectively, the Roll-Up Facility Loans and the New Money
Loans.

               “Loan Documents” means this Agreement, the DIP Order, the Term Notes (if
any), the Collateral Documents, and all documents delivered to the Lender in connection with
any of the foregoing.

               “Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

               “Material Adverse Effect” means a material adverse change in any of (a) the
condition (financial or otherwise) or business, performance, operations or Property of the
Borrower taken as a whole; (b) the ability of the Borrower to perform its obligations under any
Loan Document; or (c) the validity or enforceability of any Loan Document or the rights and
remedies of the Lender under any Loan Document; provided, however, that a Material Adverse
Effect will not be deemed to include (i) changes as a result of the commencement of the Case
and the financial condition of the Borrower or (ii) events or conditions arising from changes in
general business or economic conditions.

               “Maturity Date” means at the earlier of (a) the date that is six (6) months after the
entry of the Final Order by the Bankruptcy Court, (b) the effective date of a Chapter 11 plan in
the Chapter 11 Case or (c) on the Termination Date.

               “New Money Loan Commitment” means the commitments of the Lender under
and subject to, this Agreement and the DIP Order to advance to the Borrower a maximum of
$3,801,000.00 of New Money Loans.


                                                -30-
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 68 of 124




               “Notice of Borrowing” means a notice given by the Borrower to the Lender
pursuant to Section 1.4, in substantially the form of Exhibit B hereto.

                 “Obligations” means all Loans and other indebtedness, fees, interest, advances,
debts, liabilities, obligations, expenses (including Attorney Costs), covenants and duties owing
by the Borrower to the Lender or any other Person required to be indemnified, that arises under
any Loan Document, whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner (including, without
limitation, under the DIP Order), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or hereafter arising and
however acquired.

               “Organization Documents” means, (a) the certificate or articles of incorporation,
the bylaws, any certificate of determination or instrument relating to the rights of preferred
shareholders of such corporation and any shareholder rights agreement or (b) any other
document setting forth the manner of election or duties of the officers, directors, managers or
other similar persons, or the designation, amount or relative rights, limitations and preference of
the Stock of a Person.

                “Permits” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or permission from, and
any other contractual obligations with, any Governmental Authority, in each case whether or not
having the force of law and applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

               “Permitted Priority Liens” means collectively, (a) the Carveout, (b) the Post-
Termination Date Carveout, (c) liens in favor of third parties upon any of the Borrower’s
property and assets, which third-party liens, as of the Petition Date: (1) had priority under
applicable law over the Prepetition Liens, (2) were not subordinated by agreement or applicable
law to the Prepetition Liens, and (3) are non-avoidable, valid, properly perfected, and
enforceable as of the Petition Date, (d) non-consensual statutory liens as described in Section
546(b) of the Bankruptcy Code, and (e) liens securing the payment of taxes not yet delinquent.

                 “Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate, association, firm, enterprise,
trust, limited liability company, unincorporated association, joint venture and any other entity or
Governmental Authority.

               “Post-Termination Date Carveout” shall have the meaning set forth in the DIP
Order.

                “Prepetition Liens” means the Lender’s asserted security interests in, and liens on
the Prepetition Collateral under the Prepetition Secured Debt Documents (as such terms are
defined in the Interim DIP Order).

              “Prepetition Obligations” means, collectively, the 2020 Prepetition Obligations
and the 2019 Prepetition Obligations.


                                                -31-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 69 of 124




               “Prepetition Secured Promissory Notes” shall have the meaning set forth in the
DIP Order.

              “Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

               “Related Person” means, with respect to any Person, each affiliate of such Person
and each director, officer, employee, agent, trustee, representative, attorney, accountant and each
insurance, environmental, legal, financial and other advisors and other consultants and agents of
or to such Person or any of its affiliates.

                “Requirement of Law” means with respect to any Person, the common law and
any federal, state, local, foreign, multinational or international laws, statutes, codes, treaties,
standards, rules and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or requests of, any
Governmental Authority, in each case whether or not having the force of law and that are
applicable to or binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

               “Responsible Officer” means the chief restructuring officer of the Borrower.

              “Roll-Up Commitment” means the commitment of the Lender under and subject
to this Agreement and, as applicable, the Interim DIP Order or the Final DIP Order to advance to
Borrower a principal amount equal to $2,155,00.00 of Roll-Up Facility Loans.

               “Roll-Up Facility” means the agreement among the Borrower and the Lender,
subject to compliance with the terms, conditions and covenants of this Agreement, and effective
upon the entry of the Interim DIP Order or the Final DIP Order, as applicable, pursuant to which
the Lender shall make available to the Borrower the roll-up of the Prepetition Obligations such
that they become Loans hereunder.

                “Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or equivalents (regardless of
how designated) of or in a Person (other than an individual), whether voting or non-voting.

                “Superpriority Claim” means an allowed claim against the Borrower or the
Borrower’s estate in the Case which is an administrative expense claim having priority over (a)
any and all allowed administrative expenses and (b) all unsecured claims now existing or
hereafter arising, including any administrative expenses of the kind specified in the Bankruptcy
Code, including without limitation, Section 105, 326, 328, 330, 331, 364(c)(l), 365, 503, 506(c),
507, 546, 726, 1113 or 1114 of the Bankruptcy Code.

               “Term Note” means a promissory note of the Borrower payable to the Lender in
substantially the form of Exhibit A hereto, evidencing the Obligations of the Borrower to the
Lender resulting from the Loans made to the Borrower by the Lender or its predecessor(s).


                                                 -32-
             Case 20-10432-MFW           Doc 6     Filed 02/26/20    Page 70 of 124




                “Termination Date” means at the Lender’s election, the earliest to occur of: (a) the
date on which the Lender provides, via electronic mail or overnight mail, written notice to
counsel for the Borrower, and the United States Trustee of the occurrence and continuance of an
Event of Default; (b) the date that is thirty-five (35) days following the entry of the Interim DIP
Order if the Final DIP Order is not entered in form and substance satisfactory to the Lender by
such date; (c) the date of the final hearing with respect to the Interim DIP Order, if the Interim
DIP Order is modified at such hearing in a manner unacceptable to the Lender; (d) the closing
date of the sale of all or substantially all of the assets of the Borrower; (e) the date on which all
of the Obligations are Paid in Full (as defined in the Interim DIP Order); and (f) August 4, 2020.

              “UCC” means the Uniform Commercial Code of any applicable jurisdiction and,
if the applicable jurisdiction shall not have any Uniform Commercial Code, the Uniform
Commercial Code as in effect from time to time in the State of Delaware.

               “United States” and “U.S.” each means the United States of America.

               “Variance Report” means a detailed bi-weekly variance report, in form and
substance satisfactory to Lender, prepared by the Borrower’s chief restructuring officer that
reconciles Borrower’s actual performance for the applicable Budget Test Period with Borrower’s
projected performance for such period pursuant to the Budget.

       9.2     Other Interpretive Provisions

       .

                (a)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto. The meanings of
defined terms shall be equally applicable to the singular and plural forms of the defined terms.
Terms (including uncapitalized terms) not otherwise defined herein and that are defined in
Article 9 of the UCC shall have the meanings therein described.

               (b)     The Agreement. The words “hereof, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall refer to this
Agreement or such other Loan Document as a whole and not to any particular provision of this
Agreement or such other Loan Document; and subsection, section, schedule and exhibit
references are to this Agreement or such other Loan Documents unless otherwise specified.

              (c)  Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including without
limitation.”

                (d)     Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day.


                                                 -33-
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 71 of 124




              (e)    Contracts; Instruments. Unless otherwise expressly provided herein or in
any other Loan Document, references to agreements, orders and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms of any Loan
Document.

               (f)    Laws. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and are to be construed as
including all statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

       9.3     Accounting Terms and Principles

       . All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP.

       9.4     Inconsistencies with Other Documents

        . In the event there is a conflict or inconsistency between this Agreement and the Interim
DIP Order or the Final DIP Order, the Interim DIP Order or the Final DIP Order, as applicable,
shall control.

                                   [Signature Pages Follow.]




                                               -34-
            Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 72 of 124




              IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the day and year first above
written.

                                            BORROWER:

                                            SUITABLE TECHNOLOGIES, INC.

                                            By:
                                            Name:
                                            Title:

                                            Address for notices:

                                            Suitable Technologies, Inc.
                                            c/o Asgaard Capital, LLC
                                            1934 Old Gallows Rd, Suite 350
                                            Tysons Corner, VA 22183
                                            Attention: Charles C. Reardon
                                            Email: creardon@asgaardcapital.com


                                            With a copy (that shall not constitute notice) to:

                                            Young Conaway Stargatt & Taylor, LLP
                                            1000 North King Street
                                            Wilmington, DE 19801
                                            Attention: Robert S. Brady (rbrady@ycst.com)
                                                   Robert F. Poppiti, Jr. (rpoppiti@ycst.com)
                                                   Allurie R. Kephart (akephart@ycst.com)




                             [Signature Page to Credit Agreement]
Case 20-10432-MFW   Doc 6   Filed 02/26/20     Page 73 of 124




                        LENDER:

                        MAGICHEART INVESTMENTS, LLC
                        as a Lender


                        By:
                        Name: Scott Hassan
                        Title: Manager



                        Address for notices:

                        548 Market St #63636
                        San Francisco, CA, 94104
                        Attention: Scott Hassan
                        Email: hassan@willowmail.com


                        With a copy to:

                        Morris, Nichols, Arsht & Tunnell LLP
                        1201 North Market Street, Suite 16
                        P.O. Box 1346
                        Wilmington, DE 19899-1346
                        Attention: Curtis S. Miller (cmiller@mnat.com)
                                   Tarik J. Haskins (thaskins@mnat.com)
Case 20-10432-MFW   Doc 6   Filed 02/26/20   Page 74 of 124




                     EXHIBIT A


                      Term Note
            Case 20-10432-MFW           Doc 6    Filed 02/26/20     Page 75 of 124




 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
 AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
 TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
 EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR
 PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO SUITABLE
 TECHNOLOGIES, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.


                                       FORM OF NOTE


 $[●]                                                                     ____________ __, 2020
                                                                             Palo Alto, California



                FOR VALUE RECEIVED, SUITABLE TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of MagicHeart Investments, LLC, or
its registered assigns (“Lender”), the principal sum of up to $[●]. Interest shall commence with
the date hereof and shall continue on the outstanding principal of this Promissory Note (this
“Note”) until paid in full, payable at the rate(s) and at the time(s) set forth in the Debtor-in-
Possession Credit and Security Agreement dated as of March __, 2020 between the Borrower
and Lender (the “DIP Credit Agreement”). Capitalized terms used herein and not otherwise
herein defined are used as defined in the DIP Credit Agreement.

        1.     This Note evidences indebtedness incurred under, and is subject to the terms
 and provisions of the DIP Credit Agreement, the Interim DIP Order and, if entered, the Final
 DIP Order.

        2.     Loans. Loans evidenced by this Note shall be made in accordance with the DIP
 Credit Agreement and this Note. Lender is hereby authorized to record the date, type and
 amount of each Loan made hereunder, the date and amount of each payment (if any) of
 principal and interest, and other information with respect thereto on Schedule 1 attached
 hereto and made a part hereof (or by any other analogous method of recordation that Lender
 may elect), and any such recordation shall constitute prima facie evidence of the accuracy of
 the information so recorded; provided however, that the failure to make a notation or the
 inaccuracy of any notation shall not limit or otherwise affect the obligations of Borrower
 hereunder or under any documents, instruments or agreements relating thereto.

        3.      Manner of Making and Application of Payments. All payments and other sums
 due to Lender under this Note shall be paid to Lender at the time and in the manner set forth in
 the DIP Credit Agreement.

         4.     Governing Law. This Note is to be construed in accordance with and governed
 by the laws of the State of Delaware (without giving effect to principles of conflicts or choices
 of law).
             Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 76 of 124




         5.      Consent to Jurisdiction. Borrower hereby irrevocably consents to the
 jurisdiction of the courts of the State of Delaware and of any federal courts located in the State
 of Delaware for all purposes in connection with any action or proceeding that arises from or
 relates to this Note, and hereby waives any right it may have to personal service of summons,
 complaint or other process in connection therewith and agrees that service may be made as set
 forth in Section 8.14(c) of the DIP Credit Agreement. Borrower hereby waives any objection,
 including without limitation any objection to the laying of venue or based on the grounds of
 forum non conveniens, which they may now or hereafter have to the bringing of any such
 action or proceeding with respect to this Note in any jurisdiction set forth above.
 Notwithstanding the foregoing, Lender, in its absolute discretion, may also initiate
 proceedings in the courts of any other jurisdiction in which Borrower may be found or in
 which any of its properties or the Collateral may be located.

        6.      Miscellaneous Provisions.

                       (a)     Lender shall not be deemed, by any act or omission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing and signed by
Lender and then only to the extent specifically set forth in such writing. A waiver with reference
to one event shall not be construed as continuing or as a bar to or waiver of any right or remedy
as to a subsequent event. No delay or omission of Lender to exercise any right hereunder shall
impair any such right or shall be construed to be a waiver of any right hereunder.

                      (b)    The remedies of Lender as provided at law or in equity shall be
cumulative and concurrent, and may be pursued singularly, successively or together in Lender’s
sole discretion and may be exercised as often as occasion therefor shall occur.

                        (c)     If any provision of this Note is held to be unenforceable or invalid
such holding shall not invalidate the remaining provisions hereof, and this Note shall remain
enforceable to the fullest extent permitted by law. The invalidity or unenforceability of any
provision hereof in any one jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.



                                    [Signature Page Follows]




                                                 2
             Case 20-10432-MFW       Doc 6   Filed 02/26/20     Page 77 of 124




         IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
 officers, thereunto duly authorized as of the date first written above.

                                          SUITABLE TECHNOLOGIES, INC.



                                          By:
                                          Name: Charlie Reardon
                                          Title: Chief Restructuring Officer

13526409.3
        Case 20-10432-MFW   Doc 6    Filed 02/26/20   Page 78 of 124



                              SCHEDULE 1

                               Loan Ledger


                Type of Loan: New
                Money Loan / Roll-
Date of Loan     up Facility Loan     Principal Amount         Repayments
Case 20-10432-MFW    Doc 6   Filed 02/26/20   Page 79 of 124




                       EXHIBIT B


                    Notice of Borrowing
             Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 80 of 124




                           FORM OF NOTICE OF BORROWING


To:    MagicHeart Investments, LLC


Ladies and Gentlemen:

       Reference is made to that certain Debtor-in-Possession Credit and Security Agreement,
dated as of February __, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “DIP Credit Agreement,” the terms defined therein
being used herein as therein defined), between Suitable Technologies, Inc., a Delaware
corporation (the “Borrower”), and MagicHeart Investments, LLC, a Delaware limited liability
company. Capitalized terms used herein and not otherwise herein defined, shall have the
meanings ascribed thereto in the DIP Credit Agreement.

        Pursuant to the terms of the DIP Credit Agreement, the Borrower hereby irrevocably
notifies you of the Notice of Borrowing:

       1.      The amount of the requested Borrowing is ___________________.

       2.      The    Business  Day    of          the    requested     Borrowing      date     is
               ________________________.

       3.      Borrower hereby authorizes and directs the Lender to disburse the proceeds of the
               Borrowing to the Blocked Account, in accordance with the instructions below:

               Bank Name:
               Address of Bank:
               Account Number:
               ABA Number:
               Reference:

       The Borrower hereby represents that the following statements are true on the date hereof
and will be true on the date of the proposed Borrowing, both before and after giving effect to the
proposed Borrowing:

       A.      The representations and warranties contained in the DIP Credit Agreement or any
               other Collateral Document are true and correct in all material respects (without
               duplication of any materiality qualifier contained therein) as of the date of such
               Borrowing, except to the extent that such representation or warranty expressly
               relates to an earlier date (in which event such representation or warranty shall be
               true and correct in all material respects (without duplication of any materiality
               qualifier contained therein) as of such earlier date);

       B.      No Default or Event of Default exists, or would result from the proposed
               Borrowing, or from the application of the proceeds hereof; and
          Case 20-10432-MFW               Doc 6       Filed 02/26/20        Page 81 of 124




    C.       [Each of the conditions set forth in Section 2.1 of the DIP Credit Agreement have
             been satisfied.]1/ [Each of the conditions set forth in Section 2.2 of the DIP Credit
             Agreement have been satisfied.]2

    D.       The amount of the requested Borrowing is necessary to satisfy amounts due and
             payable within thirty (30) days of the Business Day of the requested Borrowing
             date in accordance with the Budget.




                                      [Signature Page Follows]




1
    Include this statement if such request is made during the Interim Period.
2
    Include this statement if such request is made following the Interim Period.
             Case 20-10432-MFW    Doc 6   Filed 02/26/20   Page 82 of 124




      This Notice of Borrowing is issued pursuant to and is subject to the DIP Credit
Agreement referenced above.

                                       BORROWER:

                                       SUITABLE TECHNOLOGIES, INC.

                                       By:
                                       Name:
                                       Title:


13525646.3
Case 20-10432-MFW   Doc 6   Filed 02/26/20   Page 83 of 124




                     EXHIBIT C


                     Initial Budget
                                                                               Case 20-10432-MFW                                 Doc 6            Filed 02/26/20                      Page 84 of 124


Suitable Technologies, Inc.
Cash Forecast
DIP Budget


                                                     (a)                                                                                                                                                                                   13 Weeks     M/E 6/27     M/E 7/31
                                                  Feb 26-29    W/E 3/7 W/E 3/14         W/E 3/21     W/E 3/28     W/E 4/4       W/E 4/11     W/E 4/18     W/E 4/25     W/E 5/2       W/E 5/9       W/E 5/16     W/E 5/23     W/E 5/30    Ending 5/30    (4 weeks)    (5 weeks)         Total

      Receipts                             (b)             0           0            0           0            0              0           0            0            0              0             0           0            0           0             0            0            0             0

      Total Cash Receipts                                  0           0            0           0            0              0           0            0            0              0             0           0            0           0             0            0            0             0

      CRO and Additional Personnel         (c)       34,800      83,275       69,200       53,575       58,100       70,050        43,050       43,050       43,050       39,600        31,450        31,450       42,775       50,275     693,700      119,100      205,125     1,017,925
      Independent Director Fees                           0      20,000            0            0            0       20,000             0            0            0       20,000             0             0            0            0      60,000       20,000       20,000       100,000
      Independent Contractors              (d)        5,272     182,848        5,000        5,000        5,000      149,848             0            0            0      134,848             0             0            0            0     487,816      119,848      119,848       727,512
      Utilities                            (e)        9,600      17,541            0            0            0        7,800             0            0            0        7,800             0             0            0            0      42,741        7,800        7,800        58,341
      Rent                                                0      11,700            0            0       11,700            0             0            0            0            0             0             0            0            0      23,400            0            0        23,400
      Other Miscellaneous Expenses         (f)            0     137,480            0            0       30,000       62,980             0            0            0       73,280             0             0            0            0     303,740       70,780      120,780       495,300

      Restructuring Professional Fees                     0      79,000       75,333       87,333       75,333       70,875        70,875       70,875       70,875       65,260        54,260        54,260       54,260       54,260      882,799     271,300      271,300     1,425,399
      US Trustee Fees                                     0           0            0            0            0        4,875             0            0            0            0             0             0            0            0        4,875           0       27,400        32,275
      Total Disbursements                            49,672     531,844      149,533      145,908      180,133      386,428       113,925      113,925      113,925      340,788        85,710        85,710       97,035      104,535    2,499,071     608,828      772,253     3,880,152

      Net cash flow before financing                (49,672)   (531,844)    (149,533)    (145,908)    (180,133)    (386,428)     (113,925)    (113,925)    (113,925)    (340,788)      (85,710)      (85,710)     (97,035)    (104,535) (2,499,071)     (608,828)    (772,253)   (3,880,152)

      Beg Cash Balance (Book)              (g)       80,000      80,328       80,484       80,951       81,043       80,910       501,482      501,557      501,632      501,707       501,919       502,209      502,499      502,464       80,000     501,929      501,101        80,000
      DIP Advances (Paydowns)                        50,000     532,000      150,000      146,000      180,000      807,000       114,000      114,000      114,000      341,000        86,000        86,000       97,000      104,000    2,921,000     608,000      772,000     4,301,000
      End Cash Balance (Book)                        80,328      80,484       80,951       81,043       80,910      501,482       501,557      501,632      501,707      501,919       502,209       502,499      502,464      501,929      501,929     501,101      500,848       500,848

      Beg DIP Balance                      (h)   1,655,000 1,705,000 2,237,000 2,387,000 2,533,000 2,713,000 3,520,000 3,634,000 3,748,000 3,862,000 4,203,000 4,289,000 4,375,000 4,472,000                                              1,655,000    4,576,000    5,184,000    1,655,000
      End DIP Balance                      (i)   1,705,000 2,237,000 2,387,000 2,533,000 2,713,000 3,520,000 3,634,000 3,748,000 3,862,000 4,203,000 4,289,000 4,375,000 4,472,000 4,576,000                                              4,576,000    5,184,000    5,956,000    5,956,000



(a)   Includes stub week (Feb 26-29)
(b)   To the extent that any receipts are received, the Debtor will adjust its anticipated DIP Advances set forth below accordingly and account for the same in an updated budget
(c)   Includes fees and expenses of Chief Restructuring Officer and his staff
(d)   Includes former employees and other third parties paid as independent contractors
(e)   Assumes utility adequate assurance deposit established during 1st week of case
(f)   Includes security alarm service, outside storage, pest control, janitorial, postage, permits , taxes, licenses, bank fees, credit card charges, ordinary course professionals and other ordinary course expenses
(g)   Amount does not include $100,000 balance in money market account as of the petition date
(h)   Includes roll-up amounts
(i)   Principal only
            Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 85 of 124




                                           EXHIBIT D


                                            Milestones


Borrower hereby agrees that Borrower will timely deliver, or cause the timely delivery of, the
following items on or before the dates specified below:

1.     On or before the date that is 25 days after the Petition Date, (i) the confidential
       information memorandum (subject to supplementation) with respect to a 363 Sale by the
       Borrower shall have been finalized and delivered to potential bidders and (ii) an
       electronic dataroom (subject to supplementation) for such 363 Sale shall have been
       opened.

2.     On or before the date that is 35 days after the Petition Date, Borrower shall file a motion
       (the “Sale Procedure Motion”) for approval of the Bidding Procedures.

3.     On or before the date that is 60 days after the Petition Date, Borrower will obtain entry of
       the Bid Procedures Order.

4.     On or before the date that is 145 days after the Petition Date, Borrower will conduct one
       or more auctions for all, or substantially all, of the assets of the Borrower pursuant to, and
       in accordance with, the Bid Procedures Order.

5.     On or before the date that is 150 days after the Petition Date, Borrower will obtain entry
       of an order of the Court, in form and substance reasonably satisfactory to Lender (“Sale
       Order”), authorizing and approving one or more sales of all, or substantially all, of the
       assets of the Borrower pursuant to one or more definitive purchase agreements in form
       and substance reasonably acceptable to Lender, including, without limitation, with
       respect to the purchase price, any conditions to closing, the closing date, and other terms
       and conditions (each, a “Purchase Agreement”).

6.     On or before the date that is 160 days after the Petition Date, Borrower shall have
       consummated one or more sales of all, or substantially all, of the assets of Borrower,
       pursuant to, and in accordance with, the terms of the Sale Order and the Purchase
       Agreement(s), and, except as provided in the DIP Order with respect to any sale
       transaction fees of Stout Risius Ross Advisors, LLC, remitted all of the proceeds thereof
       to Lender for application in accordance with the terms of the Loan Documents (the
       consummation of such sales, the “Sale Closing”).
             Case 20-10432-MFW   Doc 6   Filed 02/26/20   Page 86 of 124




                                  EXHIBIT B

                                  Interim Order




26042601.3
                      Case 20-10432-MFW            Doc 6     Filed 02/26/20      Page 87 of 124




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

         In re:                                              Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                   10432 (__)
                                                             Case No. 20-_____

                                             Debtor.         Ref. Docket No. _____


                      INTERIM ORDER AUTHORIZING DEBTOR TO (A) USE CASH
                    COLLATERAL, (B) OBTAIN SENIOR SECURED SUPERPRIORITY
                       POSTPETITION FINANCING, AND (C) GRANT ADEQUATE
                     PROTECTION AND PROVIDE SECURITY AND OTHER RELIEF

                         This matter came before this Court on the motion [Docket No. *] (“Motion”) of

         Suitable Technologies, Inc. (the “Debtor”), a Delaware corporation, requesting that this Court

         enter an order authorizing, on an interim and final basis, the Debtor to (a) use certain Cash

         Collateral, (b) obtain senior secured superpriority postpetition financing, and (c) grant adequate

         protection and provide security and other relief to MagicHeart Investments, LLC (“Lender”), in

         its capacity as holder of the Prepetition Secured Promissory Notes, and as lender, under that

         certain Debtor-in-Possession Credit and Security Agreement between the Debtor and Lender

         attached to the Motion. Capitalized terms used but not defined herein have the meaning assigned

         to them in Exhibit A attached hereto.

                         This Order constitutes findings of fact and conclusions of law under Fed. R.

         Bankr. P. 7052 and will take effect and be fully enforceable as of the Petition Date.

                         Having examined the Motion, being fully advised of the relevant facts and

         circumstances surrounding the Motion, and having completed a hearing pursuant to Sections 363

         and 364 of the Bankruptcy Code and Bankruptcy Rules 4001(b) and (c), and objections, if any,



         1
            The Debtor in this chapter 11 case, along with the last four digits of the Debtor’s federal tax
         identification number is Suitable Technologies, Inc. (7816). The Debtor’s headquarters are located at 921
         East Charleston Road, Palo Alto, CA 94303.
26081611.1
                        Case 20-10432-MFW        Doc 6    Filed 02/26/20     Page 88 of 124




         having been withdrawn, resolved, or overruled by the Court, THE MOTION IS GRANTED

         AS PROVIDED FOR HEREIN, AND THE COURT HEREBY FINDS THAT:

                         A.     On the Petition Date, the Debtor filed a voluntary petition for relief under

         chapter 11 of the Bankruptcy Code. The Debtor has retained possession of its property and

         continues to manage its business as a debtor in possession pursuant to Sections 1107 and 1108 of

         the Bankruptcy Code.

                         B.     The Court has jurisdiction over the Chapter 11 Case and this proceeding

         under 28 U.S.C. § 1334. Determination of the Motion constitutes a core proceeding as defined in

         28 U.S.C. § 157(b)(2). Venue over the Motion is proper under 28 U.S.C. § 1409(a).

                         C.     As of the entry of this Order, no Committee has been appointed in this

         Chapter 11 Case.

                         D.     Subject to Paragraph 10 of this Order, the Debtor admits, stipulates, and

         agrees that:

                                1.     the Prepetition Secured Debt Documents evidence and govern the

                Prepetition Secured Debt, the Prepetition Liens, and the prepetition secured financing

                relationship between the Debtor and Lender;

                                2.     any Prepetition Secured Debt constitutes legal, valid, and binding

                obligations of the Debtor, enforceable in accordance with the terms of the Prepetition

                Secured Debt Documents, all of which are deemed to be reaffirmed by the Debtor;

                                3.     the Prepetition Unsecured Debt constitutes legal, valid, and

                binding obligations of the Debtor, enforceable in accordance with the terms of the

                Prepetition Unsecured Promissory Notes, all of which are deemed to be reaffirmed by the

                Debtor;



26081611.1
                                                         2
                  Case 20-10432-MFW           Doc 6    Filed 02/26/20      Page 89 of 124




                            4.      as of the Petition Date, the Debtor is liable for the payment and

             performance of the Prepetition Secured Debt and the Prepetition Secured Debt is an

             allowed claim in an amount not less than $5,930,000, exclusive of accrued interest, fees,

             costs, other charges, and accrued and accruing Allowable 506(b) Amounts, and is an

             allowed secured claim with respect to all advances made under the Prepetition Secured

             Promissory Notes on and after November 27, 2019, in an amount not less than

             $2,155,000;

                            5.      as of the Petition Date, the Debtor is liable for the payment and

             performance of the Prepetition Unsecured Debt and the Prepetition Unsecured Debt is an

             allowed claim in an amount not less than $86,000,000, exclusive of accrued interest, fees,

             costs, and other charges;

                            6.      no offsets, defenses, or counterclaims to the Prepetition Secured

             Debt or Prepetition Unsecured Debt exist, and no portion of the Prepetition Secured Debt

             or Prepetition Unsecured Debt is subject to contest, objection, recoupment, defense,

             counterclaim, offset, avoidance, or other claim, cause of action, or challenge of any

             nature under the Bankruptcy Code, applicable non-bankruptcy law, or otherwise;

                            7.      the Prepetition Liens are Priority Liens, subject to Permitted

             Priority Liens and secure payment of all of the Prepetition Secured Debt;

                            8.      the Prepetition Liens securing the Prepetition Secured Debt are

             valid, subsisting, duly perfected and unavoidable as to all debt incurred by the Debtor

             under the Prepetition Secured Debt Documents from and after November 27, 2019; and

                            9.      the Debtor does not have, and hereby absolutely, unconditionally,

             and irrevocably releases, remises, and discharges, and is forever barred from bringing or

             asserting, any claims, defenses, or setoff rights with respect to, or in connection with, the

26081611.1
                                                      3
                      Case 20-10432-MFW           Doc 6    Filed 02/26/20     Page 90 of 124




                Prepetition Secured Debt Documents, the Prepetition Liens, or the Prepetition Secured

                Debt, or otherwise, against Lender and its successors and assigns, and its present and

                former shareholders, members, managers, affiliates, subsidiaries, divisions, predecessors,

                directors, officers, attorneys, advisors, principals, employees, consultants, agents, legal

                representatives, and other representatives; provided, however, that the foregoing does not

                apply to Scott Hassan solely in his capacity as a former director and officer of the Debtor.

                          E.     Lender has consented to the terms of this Order and is entitled to adequate

         protection as set forth herein pursuant to Sections 361, 362, 363, and 364 of the Bankruptcy

         Code for any decrease in the value of its interests in the Prepetition Collateral from and after the

         Petition Date.

                          F.     The Debtor has agreed to remit Cash Collateral to Lender, and the Debtor

         needs to incur Postpetition Debt, as provided herein, through the conclusion of the Final Hearing

         in order to prevent immediate and irreparable harm to the Debtor’s estate and to minimize

         disruption to its business. Entry of this Order will also enhance the possibility of maximizing the

         value of the Debtor’s business in connection with an orderly sale or other disposition of the

         Aggregate Collateral.

                          G.     The Debtor is unable to obtain unsecured credit allowable under

         Section 503(b)(1) of the Bankruptcy Code sufficient to finance its business. Except as provided

         below, the Debtor is unable to obtain credit allowable under Sections 364(c)(1), (c)(2), or (c)(3)

         of the Bankruptcy Code on terms more favorable than those offered by Lender. An immediate

         need exists for the Debtor to obtain Postpetition Debt in order to continue its business and to

         administer and preserve the value of its estate. The Debtor, as of the Petition Date, does not have

         sufficient cash resources to finance its business and requires the availability of working capital



26081611.1
                                                          4
                      Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 91 of 124




         from Postpetition Debt, the absence of which would immediately and irreparably harm the

         Debtor, its estate, and creditors.

                         H.      The terms of the Postpetition Debt have been negotiated, and the

         Postpetition Debt is being extended, in good faith, as that term is used in Section 364(e) of the

         Bankruptcy Code.

                         I.      The terms and conditions of the Postpetition Documents are fair and

         reasonable, the best available to the Debtor under the circumstances, reflect the Debtor’s exercise

         of prudent business judgment consistent with its fiduciary duties, and are supported by

         reasonably equivalent value and consideration.

                         J.      The Debtor represents that, with the exception of Lenders’ Fees and

         Expenses, which are not included in the Budget and the DIP Commitment but shall nevertheless

         be (i) permitted to be paid by the Debtor as provided for herein and (ii) funded by Lender under

         the DIP Credit Agreement, the Budget contains a good faith estimate of all of the anticipated

         expenses that are reasonable and necessary for the continuation of the Debtor’s business and the

         preservation of the Aggregate Collateral through the period for which the Budget runs, including

         any and all items potentially chargeable to Lender under Section 506(c) of the Bankruptcy Code.

                         K.      Under the circumstances of this Chapter 11 Case, this Order is a fair and

         reasonable response to the Debtor’s request for Lender’s consent to the use of Cash Collateral

         and the provision of Postpetition Debt, and the entry of this Order is in the best interest of the

         Debtor’s estate and its creditors.

                         L.      The notice provided by the Debtor of the Motion, the hearing on the

         Motion, and the entry of this Order complies with the requirements of Bankruptcy Rules 2002,

         4001(b) and (c), and 9014, Local Rules 2002-1 and 4001-2, and Sections 102(1), 363, and 364(c)

         and (d) of the Bankruptcy Code and is appropriate under the circumstances.

26081611.1
                                                          5
                      Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 92 of 124




                        WHEREFORE, IT IS HEREBY ORDERED THAT THE MOTION IS

         GRANTED AND THAT:

                        1.     Authorization to Use Cash Collateral. The Debtor is authorized to use

         Cash Collateral through the Termination Date solely in accordance with the terms of this Order.

                        2.     Procedure for the Debtor’s Use of Cash Collateral.

                               (a)     Remittance of All Cash Collateral to Lender. The Debtor must

         deposit all Cash Collateral now or hereafter in its possession or control into the Blocked Account

         (or otherwise remit such Cash Collateral to Lender in a manner satisfactory to Lender) promptly

         upon the Debtor’s receipt thereof for application in accordance with Paragraph 2(d) of this

         Order.

                               (b)     Account Debtors. Without further order of the Court, the Debtor

         shall, and Lender may, directly notify in writing all account debtors of existing and future

         accounts receivable of the Debtor and instruct all such account debtors to make payments

         directly into the Blocked Account.

                               (c)     Cash Collateral in Lender’s Possession. Lender is authorized to

         collect upon, convert to cash, and enforce checks, drafts, instruments, and any other forms of

         payment now or hereafter coming into Lender’s possession or control that constitute Aggregate

         Collateral or proceeds thereof.

                               (d)     Application of Cash Collateral. Except as Lender may otherwise

         elect in its discretion, Lender is authorized to apply all Cash Collateral now or hereafter in

         Lender’s possession or control as follows: (1) first, to the payment of the Prepetition Secured

         Promissory Note Debt consisting of Allowable 506(b) Amounts, until Paid in Full; (2) second, to

         the payment of the Prepetition Secured Promissory Note Debt in accordance with the terms of

         the Prepetition Secured Debt Documents, until Paid in Full; (3) third, to the payment of

26081611.1
                                                         6
                      Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 93 of 124




         Postpetition Debt consisting of Lender Charges, until Paid in Full; and (4) fourth, to the payment

         of all other Postpetition Debt in accordance with the terms of the Postpetition Documents, until

         Paid in Full. All such applications to Postpetition Debt shall be final and not subject to challenge

         by any Person, including, without limitation, the Debtor, the Committee, or any Trustee. All

         such applications to the Prepetition Secured Promissory Note Debt shall be final, subject only to

         the rights of parties in interest under Paragraph 10 of this Order.        Any amounts that are

         determined by the Court as a result of any such objection or determination to have been

         improperly applied to the Prepetition Secured Debt will be first applied to pay Postpetition Debt

         consisting of Lender Charges and then to all other Postpetition Debt, dollar-for-dollar, until Paid

         in Full.

                                (e)    Prohibition Against Use of Cash Collateral.           Other than as

         provided for in the Postpetition Documents and this Order, the Debtor may not use, seek to use,

         or be permitted to use any Cash Collateral for any purpose until the Prepetition Secured

         Promissory Note Debt and Postpetition Debt are Paid in Full.

                        3.      Authorization To Incur Postpetition Debt.

                                (a)    Postpetition Documents. The Debtor is authorized and has agreed

         to (1) execute the Postpetition Documents, including, without limitation, all documents that

         Lender finds reasonably necessary to implement the transactions contemplated by the

         Postpetition Documents, and (2) perform its obligations under, and comply with, all of the terms

         and provisions of the Postpetition Documents and this Order. Upon execution and delivery

         thereof, the Postpetition Documents will constitute valid and binding obligations of the Debtor

         enforceable in accordance with their terms. To the extent that there exists any conflict among

         the terms of the Motion, the Postpetition Documents, and this Order, this Order will govern and

         control.

26081611.1
                                                          7
                      Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 94 of 124




                                (b)    Permitted Uses of Postpetition Debt. The Debtor is authorized and

         has agreed to incur Postpetition Debt solely: (1) in accordance with the terms and provisions of

         this Order; (2) to the extent required to pay those expenses enumerated in the Budget, including,

         without limitation, the Carveout and the Post-Termination Date Carveout, as and when such

         expenses become due and payable, subject to the Permitted Variance and the terms of the

         Postpetition Documents; (3) to pay Allowable 506(b) Amounts in connection with the

         Prepetition Secured Promissory Note Debt and Lender Charges; and (4) as expressly permitted

         pursuant to the Postpetition Documents. Notwithstanding the foregoing, if Lender advances

         monies to the Debtor and the Debtor uses any such monies other than in accordance with the

         terms and provisions of this Order, then such advances will be considered to be Postpetition Debt

         for purposes of this Order.

                                (c)    Delivery of Documentation. The Debtor shall deliver to Lender,

         counsel to Lender, and any financial advisors to Lender, all variance reports, Budgets, forecasts,

         and all other legal or financial documentation that are either (i) required to be provided by the

         Debtor to Lender pursuant to the DIP Credit Agreement or (ii) reasonably requested by Lender

         (or its legal and financial advisors). All variance reports shall be delivered to counsel for Lender

         every two weeks via electronic mail.

                                (d)    Refinancing of Certain Outstanding Prepetition Secured Debt

         Upon Entry of Final Order. Effective upon entry of the Interim Order, the Debtor is authorized

         and has agreed to incur Postpetition Debt under the DIP Credit Agreement to refinance, in full,

         an aggregate amount of the Prepetition Secured Debt equal to the amount of Prepetition Secured

         Promissory Note Debt. Effective upon entry of the Final Order, the Debtor is authorized and has

         agreed to incur Postpetition Debt under the DIP Credit Agreement to refinance, in full, the

         aggregate amount of all advances made on or after November 27, 2019, in connection with the

26081611.1
                                                          8
                      Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 95 of 124




         Prepetition Secured Debt Documents.        Such refinancing of such portion of the Prepetition

         Secured Debt upon entry of the Interim Order or Final Order, as applicable, will be final, subject

         only to the rights of parties under Paragraph 10 of this Order. Any amounts that are disgorged in

         connection with any objection or determination pursuant to Paragraph 10 of this Order will be

         first applied to pay Postpetition Debt consisting of Lender Charges and then to all other

         Postpetition Debt in accordance with Paragraph 2(d) of this Order, dollar-for-dollar, until Paid in

         Full.

                                (e)    Certain Additional Material Terms of Postpetition Debt.

                                      (i)   Maximum Amount.          The maximum principal
         amount of Postpetition Debt outstanding may not at any time exceed the DIP
         Commitment, subject to the terms and conditions of the DIP Credit Agreement.

                                      (ii)     Interest. (A) Each Loan (as defined in the DIP
         Credit Agreement) will bear interest at a per annum rate equal to 5%.

                                        (iii) Contingent Obligations. Upon the entry of the
         Interim Order, the Prepetition Secured Promissory Note Debt will be deemed to be
         assumed by the Debtor and reissued by the Debtor under the Postpetition Documents as
         Postpetition Debt. All of the “Obligations”, as defined in the Prepetition Secured 2020
         Promissory Note, will be deemed to be assumed by the Debtor and incurred under the
         Postpetition Documents as Postpetition Debt upon entry of the Interim Order. Upon the
         entry of the Final Order, any advances made on or after November 27, 2019, in
         connection with the Prepetition Secured Debt Documents will be deemed to be assumed
         by the Debtor and reissued by the Debtor under the Postpetition Documents as
         Postpetition Debt; provided, however that this shall not include any interest, fees,
         penalties or other costs attributable to any advances made under the Prepetition Secured
         Debt Documents on or before November 26, 2019 regardless of when such interest, fees,
         penalties or other costs accrued. To the extent provided for in this Order, all of the
         “Obligations”, as defined in the applicable Prepetition Secured Debt Documents, will be
         deemed to be assumed by the Debtor and incurred under the Postpetition Documents as
         Postpetition Debt upon entry of the Final Order.

                                       (iv)    Maturity. The Postpetition Debt will mature and be
         due and payable in full by the earlier of (x) the date that is six (6) months after the entry
         of the Final Order by the Bankruptcy Court, (y) the effective date of a Chapter 11 plan in
         the Chapter 11 Case and (z) the Termination Date.

                                      (v)    Prepetition Documents. Each Prepetition Third
         Party Document and other Prepetition Secured Debt Document will remain in full force
         and effect notwithstanding the entry of this Order and any subsequent orders amending
26081611.1
                                                          9
                      Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 96 of 124




         this Order or otherwise providing for the use of any Cash Collateral consented to by
         Lender pursuant to Section 363 of the Bankruptcy Code or additional financing by
         Lender pursuant to Section 364 of the Bankruptcy Code; provided, however, that nothing
         in this Order is intended or shall be deemed to prohibit the Debtor from seeking to reject
         any executory contracts or unexpired leases pursuant to Section 365 of the Bankruptcy
         Code.

                               (f)     Superpriority Administrative Expense Status; Postpetition Liens.

         The Postpetition Debt is hereby granted superpriority administrative expense status under

         Section 364(c)(1) of the Bankruptcy Code, with priority over all costs and expenses of

         administration of the Chapter 11 Case that are incurred under any provision of the Bankruptcy

         Code other than the Carveout and the Post-Termination Date Carveout. In addition, Lender is

         hereby granted the Postpetition Liens to secure the Postpetition Debt in the Postpetition

         Collateral. The Postpetition Liens: (1) are in addition to the Prepetition Liens; (2) are, by this

         Order hereby deemed to be, and shall be for all purposes, properly perfected, valid, and

         enforceable liens without any other or further action by the Debtor or Lender, and without the

         execution, filing, or recordation of any financing statement, security agreement, control

         agreement, mortgage, title notation, or other document or instrument; (3) under Sections

         364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, are Priority Liens (subject only to

         Permitted Priority Liens) without any further action by the Debtor or Lender, and without the

         execution, delivery, filing, or recordation of any financing statements, security agreements,

         control agreements, title notations, mortgages, or other documents or instruments; (4) will not be

         subject to any security interest or lien that is avoided and preserved under Section 551 of the

         Bankruptcy Code; (5) will remain in full force and effect notwithstanding any subsequent

         conversion or dismissal of the Chapter 11 Case; (6) will not be subject to Section 510(c) of the

         Bankruptcy Code; (7) shall rank junior to the Carveout and the Post-Termination Date Carveout;

         and (8) upon entry of the Final Order, will not be subject to any non-consensual statutory liens as

         described in Section 546(b) of the Bankruptcy Code. Without limiting the foregoing, the Debtor
26081611.1
                                                         10
                      Case 20-10432-MFW           Doc 6    Filed 02/26/20     Page 97 of 124




         must deliver to Lender any such financing statements, security agreements, control agreements,

         mortgages, title notations, and other documents and instruments as Lender may request from

         time to time in its discretion. In addition, all Prepetition Third Party Documents will be deemed

         to be for the benefit of Lender without any further order of Court or action by any Person.

         Without limiting the foregoing, Lender has, and will be deemed to have, a perfected Postpetition

         Lien on all existing deposit accounts of the Debtor and any new deposit account that the Debtor

         may establish on or after the date hereof without any further action by the Debtor or Lender.

                                (g)     Prohibition Against Additional Debt. The Debtor may not incur or

         seek to incur debt secured by a lien which is equal to, or superior to, the Prepetition Liens or the

         Postpetition Liens, or that is given superpriority administrative expense status under

         Section 364(c)(1) of the Bankruptcy Code, unless, in addition to the satisfaction of all

         requirements of Section 364 of the Bankruptcy Code: (1) Lender has consented to such order;

         (2) at the time such an order is entered, there is no Postpetition Debt outstanding, and no

         obligation of Lender to extend Postpetition Debt; or (3) such credit or debt is first used to, and is

         sufficient to, cause the Aggregate Debt to be Paid in Full.

                        4.      Adequate Protection of Interests of Lender in the Prepetition Collateral

         and the Prepetition Liens. Lender has consented to the terms of this Order and is entitled to

         adequate protection as set forth herein and to the extent required under Sections 361, 362, 363, or

         364 of the Bankruptcy Code for any decrease in the value of such interests in the Prepetition

         Collateral from and after the Petition Date on account of the stay, use, sale, lease, license, grant,

         or other disposition of any Prepetition Collateral.

                                (a)     Priority of Prepetition Liens; Allowance of Lender’s Claim.

         Subject to the terms of Paragraph 10 of this Order: (1) the Prepetition Liens constitute Priority

         Liens, subject only to the Carveout and the Post-Termination Date Carveout, the Postpetition

26081611.1
                                                          11
                      Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 98 of 124




         Liens and the Permitted Priority Liens; (2) the Prepetition Secured Debt constitutes the legal,

         valid, and binding obligation of the Debtor, enforceable in accordance with the terms of the

         Prepetition Secured Debt Documents; (3) no offsets, defenses, or counterclaims to the Prepetition

         Secured Debt exist, and no liens securing the Prepetition Secured Debt in connection with

         advances under the Prepetition Secured Promissory Notes after November 27, 2019, are subject

         to avoidance, recharacterization or subordination pursuant to the Bankruptcy Code or applicable

         non-bankruptcy law; and (4) Lender’s claim with respect to the Prepetition Secured Debt is for

         all purposes an allowed claim within the meaning of Section 506 of the Bankruptcy Code,

         exclusive of accrued and accruing Allowable 506(b) Amounts.

                               (b)     Replacement Liens.      Subject to the Carveout and the Post-

         Termination Date Carveout, Lender is hereby granted the Replacement Liens as security for the

         complete payment and performance of the Prepetition Secured Debt. The Replacement Liens:

         (1) are in addition to the Prepetition Liens; (2) are, by this Order hereby deemed to be, and shall

         be for all purposes, properly perfected, valid, and enforceable liens without any other or further

         action by the Debtor or Lender, and without the execution, filing, or recordation of any financing

         statement, security agreement, control agreement, mortgage, title notation, or other document or

         instrument; and (3) will remain in full force and effect notwithstanding any subsequent

         conversion or dismissal of the Chapter 11 Case. Without limiting the foregoing, the Debtor is

         authorized to, and must, execute and deliver to Lender any such financing statements, security

         agreements, control agreements, mortgages, title notations and other documents and instruments

         as Lender may request from time to time in its discretion in respect of the Replacement Liens.

                               (c)     Allowed Section 507(b) Claim. If and to the extent the adequate

         protection of the interests of Lender in the Prepetition Collateral granted pursuant to this Order

         proves insufficient, Lender will have an allowed claim under Section 507(b) of the Bankruptcy

26081611.1
                                                         12
                      Case 20-10432-MFW         Doc 6     Filed 02/26/20    Page 99 of 124




         Code, subject to the Carveout and the Post-Termination Date Carveout, in the amount of any

         such insufficiency, with priority over (1) any and all costs and expenses of administration of the

         Chapter 11 Case (other than Lender’s claims under Section 364 of the Bankruptcy Code) that are

         incurred under any provision of the Bankruptcy Code and (2) the claims of any other party in

         interest under Section 507(b) of the Bankruptcy Code.

                               (d)     Cash Consideration. As further adequate protection of the interests

         of Lender in the Prepetition Collateral, unless Lender may otherwise subsequently agree in

         writing in its discretion, any sale or other disposition of all or any portion of the Aggregate

         Collateral outside of the ordinary course of the Debtor’s business must be for cash consideration

         until the Aggregate Debt has been Paid in Full pursuant to the Prepetition Secured Debt

         Documents and the Postpetition Documents.

                        5.     Termination Date; Rights and Remedies.

                               (a)     Effect of Termination Date. Unless extended by the Court upon

         the written agreement of Lender, upon the Termination Date without further notice or order of

         Court, and subject to the terms of this Order with respect to the Carveout and the Post-

         Termination Date Carveout: (1) the Debtor’s authorization to use Cash Collateral and to incur

         Postpetition Debt hereunder will automatically terminate; and (2) at Lender’s election (i) the

         Postpetition Debt will be immediately due and payable in full in cash, (ii) the Debtor will be

         prohibited from using any Cash Collateral for any purpose other than for application to the

         Aggregate Debt in accordance with Paragraph 2(d) of this Order, and (iii) Lender will be entitled

         to setoff any and all Cash Collateral in its possession or control and apply such Cash Collateral

         to the Aggregate Debt in accordance with Paragraph 2(d) of this Order.

                               (b)     Rights and Remedies. On the fifth (5th) business day after the

         Termination Date, at Lender’s election without notice or further order of the Court: (1) Lender

26081611.1
                                                        13
                     Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 100 of 124




         will have automatic and immediate relief from the automatic stay with respect to the Aggregate

         Collateral (without regard to the passage of time provided for in Bankruptcy Rule 4001(a)(3)),

         and will be entitled to exercise all rights and remedies available to it under the Prepetition

         Secured Debt Documents, the Postpetition Documents, and applicable nonbankruptcy law; and

         (2) the Debtor must surrender the Aggregate Collateral promptly upon Lender’s written demand

         and will not interfere in any manner with Lender in the exercise of Lender’s rights and remedies

         under the Prepetition Secured Debt Documents, the Postpetition Documents, and applicable

         nonbankruptcy law, and the Debtor will file a motion to retain one or more agents to sell, lease,

         or otherwise dispose of the Aggregate Collateral upon the written request of, and subject to terms

         and conditions acceptable to, Lender. The costs of such agent(s), including, without limitation,

         the costs related to filing the retention motion(s) shall be paid by Lender. Notwithstanding the

         foregoing, during the five (5) business day period following the Termination Date, the Debtor,

         any Committee, and the United States Trustee may seek an order of this Court determining that

         an Event of Default alleged to have given rise to the Termination Date did not occur or seek

         other appropriate relief; provided, however, that during such five (5) business day period, and

         subject to the terms of this Order with respect to the Carveout, the Post-Termination Date

         Carveout, and the funding under the DIP Credit Agreement of Lenders’ Fees and Expenses,

         Lender will have no obligation whatsoever to advance any Postpetition Debt to the Debtor or

         allow the use of the Cash Collateral. For the avoidance of doubt, notwithstanding the foregoing,

         the Debtor shall be permitted to fund and make payments from the Professional Fee Escrow (as

         defined below) as provided for in this Order.

                               (c)     Access to Aggregate Collateral. Upon the entry of the Final Order,

         notwithstanding anything to the contrary herein or in any Prepetition Third Party Document or

         Postpetition Document, upon written notice to the landlord of any of the Debtor’s leased

26081611.1
                                                         14
                     Case 20-10432-MFW            Doc 6    Filed 02/26/20      Page 101 of 124




         premises that an Event of Default has occurred and is continuing, Lender may elect to (but will

         not be obligated to) enter upon any such leased premises for the purpose of exercising any right

         or remedy with respect to the Aggregate Collateral located thereon and will be entitled to the

         Debtor’s rights and privileges under such lease without any interference from such landlord;

         provided, however, that Lender shall pay to such landlord rent first accruing after the date on

         which Lender commences occupancy of the leased premises, calculated on a per diem basis at

         the nondefault rate of rent, solely for the period during which Lender actually occupies such

         leased premises.

                        6.      Carveout; Professional Fee Escrow.

                                (a)     Carveout Terms. For purposes of this Order, “Carveout” shall

         mean the sum of: (i) all fees required to be paid to the clerk of the Court (including fees and

         expenses of the noticing and claims agent) and statutory fees payable to the U.S. Trustee under

         Section 1930(a) of title 28 of the United States Code plus interest at the statutory rate; (ii) for the

         Chief Restructuring Officer and Independent Director, $1,500,000 to pay any current or future

         Indemnity Obligations; (iii) for each Carveout Professional, an aggregate amount not to exceed

         the lesser of (A) the aggregate amount provided in the applicable line item in the Budget for such

         Carveout Professional for the period commencing on the Petition Date and ending on the

         Termination Date and (B) the aggregate amount of allowed fees and expenses that accrued

         during the period commencing on the Petition Date and ending on the Termination Date;

         provided, however, that such amount for each Carveout Professional will be reduced dollar-for-

         dollar by (1) any payments of fees and expenses to such Carveout Professional during the period

         commencing on the Petition Date and ending on the Termination Date and (2) the amount of any

         remaining Specified Retainer held by such Carveout Professional as of the Termination Date. In

         addition to the Carveout, upon the Termination Date, Lender shall provide Postpetition Debt to

26081611.1
                                                           15
                      Case 20-10432-MFW         Doc 6     Filed 02/26/20     Page 102 of 124




         the Debtor, to be used by the Debtor for the sole purpose of funding Carveout Professionals for

         fees and expenses first incurred after the Termination Date, in the aggregate amount of $100,000

         for Carveout Professionals retained by the Debtor (minus the amount of any remaining Specified

         Retainers held by such Carveout Professionals as of the Termination Date not previously applied

         to the fees and expenses of such Carveout Professionals set forth in clause (iii) above) and in the

         aggregate amount of $25,000 for Carveout Professionals retained by any Committee (the “Post-

         Termination Date Carveout”). Lender has, and will retain, the continuing right from time to

         time, in its discretion, to reserve against the DIP Commitment and availability in respect of all of

         the Carveout obligations, including, without limitation, by establishing one or more “Reserves”

         (as such term is defined in the DIP Credit Agreement) under the DIP Credit Agreement. Except

         as set forth in this Order, Lender will not have any obligation to fund any fees, costs, expenses,

         or any other amounts of any Carveout Professional accrued at any time on, prior to, or after the

         Termination Date. After the occurrence of the Termination Date, any surplus portion of any

         prepetition or postpetition retainers of any Carveout Professional (including any Specified

         Retainer) that may remain after the payment of all allowed Carveout and Post-Termination Date

         Carveout amounts payable to such Carveout Professional shall be returned to Lender within three

         (3) business days after the date on which all such allowed Carveout and Post-Termination Date

         Carveout amounts were first paid in full for application in accordance with Paragraph 2(d) of this

         Order. Nothing contained herein constitutes, or may be construed to be, consent by any Person

         to the allowance of any fees, costs, expenses, or other amount of any Carveout Professional, and

         shall not affect the rights of the Debtor, Lender, any Committee, the United States Trustee, or

         any other party in interest to object to the allowance or payment of any amounts incurred or

         requested.



26081611.1
                                                         16
                     Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 103 of 124




                               (b)     Carveout Usage. No portion of the Carveout or Post-Termination

         Date Carveout (including the Professional Fee Escrow) and no Postpetition Debt or Aggregate

         Collateral may be used to pay any fees or expenses incurred by any Person, including the Debtor,

         any Committee, or any Carveout Professional, in connection with claims or causes of action

         adverse (or which claim an interest adverse) to Lender, or any of its affiliates, or any of its

         respective rights or interests in the Aggregate Collateral, the Postpetition Documents, or the

         Prepetition Secured Debt Documents, including, without limitation, (1) preventing, hindering, or

         delaying Lender’s enforcement or realization upon any of the Aggregate Collateral or the

         exercise of its rights and remedies under this Order, any Postpetition Document, any Prepetition

         Secured Debt Document, or applicable law, in each case, once an Event of Default has occurred,

         (2) using or seeking to use any Cash Collateral or incurring indebtedness in violation of the terms

         hereof, or selling any Aggregate Collateral without Lender’s written consent, or (3) objecting to,

         or contesting in any manner, or in raising any defenses to, the validity, extent, amount,

         perfection, priority, or enforceability of any Aggregate Debt, any Prepetition Secured Debt

         Document, any Postpetition Document, or any mortgages, liens, or security interests with respect

         thereto or any other rights or interests of Lender, or in asserting any claims or causes of action,

         including, without limitation, any actions under chapter 5 of the Bankruptcy Code, against

         Lender; provided, however, that (i) the foregoing shall not apply to costs and expenses, in an

         aggregate amount not to exceed $15,000, incurred by the Committee’s Carveout Professionals in

         connection with the investigation of a potential Challenge in accordance with Paragraph 10 of

         this Order, (ii) the Carveout (including the Professional Fee Escrow) may be used to pay fees and

         expenses incurred by the Carveout Professionals in connection with the negotiation, preparation,

         and entry of this Order or any amendment hereto consented to by Lender, and (iii) the portion of

         the Carveout relating to the Indemnity Obligations may be utilized in any of the restricted actions

26081611.1
                                                         17
                      Case 20-10432-MFW           Doc 6     Filed 02/26/20      Page 104 of 124




         or proceedings listed above against Lender, or any of its affiliates, or any of its rights or interests,

         if incurred by the Chief Restructuring Officer or the Independent Director if either or both of

         them are a party (or threatened to be made a party) to such action or proceeding, or if either must

         respond to a subpoena or any discovery, or take part in any way in any hearing, trial, or other

         matter in such action or proceeding.

                          7.    Carveout Procedure. The Debtor shall, upon written request of Lender,

         provide to Lender a written report (“Carveout Report”) disclosing its then current good faith

         estimate of the aggregate amount of unpaid professional fees, costs, and expenses accrued or

         incurred by the Carveout Professionals through the date of the Carveout Report. Nothing herein

         may be construed as consent by Lender to the allowance of any fees, costs, or expenses of the

         Carveout Professionals or will affect Lender’s right to object to the allowance and payment of

         any such fees, costs, or expenses, or Lender’s right to the return of any portion of the Carveout

         that is funded with respect to fees, costs, and expenses for a Carveout Professional that are

         approved on an interim basis, but that are later denied on a final basis. No Carveout Professional

         will be entitled to any portion of the Carveout allocated for any other Carveout Professional in

         the Budget. Any Indemnity Obligations existing at any point now or in the future shall be

         funded either based on the agreement of Lender and the Chief Restructuring Officer and the

         Independent Director, or if no such agreement can be reached, as directed by the Court after

         notice and a hearing (or by any other court of competent jurisdiction if this Court no longer has

         jurisdiction).

                          8.    Funding of Professional Fee Reserve Account. The Debtor is authorized

         to wire transfer funds, on a weekly basis, to the Young Conaway client trust account in an

         amount equal to, but not to exceed, the amounts set forth in the “CRO and Additional Personnel”

         and “Restructuring Professional Fees” line items of the Budget for each such week (the

26081611.1
                                                           18
                       Case 20-10432-MFW        Doc 6     Filed 02/26/20       Page 105 of 124




         “Professional Fee Escrow”). The Debtor may only fund the Professional Fee Escrow (i) prior to

         the Termination Date, up to, but not to exceed, the amounts set forth in the “CRO and Additional

         Personnel” and “Restructuring Professional Fees” line items of the Budget for each week prior to

         the Termination Date, and (ii) after the Termination Date, up to, but not to exceed, an amount

         equal to (x) the “CRO and Additional Personnel” and “Restructuring Professional Fees” line

         items of the Budget for the week in which the Termination Date occurs (but only to the extent

         not previously funded) plus (y) the amount of the Post-Termination Date Carveout. No Cash

         Collateral shall be transferred to or deposited into the Professional Fee Escrow in a manner or

         amount that is inconsistent with the Budget or other than in accordance with the terms of this

         Order. Except as provided in this Order, including with respect to the Post-Termination Date

         Carveout, on and after the Termination Date, no funds of the Debtor (including Cash Collateral)

         shall be transferred or deposited into the Professional Fee Escrow.

                        9.      No Surcharge. Subject to entry of the Final Order, there shall be no

         surcharge of the Aggregate Collateral for any purpose unless agreed to in writing by Lender, and

         effective upon entry of the Final Order, the Debtor (or any Trustee), on behalf of its estate, will

         be deemed to have waived any and all rights, benefits, or causes of action under Section 506(c)

         of the Bankruptcy Code, the enhancement of collateral provisions of Section 552 of the

         Bankruptcy Code, and under any other legal or equitable doctrine (including, without limitation,

         unjust enrichment) as they may relate to, or be asserted against, Lender or any of the Aggregate

         Collateral.

                        10.     Reservation of Rights; Bar of Challenges and Claims. The stipulations

         and representations contained in this Order, including, without limitation, in Paragraph D, will be

         binding on all Challenge Parties and all other parties in interest, unless (a) a Challenge Party has

         timely commenced an adversary proceeding or other appropriate contested matter during the

26081611.1
                                                         19
                     Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 106 of 124




         Investigation Period against Lender in connection with matters related to the Prepetition Secured

         Debt Documents, the Prepetition Secured Debt, the Prepetition Unsecured Debt, the Prepetition

         Unsecured Promissory Notes, the Prepetition Liens and the Prepetition Collateral, including by

         (i) objecting to or challenging the amount, validity, perfection, enforceability, priority, or extent

         of the Prepetition Secured Debt, the Prepetition Unsecured Debt, or Prepetition Liens, or (ii)

         otherwise asserting or prosecuting any action for preferences, fraudulent transfers or

         conveyances, other avoidance power claims or any other claims, counterclaims, or causes of

         action, objections, contests, or defenses with respect to the Prepetition Secured Debt, Prepetition

         Unsecured Debt, Prepetition Liens or prepetition acts or omissions of Lender (a “Challenge

         Proceeding”), and (b) there is a final, non-appealable order in favor of the Challenge Party

         sustaining any Challenge Proceeding in any such timely filed adversary proceeding or contested

         matter; provided that any pleadings filed in connection with any Challenge Proceeding shall set

         forth with specificity the basis for such Challenge and any challenges or claims not so specified

         prior to the expiration of the Challenge Period shall be deemed forever waived, released, and

         barred. For the avoidance of doubt, a Challenge Party’s commencement of a timely Challenge

         Proceeding shall preserve the Challenge Period only with respect to the Challenge Party

         commencing the Challenge Proceeding (and such Challenge shall be limited to the Challenge

         identified with specificity prior to the expiration of the Challenge Period).

                                (a)     Challenge Procedure. If a Challenge Party identifies a basis to

         assert a Challenge within the Investigation Period, then it must notify the Debtor and Lender in

         writing during the Investigation Period of its demand that the Debtor initiate a Challenge

         Proceeding in this Chapter 11 Case in respect of such Challenge. From the date that the Debtor

         and Lender receive such written notice, the Debtor will then have five (5) business days to notify

         the Challenge Party of whether the Debtor intends to initiate any such Challenge Proceeding and

26081611.1
                                                          20
                     Case 20-10432-MFW            Doc 6    Filed 02/26/20      Page 107 of 124




         seven (7) business days to initiate any such Challenge Proceeding. If the Debtor notifies such

         Challenge Party that the Debtor does not intend to initiate a Challenge Proceeding, then such

         Challenge Party will have five (5) business days from the receipt of such notice to file a motion

         with the Court for leave to initiate a Challenge Proceeding in respect of such Challenge. Nothing

         herein grants standing in favor of any Challenge Party absent further order of this Court. The

         Debtor, if timely notified of a potential Challenge, will retain authority to prosecute, settle, or

         compromise any such Challenge in the exercise of its business judgment and subject to any

         applicable further order of the Court. Nothing in this paragraph shall affect or truncate the

         Investigation Period.

                                 (b)    Bar of Challenges and Claims. If no such Challenge Proceeding is

         timely commenced, then without further order of the Court, (1) the Prepetition Secured Debt, the

         Prepetition Unsecured Debt and the Prepetition Liens will be deemed to be allowed for all

         purposes in the Chapter 11 Case and will not be subject to any challenge whatsoever by any

         party in interest, including, without limitation, as to validity, extent, amount, perfection, priority,

         enforceability, or otherwise, and (2) the Debtor and its estate will be deemed to have absolutely,

         unconditionally, and irrevocably waived, released, and discharged Lender and its successors and

         assigns, and its present and former shareholders, members, managers, affiliates, subsidiaries,

         divisions, predecessors, directors, officers, attorneys, advisors, principals, employees,

         consultants, agents, legal representatives, and other representatives (solely in their capacities as

         such) of and from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

         causes of action, indebtedness, and obligations, of every kind, nature, and description

         whatsoever, that may have occurred on or prior to the date of entry of this Order with respect to,

         or in connection with, the Prepetition Secured Debt, the Prepetition Unsecured Debt, the

         Prepetition Liens, any of the Prepetition Secured Debt Documents, or any of the Prepetition

26081611.1
                                                           21
                     Case 20-10432-MFW           Doc 6    Filed 02/26/20     Page 108 of 124




         Unsecured Promissory Notes; provided, however, that the foregoing does not apply to Scott

         Hassan solely in his capacity as former director and officer of the Debtor. If any Challenge

         Proceeding is timely commenced, the claims liens, and security interests of Lender shall

         nonetheless be deemed to be allowed as set forth in clause (1) of this paragraph and the waiver,

         releases, and discharge set forth in clause (2) shall nonetheless remain binding and preclusive on

         the Challenge Parties, except as to any such findings and admissions that were expressly and

         successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable

         order of a court of competent jurisdiction.

                        11.     Right to Credit Bid. In connection with a sale or other disposition of all or

         any portion of the Aggregate Collateral, whether under Bankruptcy Code sections 363, 1129 or

         otherwise, pursuant and subject to Section 363(k) of the Bankruptcy Code, (a) Lender will have

         the continuing right to use the amounts then outstanding under the Postpetition Debt, or any part

         thereof, to credit bid with respect to any bulk or piecemeal sale of all or any portion of the

         Aggregate Collateral and (b) subject to Paragraph 10 of this Order, Lender will have the

         continuing right to use the amounts then outstanding under the Prepetition Secured Debt, or any

         part thereof, to credit bid with respect to any bulk or piecemeal sale of all or any portion of the

         Aggregate Collateral. With respect to any such sale or other disposition of all or any portion of

         the Aggregate Collateral, and any auction and sale process relating thereto, Lender is, and will be

         deemed to be, a qualified bidder for all purposes under any sale and bidding procedures, and any

         order approving any bidding and sale procedures, and may attend and participate at any auction

         and any sale hearing, in each case, without regard to any of the requirements or conditions set

         forth therein and without any other or further action by Lender.

                        12.     Plan. Unless Lender subsequently consents in writing, the Debtor will not

         seek entry of an order confirming any plan in the Chapter 11 Case unless the Aggregate Debt

26081611.1
                                                         22
                        Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 109 of 124




         shall be Paid in Full on the earlier of (a) the effective date of such plan and (b) the Termination

         Date.

                           13.    Application of Sale Proceeds.      Subject to the Carveout and the Post-

         Termination Date Carveout and payment of any sale transaction fees of Stout from the proceeds

         of any applicable sale or other disposition of all or any portion of the Aggregate Collateral in

         accordance with Stout’s engagement agreement and any order of this Court approving Stout’s

         retention application (a “Stout Transaction Fee”), all proceeds from any sales or any other

         dispositions of all or any portion of the Aggregate Collateral not in the ordinary course of the

         Debtor’s business will be remitted to Lender for application to the Aggregate Debt, subject to

         Paragraph 2(d) of this Order.

                           14.    Waiver of Right to Return/Consent to Setoff. Without the prior written

         consent of Lender, the Debtor will not agree or consent to any of the following: (a) to return any

         Aggregate Collateral pursuant to Section 546(h) of the Bankruptcy Code; or (b) to setoff

         pursuant to Section 553 of the Bankruptcy Code.

                           15.    Tax Obligations. The Debtor will timely pay or remit, as applicable, all

         sales tax, payroll tax, and trust fund tax obligations under applicable law from time to time that

         are set forth in the Budget.

                           16.    Indemnification of Lender. The Debtor will indemnify and hold harmless

         Lender, in accordance with the terms of the Prepetition Secured Debt Documents and

         Postpetition Documents. The Debtor’s indemnification obligations to Lender shall constitute

         Postpetition Debt.

                           17.    No Marshaling. Upon entry of the Final Order, neither the Lender nor any

             of the Aggregate Collateral will be subject to the doctrine of marshaling.



26081611.1
                                                            23
                     Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 110 of 124




                        18.     Lender’s Fees and Expenses.        The Debtor is hereby authorized and

         directed to pay all such Lenders’ Fees and Expenses in accordance with this Order and the

         Postpetition Documents, without need for filing any application with the Court for approval or

         payment thereof. The invoices for the Lender’s Fees and Expenses shall be provided to the Fee

         Notice Parties, and without the need for any further action of the Debtor, the submission of such

         invoices shall be considered a request for Borrowing by the Debtor to Lender for the amount of

         Lender’s Fees and Expenses reflected therein, and such Lender’s Fees and Expenses shall

         nevertheless be (i) permitted to be paid by the Debtor as provided for herein and (ii) funded by

         Lender under the DIP Credit Agreement notwithstanding the fact that such Lender’s Fees and

         Expenses are not included in the Budget and the DIP Commitment. The invoices to be provided

         to the Fee Notice Parties may contain reasonable detail, may contain redactions, and the

         provision of such invoices shall not constitute a waiver of the attorney-client privilege or any

         benefits of the attorney work product doctrine. If no objections to payment of the requested fees

         and expenses are made, in writing by any of the Fee Notice Parties within the Fee Objection

         Period, then, without further order of, or application to, the Court or notice to any other party,

         such fees and expenses shall be promptly paid by the Debtor. If an objection (solely as to

         reasonableness) is made by any of the Fee Notice Parties within the Fee Objection Period to

         payment of the requested fees and expenses, then only the disputed portion of such fees and

         expenses shall not be paid until the objection is resolved by the applicable parties in good faith or

         by order of the Court, and the undisputed portion shall be promptly paid by the Debtor.

                        19.     Force and Effect of Prepetition Secured Debt Documents.            Except as

         modified herein, and subject to the other provisions of this Order (including Paragraph 10

         hereof) and the Bankruptcy Code, the Prepetition Secured Debt Documents and the Prepetition

         Third Party Documents will remain in full force and effect with respect to the Prepetition

26081611.1
                                                          24
                     Case 20-10432-MFW          Doc 6     Filed 02/26/20     Page 111 of 124




         Secured Debt. To the extent that there exists any conflict among the terms of the Motion, the

         Prepetition Secured Debt Documents, the Prepetition Third Party Documents, and this Order,

         this Order governs and controls.

                        20.     Modification of Stay.      The automatic stay of Section 362 of the

         Bankruptcy Code is hereby modified with respect to Lender to the extent necessary to effectuate

         the provisions of this Order, including, without limitation, after the Termination Date to permit

         Lender to exercise its rights contemplated by, and subject to, Paragraph 5 above.

                        21.     No Waiver. The Lender will not be deemed to have suspended or waived

         any of its rights or remedies under this Order, the Prepetition Secured Debt Documents, the

         Postpetition Documents, the Bankruptcy Code, or applicable non-bankruptcy law unless such

         suspension or waiver is hereafter made in writing, signed by a duly authorized officer of Lender

         and directed to the Debtor. Lender’s failure to require strict performance by the Debtor (or by

         any Trustee) of any provision of this Order will not waive, affect, or diminish any right of

         Lender thereafter to demand strict compliance and performance therewith, and no delay on the

         part of Lender in the exercise of any right or remedy under this Order, the Prepetition Secured

         Debt Documents, the Postpetition Documents, the Bankruptcy Code, or applicable non-

         bankruptcy law will preclude the exercise of any right or remedy. Further, this Order does not

         constitute a waiver by Lender of any of its rights under the Prepetition Secured Debt Documents,

         the Bankruptcy Code, or applicable non-bankruptcy law, including, without limitation, its right

         to later assert: (a) that any of its interests in the Aggregate Collateral lack adequate protection

         within the meaning of Sections 362(d) or 363(e) of the Bankruptcy Code or any other provision

         thereof or (b) a claim under Section 507(b) of the Bankruptcy Code.

                        22.     Responsible Person. By taking any actions pursuant to this Order, Lender

         will not be deemed to be (a) in control of the operations or liquidation of the Debtor or (b) acting

26081611.1
                                                         25
                     Case 20-10432-MFW            Doc 6    Filed 02/26/20     Page 112 of 124




         as a “responsible person” with respect to the operation, management, sale, or liquidation of the

         Debtor.

                        23.     Release. Upon the date that the Postpetition Debt is Paid in Full and prior

         to the release of the Postpetition Liens, the Debtor, on behalf of its estate and itself, must execute

         and deliver to Lender and its successors and assigns, and its present and former affiliates,

         shareholders, subsidiaries, divisions, predecessors, members, managers, directors, officers,

         attorneys, employees, agents, advisors, principals, consultants, and other representatives

         (collectively, the “Releasees”), a general release of and from any and all claims, demands,

         liabilities, responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, of

         every kind, nature, and description, that the Debtor had, has, or hereafter can or may have against

         any of the Releasees, whether known or unknown, foreseen or unforeseen, existing or hereafter

         arising, in law, in equity, or otherwise, with respect to, or in connection with, the Prepetition

         Secured Debt, the Prepetition Unsecured Debt, the Prepetition Liens, any of the Prepetition

         Secured Debt Documents, or any of the Prepetition Unsecured Promissory Notes in respect of

         events that occurred on or prior to the date on which the Postpetition Debt is Paid in Full

         (collectively, the “Release”); provided, however, that the foregoing does not apply to Scott

         Hassan solely in his capacity as a former director and officer of the Debtor. The Release shall

         not impair any continuing rights of the Chief Restructuring Officer or the Independent Director

         to funding of the Indemnity Obligations, including their future funding by access to the

         Aggregate Collateral via the Carveout.

                        24.     Amendments. The Debtor and Lender may enter into amendments or

         modifications of the Postpetition Documents or the Budget without any further notice, hearing,

         or order of this Court; provided, however, that (a) such modifications or amendments do not

         materially and adversely affect the rights of any creditor or other party in interest and (b) notice

26081611.1
                                                          26
                      Case 20-10432-MFW           Doc 6     Filed 02/26/20      Page 113 of 124




         of any such amendment or modification is filed with this Court and provided to any Committee

         and the United States Trustee.

                        25.     Proof of Claim. Lender is not required to file a proof of claim with respect

         to any of the Prepetition Secured Debt or the Postpetition Debt and the stipulations and findings

         set forth in this Order constitute, for all purposes, a proof of claim in respect thereof.

                        26.     Binding Effect. Except as provided in Paragraph 10 herein, this Order is

         binding on all parties in interest in the Chapter 11 Case and their respective successors and

         assigns. If, in accordance with Section 364(e) of the Bankruptcy Code, this Order does not

         become a final nonappealable order or if any of the provisions of this Order are hereafter

         modified, amended, vacated, or stayed by any subsequent order of this Court or any other court,

         such termination or subsequent order will not affect: (a) subject to Paragraph 10 of this Order,

         any of the agreements, stipulations, representations, or findings contained in this Order, or any of

         the relief granted by, or any of the releases contained in, this Order; and (b) the validity, extent,

         amount, perfection, priority, enforceability, or effectiveness of any lien, security interest, or other

         benefit or claim authorized hereby with respect to Cash Collateral remitted (subject to Paragraph

         10 of this Order), or Postpetition Debt incurred, prior to the effective date of such termination or

         subsequent order. All such liens, security interests, claims, and other benefits will be governed

         in all respects by the original provisions of this Order, and Lender will be entitled to all of the

         rights, remedies, privileges, and benefits granted herein, including, without limitation, the liens

         and priorities granted herein with respect to the Postpetition Debt. Except as otherwise explicitly

         set forth in this Order, no third party is intended to be, or may be deemed to be, a third party

         beneficiary of this Order.

                        27.     Survival. The provisions of this Order, and any actions taken pursuant to

         or in reliance upon the terms hereof, will survive entry of, and govern in the event of any conflict

26081611.1
                                                           27
                     Case 20-10432-MFW            Doc 6    Filed 02/26/20   Page 114 of 124




         with, any order that may be entered in the Chapter 11 Case: (a) confirming any chapter 11 plan,

         (b) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, (c)

         dismissing the Chapter 11 Case, (d) after the occurrence of the Termination Date or an Event of

         Default, (e) withdrawal of the reference of the Chapter 11 Case from this Court, or (e) providing

         for abstention from handling or retaining of jurisdiction of the Chapter 11 Case in this Court.

         The terms and provisions of this Order, including, without limitation, the rights granted to

         Lender under Sections 364(c) and (d) of the Bankruptcy Code, will continue in full force and

         effect until all of the Aggregate Debt is Paid in Full.

                        28.     Notice of Final Hearing.           The Final Hearing is scheduled for

         ______________________________, at ___:___ __.m. (prevailing Eastern time), and may be

         continued from time to time without further notice other than that given in open court. The

         Debtor is directed to serve a copy of this Order, in accordance with the Local Rules, on counsel

         for Lender, any Persons known by the Debtor to have asserted a lien or other interest in any of

         the Debtor’s assets, the Debtor’s twenty (20) largest unsecured creditors, all taxing authorities

         that have, or whom the Debtor believes may, assert claims against the Debtor or any of the

         Debtor’s assets, and the United States Trustee, which service will constitute appropriate notice of

         the Final Hearing.     Any objection to the Final Order must be filed with the Court by

         ___________________________, at 4:00 p.m. (prevailing Eastern time) and at the same time

         served upon: (i) Suitable Technologies, Inc., Attn: Charles C. Reardon, Chief Restructuring

         Officer, c/o Asgaard Capital LLC, 1934 Old Gallows Rd., Suite 350, Tysons Corner, VA 22183

         (creardon@asgaardcapital.com); (ii) proposed counsel for the Debtor, Young Conaway Stargatt

         and Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware, 19801, Attn:

         Robert S. Brady (rbrady@ycst.com) and Robert F. Poppiti, Jr. (rpoppiti@ycst.com); (iii) counsel

         for the Lender, Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, Wilmington,

26081611.1
                                                           28
                    Case 20-10432-MFW         Doc 6    Filed 02/26/20    Page 115 of 124




         DE 19801, Attn: Curtis S. Miller (cmiller@mnat.com); and (iv) the Office of the United States

         Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844 King Street, Room

         2207, Wilmington, Delaware 19801, Attn: Juliet M. Sarkessian (juliet.m.sarkessian@usdoj.gov).




                                                   United States Bankruptcy Judge

         Dated: February ______, 2020




26081611.1
                                                      29
                     Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 116 of 124




                                                     EXHIBIT A

                                                 DEFINED TERMS

                        1.      Aggregate Collateral.     Collectively, the Prepetition Collateral and the
         Postpetition Collateral.

                        2.      Aggregate Debt.      Collectively, the Prepetition Secured Debt and the
         Postpetition Debt.

                        3.       Allowable 506(b) Amounts. To the extent allowable under Section 506(b)
         of the Bankruptcy Code, interest at the default rate of interest as set forth in Section 1.5(c) of the
         DIP Credit Agreement, all fees, costs, expenses, and other charges due or coming due under the
         specified Prepetition Secured Debt Documents or in connection with the specified Prepetition
         Secured Debt (regardless of whether such interest, fees, costs, expenses, and other charges are
         included in the Budget), and all costs and expenses at any time incurred by Lender in connection
         with: (a) the negotiation, preparation, and submission of this Order and any other order or
         document related hereto, and (b) the representation of Lender in the Chapter 11 Case, including,
         without limitation, in defending any Challenge.

                         4.     Bankruptcy Code. The United States Bankruptcy Code (11 U.S.C. § 101
         et seq.), as amended, and any successor statute.

                         5.    Blocked Account. Deposit account number ending -5446 maintained by
         the Debtor at Silicon Valley Bank or such other deposit account that Lender may subsequently
         agree to in writing.

                       6.      Budget. The “Budget” (as such term is defined in the DIP Credit
         Agreement) attached to this Order as Exhibit B, as amended, supplemented, or otherwise
         modified from time to time in accordance with the DIP Credit Agreement.

                        7.      Carveout Professionals. Collectively, (a) Young Conaway Stargatt &
         Taylor, LLP (“Young Conaway”), as counsel for the Debtor, (b) Charlie Reardon, as chief
         restructuring officer of the Debtor (the “Chief Restructuring Officer”), and such other personnel
         of Asgaard Capital LLC (“Asgaard”) that will assist Mr. Reardon during the Chapter 11 Case, (c)
         Stout Risius Ross, LLC (“Stout”), as the Debtor’s investment banker, for its fees and expenses in
         accordance with its engagement agreement, with the exception of the Stout Transaction Fee,
         which shall be paid from the proceeds of any applicable sale or other disposition of all or any
         portion of the Aggregate Collateral, (d) Ronald Barliant, as the Debtor’s independent director
         (the “Independent Director”), and (e) such other professionals that are authorized by the Court to
         be retained by any Committee that are specifically identified in the Budget.

                         8.      Cash Collateral. All “cash collateral”, as that term is defined in
         Section 363(a) of the Bankruptcy Code, in which Lender has an interest, all deposits subject to
         setoff rights in favor of Lender, and all cash arising from the collection or other conversion to
         cash of all or any portion of the Aggregate Collateral, including, without limitation, from the sale
         or other disposition of any inventory and the collection of any accounts receivable of the Debtor.


26081611.1
                     Case 20-10432-MFW           Doc 6     Filed 02/26/20     Page 117 of 124




                         9.      Challenge. A claim or cause of action (a) challenging the amount,
         validity, perfection, enforceability, priority, or extent of the Prepetition Secured Debt, Prepetition
         Unsecured Debt or Prepetition Liens or (b) otherwise asserting or prosecuting any action for
         preferences, fraudulent transfers or conveyances, other avoidance power claims or any other
         claims, counterclaims, or causes of action, objections, contests, or defenses with respect to the
         Prepetition Secured Debt, Prepetition Unsecured Debt, Prepetition Liens or acts or omissions of
         Lender, brought by an Challenge Party in accordance with Paragraph 10 of this Order.

                        10.     Challenge Party. Any Committee, any Trustee, or other party in interest
         with the requisite standing under applicable law.

                          11.   Chapter 11 Case. The chapter 11 case or any superseding chapter 7 case
         of the Debtor.

                       12.      Committee. Any official creditors’ committee appointed to represent
         unsecured creditors in the Chapter 11 Case pursuant to Section 1102 of the Bankruptcy Code.

                       13.   DIP Commitment. $5,956,000 of the Commitments (as defined in the
         DIP Credit Agreement).

                        14.   DIP Credit Agreement. That certain Debtor-in-Possession Credit and
         Security Agreement dated as of February 26, 2020, between Suitable Technologies, Inc., as the
         Borrower and Debtor-in-Possession, and MagicHeart Investments, LLC, as Lender, as may be
         amended, modified, supplemented, replaced, or refinanced from time to time in accordance with
         the terms thereof.

                         15.     Event of Default. At Lender’s election, the occurrence of any of the
         following: (a) the occurrence and continuance of any “Event of Default” (as defined in the DIP
         Credit Agreement) first arising after the Petition Date under the DIP Credit Agreement or any
         other Postpetition Document; (b) the Debtor fails to timely comply with the covenants or
         perform any of its obligations in strict accordance with the terms of this Order; (c) the Debtor,
         without the consent of Lender, uses, or seeks the use of, Cash Collateral other than in accordance
         with the terms of this Order; (d) the Debtor, without the written consent of Lender, files a
         motion to incur debt secured by a lien with priority equal to, or superior to, the Prepetition Liens
         or the Postpetition Liens or which is given superpriority administrative expense status under
         Section 364(c) of the Bankruptcy Code other than in accordance with the terms of this Order;
         (e) Charlie Reardon is no longer the chief restructuring officer of the Debtor for any reason (a
         “CRO Event”), and the Debtor has not selected and appointed a replacement chief restructuring
         officer reasonably acceptable to Lender, on terms acceptable to Lender, within five (5) business
         days after such CRO Event; (f) the Debtor files a motion to conduct a sale of all or any part of
         the Aggregate Collateral pursuant to Section 363 of the Bankruptcy Code on terms unacceptable
         to Lender; (g) the Debtor or other Person files a chapter 11 plan in the Chapter 11 Case under
         which the Aggregate Debt is not Paid in Full on the earlier of (i) the effective date of such plan
         or (ii) the Termination Date; (h) entry of any order authorizing any party in interest to reclaim
         any material Aggregate Collateral, granting any party in interest relief from the automatic stay
         with respect to any material Aggregate Collateral, or requiring that the Debtor turnover any
         material Aggregate Collateral, in each case, prior to the full, final, and indefeasible repayment of
         all of the Aggregate Debt; (i) any material representation or warranty made by the Debtor in any
         certificate, report, or financial statement delivered to Lender proves to have been false or
26081611.1
                                                           2
                     Case 20-10432-MFW          Doc 6     Filed 02/26/20    Page 118 of 124




         misleading in any material respect as of the time when made or given (including by omission of
         material information necessary to make such representation, warranty, or statement not
         misleading); (j) the Debtor files a motion in the Chapter 11 Case to dismiss or convert the
         Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code; (k) the Chapter 11 Case is
         dismissed or converted to a case under chapter 7 of the Bankruptcy Code; (l) a Trustee is
         appointed or elected in the Chapter 11 Case, or an examiner with expanded powers, including to
         manage the Debtor’s business, is appointed in the Chapter 11 Case; (m) commencement of any
         adversary proceeding or contested matter objecting to the extent, validity, amount, perfection,
         priority or enforceability of all or any portion of the Prepetition Secured Debt, Prepetition
         Secured Debt Documents, or Prepetition Liens by the Debtor or any other Person (provided, that,
         in the event that any Person (other than a Committee asserting a Challenge pursuant to Paragraph
         10 hereof) other than the Debtor commences any such adversary proceeding or contested matter,
         the Debtor does not file a responsive pleading within twenty-one (21) days after the
         commencement date thereof to contest the same); (n) the Debtor’s exclusivity period under
         Section 1121 of the Bankruptcy Code is terminated or shortened for any reason whatsoever; (o)
         any payment is made by the Debtor, or any adequate protection is granted by the Debtor, with
         respect to any indebtedness of the Debtor other than as provided in this Order or otherwise
         consented to in writing by Lender and approved by the Court; (p) the Debtor fails at any time to
         pay all undisputed accrued administrative expenses and other obligations when due in
         accordance with, and subject to, the Budget and the Postpetition Documents; (q) this Order is
         modified, amended, reversed, vacated, or stayed in any manner not consented to in writing by
         Lender; or (r) the Final Order is not entered within thirty-five (35) days following the entry of
         this Order in form and substance satisfactory to Lender.

                      16.      Fee Notice Parties. Counsel to the Debtor, the U.S. Trustee and counsel
         to any Committee.

                        17.     Fee Objection Period.     Ten (10) calendar days after delivery of the
         applicable invoices to the Fee Notice Parties.

                       18.     Final Hearing. The final hearing on the Motion conducted in accordance
         with Fed. R. Bankr. P. 4001.

                        19.     Final Order. A final order authorizing the Debtor to use Cash Collateral
         and incur Postpetition Debt entered at, or in connection with, the Final Hearing.

                        20.   Indemnity Obligations. The fees, expenses, charges, claims, damages, or
         any amounts whatsoever incurred by the Chief Restructuring Officer or the Independent Director
         for which they may be indemnified by the Debtor under the Organizational Documents.

                         21.     Investigation Period. The period from the Petition Date until the date that
         is the earlier of (a) seventy-five (75) days after the entry of this Order and (b) sixty (60) days
         after the date that a Committee is formed, if any; provided, however, that (x) if the Chapter 11
         Case is converted to a case under chapter 7 of the Bankruptcy Code, then any Trustee that is
         appointed in such case prior to the expiration of the periods described in subclauses (a) and (b)
         will have the benefit of any investigation period that may be remaining under the preceding
         sentence.


26081611.1
                                                          3
                      Case 20-10432-MFW          Doc 6    Filed 02/26/20      Page 119 of 124




                        22.     Lender.    MagicHeart Investments, LLC, a California limited liability
         company.

                      23.    Lender Charges. Interest at the applicable rate of interest under the DIP
         Credit Agreement and Lenders’ Fees and Expenses.

                        24.    Lenders’ Fees and Expenses. All fees, costs, expenses, and other charges
         incurred prepetition by Lender, or any legal and financial advisors of Lender, or as provided for
         in the DIP Credit Agreement at any time in connection with the documentation, negotiation,
         administration, and enforcement of the DIP Credit Agreement, this Order or the Final Order
         (regardless of whether any such fees, costs, expenses, interest, and other charges are included in
         the Budget)

                        25.     Obligations. The “Obligations,” as that term is defined in the DIP Credit
         Agreement.

                         26.  Organizational Documents. Collectively, the Certificate of Incorporation
         of Suitable Technologies, Inc. dated January 19, 2011 (as renewed and revived by that certain
         Certificate for Renewal and Revival of Chapter dated November 19, 2014) and the Bylaws of
         Suitable Technologies, Inc. dated January 21, 2011.

                        27.    Paid in Full. With respect to the Postpetition Debt or the Prepetition
         Secured Debt, as applicable, and except as otherwise agreed to in writing by Lender: (a) the
         termination of the DIP Credit Agreement and the other Postpetition Documents or the Prepetition
         Secured Promissory Notes and the other Prepetition Secured Debt Documents, as applicable; (b)
         the indefeasible payment in full in cash of all Postpetition Debt or Prepetition Secured Debt, as
         applicable, together with all accrued and unpaid interest and fees thereon; (c) all commitments
         under the DIP Credit Agreement or commitments under the Prepetition Secured Promissory
         Notes or other Prepetition Secured Debt Documents, as applicable, shall have terminated or
         expired; (d) the indefeasible payment or repayment in full in cash of any and all other
         “Obligations” (as defined in the Prepetition Secured 2020 Promissory Note), if applicable,
         including, without limitation, the payment of any termination amount then applicable; (e) Lender
         shall have received cash collateral in such amount as Lender deems is reasonably necessary to
         secure Lender in respect of any asserted or threatened claims, losses, demands, actions, suits,
         proceedings, investigations, liabilities, fines, fees, costs, expenses (including attorneys’ fees and
         expenses), penalties, or damages for which Lender may be entitled to indemnification or
         reimbursement by the Debtor pursuant to the terms of the DIP Credit Agreement, the other
         Postpetition Documents, the Prepetition Secured Promissory Notes, or the other Prepetition
         Secured Debt Documents.

                        28.     Permitted Priority Liens. Collectively, (a) the Carveout and the Post-
         Termination Date Carveout, and (b) liens in favor of third parties upon the Prepetition Collateral,
         which third-party liens, as of the Petition Date: (1) had priority under applicable law over the
         Prepetition Liens, (2) were not subordinated by agreement or applicable law to the Prepetition
         Liens, and (3) are non-avoidable, valid, properly perfected, and enforceable as of the Petition
         Date.

                       29.     Permitted Variance. The Debtor and MagicHeart will not permit the
         percentage variance of any line item in any Budget, as such percentage variances are reflected in
26081611.1
                                                          4
                     Case 20-10432-MFW           Doc 6    Filed 02/26/20      Page 120 of 124




         certain variance reports provided to Lender every two weeks, to be less than 90% of the
         budgeted receipts or greater than 110% of the budgeted disbursements.

                        30.      Person.      Any individual, partnership, limited liability company,
         corporation, trust, joint venture, joint stock company, association, unincorporated organization,
         government or agency or political subdivision thereof, or any other entity whatsoever.

                        31.     Petition Date. February 26, 2020.

                        32.     Postpetition Collateral. All of the real property and personal property of
         the Debtor of any description whatsoever, wherever located, and whenever arising or acquired,
         including, without limitation, any and all accounts, books, cash (including, without limitation, all
         Cash Collateral, cash deposits, and all cash proceeds held in escrow), cash equivalents, chattel
         paper, commercial tort claims, deposits, deposit accounts, documents, equipment, fixtures,
         goods, general intangibles, instruments, intellectual property, intellectual property licenses,
         inventory, investment property, leasehold interests, negotiable collateral, and supporting
         obligations, and all proceeds, rents, issues, profits, and products, whether tangible or intangible,
         of any and all of the foregoing, including, without limitation, any and all proceeds of insurance
         covering any of the foregoing, together with all books and records, customer lists, credit files,
         computer files, programs, printouts, and other computer materials and records related thereto.
         Notwithstanding the foregoing, Postpetition Collateral shall not include any claims and causes of
         action under chapter 5 of the Bankruptcy Code, including, without limitation, Sections 542, 544,
         545, 547, 548, 549, 550, 551, and 553, and all proceeds thereof.

                         33.   Postpetition Debt. All of the indebtedness and obligations of the Debtor
         to Postpetition Lender and the other Postpetition Secured Parties incurred on or after the Petition
         Date pursuant to this Order or otherwise, including, without limitation, all Obligations and any
         advances made by Postpetition Lender to pay all or any portion of the Carveout and the Post-
         Termination Date Carveout, and all Prepetition Secured Debt refinanced as postpetition debt
         under this Order.

                       34.   Postpetition Documents. Collectively, the DIP Credit Agreement and all
         of the other “Loan Documents” (as defined in the DIP Credit Agreement), in each case, as
         amended, supplemented, or otherwise modified from time to time.

                        35.    Postpetition Liens. Priority Liens in the Aggregate Collateral, subject
         only to Permitted Priority Liens.

                        36.     Prepetition Collateral. Collectively, all of the “Collateral” (as that term is
         defined in the Prepetition Secured 2020 Promissory Note), existing as of the Petition Date, and
         any and all proceeds, rents, issues, profits, and products thereof.

                         37.    Prepetition Liens. Lender’s security interests in, and liens on, the
         Prepetition Collateral under the Prepetition Secured Debt Documents, subject only to Permitted
         Priority Liens.

                        38.    Prepetition Secured Debt. (a) All of the indebtedness and obligations
         under the Prepetition Secured Debt Documents as of the Petition Date, including, without
         limitation, all “Obligations” (as such term are defined in the Prepetition Secured 2020
26081611.1
                                                          5
                     Case 20-10432-MFW         Doc 6    Filed 02/26/20    Page 121 of 124




         Promissory Note), and all fees, costs, interest, expenses, and other charges as and when due and
         payable pursuant to the Prepetition Secured Debt Documents, plus (b) all Allowable 506(b)
         Amounts.

                         39.   Prepetition Secured Debt Documents. Collectively, the Prepetition
         Security Agreement, the Prepetition Secured Promissory Notes and any and all other collateral
         documents and ancillary agreements related to any of the Prepetition Secured Promissory Notes,
         in each case, as amended, supplemented, or otherwise modified from time to time.

                       40.     Prepetition Secured Promissory Note Debt. (a) All of the indebtedness
         and obligations under the Prepetition Secured 2020 Promissory Note as of the Petition Date,
         including, without limitation, all “Obligations” (as such term are defined in the Prepetition
         Secured 2020 Promissory Note), and all fees, costs, interest, expenses, and other charges as and
         when due and payable pursuant to the Prepetition Secured 2020 Promissory Note and related
         “Collateral Documents”, plus (b) all Allowable 506(b) Amounts.

                       41.     Prepetition Security Agreement. That certain Security Agreement dated
         as of January 20, 2020, by and between the Debtor and Lender, as amended, supplemented, or
         otherwise modified from time to time.

                       42.    Prepetition Secured 2020 Promissory Note. That certain Secured Line of
         Credit Promissory Note dated January 20, 2020 between the Debtor and Lender.

                       43.    Prepetition Secured Promissory Notes. Collectively, the Prepetition
         Secured 2020 Promissory Note, that certain Secured Promissory Note dated January 14, 2019
         between the Debtor and Lender, and that certain Secured Line of Credit Promissory Note dated
         October 22, 2019 between the Debtor and Lender.

                       44.    Prepetition Third Party Documents. Collectively, any deposit account
         control agreements, leases, licenses, landlord agreements, warehouse agreements, bailment
         agreements, insurance policies, contracts or other similar agreements or documents of the Debtor
         in which Lender has an interest.

                        45.     Prepetition Unsecured Debt. All of the indebtedness and obligations of
         the Debtor under the Prepetition Unsecured Promissory Notes as of the Petition Date, including,
         without limitation, all fees, costs, interest, expenses, and other charges as and when due and
         payable pursuant to the applicable unsecured promissory notes.

                       46.    Prepetition Unsecured Promissory Notes. Collectively, any unsecured
         promissory note between Lender or its affiliates, including, but not limited to, Greenheart
         Investments, LLC, and the Debtor entered into prior to the Petition Date.

                        47.    Priority Liens. Liens which are first priority, properly perfected, valid,
         and enforceable security interests, that are not subject to any claims, counterclaims, defenses,
         setoff, recoupment, or deduction, and that are otherwise unavoidable and not subject to
         recharacterization or subordination pursuant to any provision of the Bankruptcy Code, any
         agreement, or applicable non-bankruptcy law.


26081611.1
                                                        6
                     Case 20-10432-MFW          Doc 6    Filed 02/26/20     Page 122 of 124




                        48.    Replacement Liens. Priority Liens in the Postpetition Collateral granted
         to Lender pursuant to this Order, subject only to the Carveout and the Post-Termination Date
         Carveout, the Postpetition Liens and the Permitted Priority Liens.

                        49.    Specified Retainers. Collectively, the professional fee retainers held and
         maintained by each of Young Conaway, as counsel for the Debtor, Charlie Reardon and
         Asgaard, as the Debtor’s chief restructuring officer, and Stout, as the Debtor’s investment
         banker, in each case, in an amount not to exceed the following retainer amounts: $150,000 for
         Young Conaway; $125,000 for Asgaard; and $50,000 for Stout; provided, that all such retainer
         funds shall in each case be used solely to pay the allowed Carveout and Post-Termination Date
         Carveout amounts of the Carveout Professional holding such funds under, and subject to, the
         Carveout, the Post-Termination Date Carveout, and the terms of this Order.

                        50.      Termination Date. At Lender’s election, the earliest to occur of: (a) the
         date on which Lender provides, via facsimile, electronic mail, or overnight mail, written notice to
         counsel for the Debtor, counsel for any Committee, and the United States Trustee of the
         occurrence and continuance of an Event of Default; (b) the date that is thirty-five (35) days
         following the entry of this Order if the Final Order is not entered in form and substance
         reasonably satisfactory to Lender by such date; (c) the date of the Final Hearing, if this Order is
         modified at the Final Hearing in a manner reasonably unacceptable to Lender; (d) the closing
         date of the sale of all or substantially all of the assets of the Debtor; (e) the date on which the
         Aggregate Debt is Paid in Full; and (f) August 4, 2020.

                        51.    Trustee. Any trustee appointed or elected in the Chapter 11 Case.




26081611.1
                                                         7
             Case 20-10432-MFW   Doc 6   Filed 02/26/20   Page 123 of 124




                                   EXHIBIT B

                                     Budget

                                  [See attached.]




26081611.1
                                                                              Case 20-10432-MFW                                 Doc 6           Filed 02/26/20                       Page 124 of 124


Suitable Technologies, Inc.
Cash Forecast
DIP Budget


                                                     (a)                                                                                                                                                                                   13 Weeks     M/E 6/27     M/E 7/31
                                                  Feb 26-29    W/E 3/7 W/E 3/14         W/E 3/21     W/E 3/28     W/E 4/4       W/E 4/11     W/E 4/18     W/E 4/25     W/E 5/2       W/E 5/9       W/E 5/16     W/E 5/23     W/E 5/30    Ending 5/30    (4 weeks)    (5 weeks)         Total

      Receipts                             (b)             0           0            0           0            0              0           0            0            0              0             0           0            0           0             0            0            0             0

      Total Cash Receipts                                  0           0            0           0            0              0           0            0            0              0             0           0            0           0             0            0            0             0

      CRO and Additional Personnel         (c)       34,800      83,275       69,200       53,575       58,100       70,050        43,050       43,050       43,050       39,600        31,450        31,450       42,775       50,275     693,700      119,100      205,125     1,017,925
      Independent Director Fees                           0      20,000            0            0            0       20,000             0            0            0       20,000             0             0            0            0      60,000       20,000       20,000       100,000
      Independent Contractors              (d)        5,272     182,848        5,000        5,000        5,000      149,848             0            0            0      134,848             0             0            0            0     487,816      119,848      119,848       727,512
      Utilities                            (e)        9,600      17,541            0            0            0        7,800             0            0            0        7,800             0             0            0            0      42,741        7,800        7,800        58,341
      Rent                                                0      11,700            0            0       11,700            0             0            0            0            0             0             0            0            0      23,400            0            0        23,400
      Other Miscellaneous Expenses         (f)            0     137,480            0            0       30,000       62,980             0            0            0       73,280             0             0            0            0     303,740       70,780      120,780       495,300

      Restructuring Professional Fees                     0      79,000       75,333       87,333       75,333       70,875        70,875       70,875       70,875       65,260        54,260        54,260       54,260       54,260      882,799     271,300      271,300     1,425,399
      US Trustee Fees                                     0           0            0            0            0        4,875             0            0            0            0             0             0            0            0        4,875           0       27,400        32,275
      Total Disbursements                            49,672     531,844      149,533      145,908      180,133      386,428       113,925      113,925      113,925      340,788        85,710        85,710       97,035      104,535    2,499,071     608,828      772,253     3,880,152

      Net cash flow before financing                (49,672)   (531,844)    (149,533)    (145,908)    (180,133)    (386,428)     (113,925)    (113,925)    (113,925)    (340,788)      (85,710)      (85,710)     (97,035)    (104,535) (2,499,071)     (608,828)    (772,253)   (3,880,152)

      Beg Cash Balance (Book)              (g)       80,000      80,328       80,484       80,951       81,043       80,910       501,482      501,557      501,632      501,707       501,919       502,209      502,499      502,464       80,000     501,929      501,101        80,000
      DIP Advances (Paydowns)                        50,000     532,000      150,000      146,000      180,000      807,000       114,000      114,000      114,000      341,000        86,000        86,000       97,000      104,000    2,921,000     608,000      772,000     4,301,000
      End Cash Balance (Book)                        80,328      80,484       80,951       81,043       80,910      501,482       501,557      501,632      501,707      501,919       502,209       502,499      502,464      501,929      501,929     501,101      500,848       500,848

      Beg DIP Balance                      (h)   1,655,000 1,705,000 2,237,000 2,387,000 2,533,000 2,713,000 3,520,000 3,634,000 3,748,000 3,862,000 4,203,000 4,289,000 4,375,000 4,472,000                                              1,655,000    4,576,000    5,184,000    1,655,000
      End DIP Balance                      (i)   1,705,000 2,237,000 2,387,000 2,533,000 2,713,000 3,520,000 3,634,000 3,748,000 3,862,000 4,203,000 4,289,000 4,375,000 4,472,000 4,576,000                                              4,576,000    5,184,000    5,956,000    5,956,000



(a)   Includes stub week (Feb 26-29)
(b)   To the extent that any receipts are received, the Debtor will adjust its anticipated DIP Advances set forth below accordingly and account for the same in an updated budget
(c)   Includes fees and expenses of Chief Restructuring Officer and his staff
(d)   Includes former employees and other third parties paid as independent contractors
(e)   Assumes utility adequate assurance deposit established during 1st week of case
(f)   Includes security alarm service, outside storage, pest control, janitorial, postage, permits , taxes, licenses, bank fees, credit card charges, ordinary course professionals and other ordinary course expenses
(g)   Amount does not include $100,000 balance in money market account as of the petition date
(h)   Includes roll-up amounts
(i)   Principal only
